 



Exhibit 10.1
CREDIT AGREEMENT
by and among
US BIO PLATTE VALLEY, LLC,
and
AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent,
and
the Banks named herein,
dated
as of
February 7, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  DEFINITIONS AND ACCOUNTING MATTERS        
Section 1.01
  Certain Defined Terms     1  
Section 1.02
  Accounting Matters     15  
Section 1.03
  Construction     15  
 
            ARTICLE II AMOUNTS AND TERMS OF THE LOANS        
Section 2.01
  The Loans     15  
Section 2.02
  [Reserved]        
Section 2.03
  Term Loan     16  
Section 2.04
  Term Revolving Loan     17  
Section 2.05
  Revolving Line of Credit Loan     19  
Section 2.06
  Swingline Loan     22  
Section 2.07
  Evidence of Debt     24  
Section 2.08
  Letters of Credit     24  
Section 2.09
  Obligations Several     27  
Section 2.10
  Non-Receipt of Funds by the Agent     27  
Section 2.11
  Adjustments to Interest Rate     27  
Section 2.12
  Changes in Law Rendering Certain LIBOR Rate Loans Unlawful     28  
Section 2.13
  Payments and Computations     28  
Section 2.14
  Default Interest     30  
Section 2.15
  Late Charge     30  
Section 2.16
  Prepayment of Loans     30  
Section 2.17
  Withholding Taxes     31  
Section 2.18
  Withholding Tax Exemption     31  
Section 2.19
  Maximum Amount Limitation     32  
Section 2.20
  Banks Records     33  
Section 2.21
  Funding of Advances     33  
Section 2.22
  Participation Obligations Absolute; Failure to Fund Participation     33  
Section 2.23
  Farm Credit System Entity Equity Interests     33  
Section 2.24
  Compensation     34  
Section 2.25
  Excess Cash Flow     34  
Section 2.26
  Administrative Fee     35  
Section 2.27
  Commitment Fee     35  
Section 2.28
  Mitigation Obligations; Replacement of Banks     35  
Section 2.29
  Reserves on LIBOR Rate Loans     36  
Section 2.30
  Debt Service Reserve Account     36  
Section 2.31
  Commitment Termination     37  
 
            ARTICLE III CONDITIONS PRECEDENT        
Section 3.01
  Conditions Precedent to Funding     38  
Section 3.02
  Conditions Precedent to All Advances     41  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES        
Section 4.01
  Representations and Warranties of the Borrower     41  

ii



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V COVENANTS OF THE BORROWER        
Section 5.01
  Affirmative Covenants     44  
Section 5.02
  Negative Covenants     51  
 
            ARTICLE VI EVENTS OF DEFAULT AND REMEDIES        
Section 6.01
  Events of Default     57  
Section 6.02
  Remedies     59  
Section 6.03
  Remedies Cumulative     60  
 
            ARTICLE VII THE AGENT        
Section 7.01
  Authorization and Action     60  
Section 7.02
  Duties and Powers of Agent     61  
Section 7.03
  Obligations of Agent     61  
Section 7.04
  Agent and Affiliates     62  
Section 7.05
  Bank Credit Decision     62  
Section 7.06
  Indemnification     62  
Section 7.07
  Successor Agent     62  
Section 7.08
  Exchange of Information     63  
Section 7.09
  Benefit of the Banks Only     63  
Section 7.10
  Authorized Actions     63  
 
            ARTICLE VIII MISCELLANEOUS        
Section 8.01
  Amendments, etc.     63  
Section 8.02
  Notices, etc.     64  
Section 8.03
  No Waiver; Remedies     65  
Section 8.04
  Costs, Expenses and Taxes     65  
Section 8.05
  Right of Set-off     65  
Section 8.06
  Severability of Provisions     65  
Section 8.07
  Binding Effect; Successors and Assigns; Participations     66  
Section 8.08
  Consent to Jurisdiction     67  
Section 8.09
  Governing Law     67  
Section 8.10
  Banks’ Obligations Several, Not Joint     67  
Section 8.11
  Execution in Counterparts     67  
Section 8.12
  Survival     67  
Section 8.13
  Entire Agreement     68  
Section 8.14
  Waiver of Borrower Rights     68  
Section 8.15
  Waiver of Jury Trial     68  
Section 8.16
  Confidentiality     68  

iii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

      Schedule 2.01 Commitments Schedule 2.23 Farm Credit System Entities
Schedule 3.01(c) Real Property Schedule 4.01(a) Description of Certain
Transactions Related to the Borrower’s Membership Interests (Units)
Schedule 4.01(f) Description of Certain Threatened Actions, etc.
Schedule 4.01(k) Location of Inventory and Farm Products; Third Parties in
Possession; Crops Schedule 4.01(l) Office Locations; Fictitious Names, etc.
Schedule 4.01(p) Intellectual Property Schedule 4.01(t) Environmental Compliance
Schedule 5.02(a) Description of Certain Liens, Lease Obligations, etc.
Schedule 5.02(k) Transactions with Affiliates     Exhibit A Borrowing Base
Certificate Exhibit B Certificate of Substantial Completion Exhibit C [Reserved]
Exhibit D Compliance Certificate Exhibit E Form of Term Note Exhibit F
[Reserved] Exhibit G Form of Revolving Line of Credit Note Exhibit H Form of
Term Revolving Note Exhibit I Form of Letter of Credit Exhibit J [Reserved]
Exhibit K Form of Bank Supplement

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of February 7,
2007, by and among US BIO PLATTE VALLEY, LLC, a Nebraska limited liability
company (“Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the commercial,
banking or financial institutions whose signatures appear on the signature pages
hereof or which hereafter become parties hereto pursuant to Section 8.07 (AgStar
and such commercial, banking or financial institutions are sometimes hereinafter
collectively the “Banks” and individually a “Bank”), and AGSTAR FINANCIAL
SERVICES, PCA as Administrative Agent (the “Agent”) for itself and the other
Banks.
RECITALS
     A. The Borrower has requested that the Banks extend to it various credit
facilities for the purposes of acquiring, constructing, equipping, furnishing
and operating an ethanol production facility to be located in Merrick County,
Nebraska (the “Project”).
     B. The Banks have agreed to make such loans to the Borrower pursuant to the
terms of this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, intending to be legally
bound hereby, and in consideration of the Banks making one or more loans to the
Borrower, the Agent, the Banks, and the Borrower agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
     Section 1.01. Certain Defined Terms. All capitalized terms used in this
Agreement shall have the following meanings. Terms not otherwise defined in this
Agreement shall have the meanings attributed to such terms in the Uniform
Commercial Code as in effect in the State of Minnesota, as amended from time to
time (the “UCC”). All references to dollar amounts shall mean amounts in lawful
money of the United States of America. The terms “include”, “including” and
similar terms are to be construed as if followed by the phrase “without
limitation”.
“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including, the aggregate unpaid obligations of customers and other account
debtors to the Borrower arising out of the sale or lease of goods or rendition
of services by the Borrower on an open account or deferred payment basis.
“Adjustment Date” has the meaning specified in Section 2.03(c).
“Advances” means the Loans or Letters of Credit provided to the Borrower
pursuant to this Agreement.
“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, or (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or membership interests (units) having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person.
The term “control” means the

1



--------------------------------------------------------------------------------



 



possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise; provided, however, in no event shall the
Banks or any Bank be deemed an Affiliate of the Borrower or any of its
Subsidiaries.
“Affiliated Borrower” means any of US Bio Janesville, LLC, US Bio Ord, LLC, US
Bio Hankinson, LLC, US Bio Dyersville, LLC, US Bio Albert City, LLC or US Bio
Woodbury, LLC.
“Agent” means AgStar in its capacity as Agent under any of the Loan Documents,
or any successor Agent appointed pursuant to Section 7.07.
“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time, together with all exhibits and schedules
attached hereto or made a part hereof.
“Allowed Distributions” has the meaning specified in Section 5.02(b).
“Amortization Date” has the meaning specified in Section 2.03(e).
“Availability Date” means the date on which all conditions precedent to the
initial Advance under the Term Revolving Loan or under the Revolving Line of
Credit Loan, as the case may be, are satisfied.
“Banks” has the meaning specified in the preamble and shall include the
Swingline Bank and the Issuer.
“Bank Supplement” has the meaning specified in Section 8.07(b).
“Borrower” has the meaning set forth in the preamble.
“Borrower’s Equity” means funds equal to forty percent (40%) of Project Costs.
“Borrowing Base” means, at any time, the lesser of: (i) Ten Million and No/100
Dollars ($10,000,000.00), or (ii) the sum of: (A) seventy-five percent (75%) of
the Borrower’s Eligible Accounts Receivable, plus (B) seventy-five percent (75%)
of the Borrower’s Eligible Inventory.
“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit A attached hereto, properly completed and duly executed by an authorized
Senior Officer of the Borrower.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of the State of
Minnesota, or are required to be closed in the State of Minnesota, and, if such
day relates to any LIBOR Rate Loan, means any such day on which dealings in
dollar deposits are conducted by and between banks in the applicable offshore
dollar interbank market.
“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a statement of cash flows for the Borrower during such period, with
respect to: (a) the acquisition, construction, improvement, replacement or
betterment of land, buildings, machinery, equipment or of any other fixed assets
or

2



--------------------------------------------------------------------------------



 



leaseholds, or (b) other capital expenditures and other uses recorded as capital
expenditures having substantially the same effect.
“Certificate of Substantial Completion” means a Certificate of Substantial
Completion, substantially in the form of Exhibit B hereto or otherwise in form
and substance reasonably acceptable to the Agent, executed by the General
Contractor and acknowledged by the Borrower and the Inspecting Engineer,
certifying the date of Substantial Completion of the Work (as defined in the
Design Agreement) under the Design Agreement.
“Closing Date” means February 7, 2007.
“Code” means the Internal Revenue Code, as amended, and the regulations and
published interpretations thereunder.
“Collateral” means and includes all property and assets granted as collateral
security for the Loans or other indebtedness under the Loan Documents, in favor
of the Agent and/or the Banks, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future.
“Commitments” means the respective amounts committed to the Borrower by the
Banks under this Agreement, including the Term Loan Commitment, the Term
Revolving Loan Commitment, the Revolving Line of Credit Commitment and the
Swingline Commitment.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit D hereto, of the Treasurer or other Senior Officer of the Borrower,
setting forth the calculations of current financial covenants set forth in
Section 5.01, and: (a) stating the Financial Statements fairly present in all
material respects the financial condition of the Borrower in accordance with
GAAP (subject to year end adjustments and the absence of footnotes with respect
to unaudited interim Financial Statements) and, other than the unaudited interim
Financial Statements, have been prepared in accordance with GAAP, and
(b) stating whether they have knowledge of the existence of any Event of Default
as of the date of the Compliance Certificate, and if so, stating in reasonable
detail the facts with respect thereto.
“Construction Contract” means any and all material written contracts between the
Borrower and any Contractor relating in any way to the construction of the
Project, including the performing of labor or the furnishing of standard or
specially fabricated materials in connection therewith.
“Construction Documents” has the meaning specified in the Design Agreement.
“Contractor” means and includes any Person, including the General Contractor,
engaged to work on or to furnish labor, materials or supplies for the Project.
“Current Portion of Long Term Debt” means that portion of Funded Debt payable
within one year from the date of such determination, determined in accordance
with GAAP.
“Debt” means without duplication: (a) indebtedness for borrowed money or for the
deferred purchase price of property or services (other than trade payables or
accrued liabilities incurred in the ordinary course of business),
(b) obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, (c) obligations under
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a

3



--------------------------------------------------------------------------------



 



creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clause (a) or (b) above or (d) below, and (d) the
undrawn amount of letters of credit issued for the Borrower and all unpaid
reimbursement obligations hereunder.
“Debt Service Reserve Account” means that certain Account maintained by the
Borrower for the benefit of the Agent, for the purpose set forth in
Section 2.30.
“Deed of Trust” means that certain Security Agreement/Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing of even date
herewith, executed by the Borrower in favor of the Agent, for the benefit of the
Banks, which creates a Lien on the Real Property, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Default” shall mean any event, fact, circumstance or condition that, after any
requirement for the giving of applicable notice or passage of time or both has
been satisfied, would constitute, be or result in an Event of Default.
“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Term Loan or the Revolving Loans, including Letters of Credit, required to be
funded by it hereunder within two (2) Business Days of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the Agent or any
other Bank any other amount required to be paid by it hereunder within two
(2) Business Days of the date when due, unless such amount is the subject of a
good faith dispute or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
“Default Rate” means the lesser of: (a) the Maximum Rate; or (b) the rate per
annum which shall from day-to-day be equal to two percent (2%) in excess of the
then applicable rate of interest under this Agreement or the applicable Note, if
any.
“Design Agreement” means that certain Lump Sum Design-Build Contract, dated as
of April 24, 2006, between the Borrower and the General Contractor, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“DGS” means distillers grains.
“Distribution” means any dividend, distribution or similar payment or transfer
of property by the Borrower to any member of the Borrower in its capacity as
such.
“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (a) Net Income, plus
(b) any provision for (or less any benefit from) Income Taxes included in
determining such Net Income, plus (c) Interest Expense deducted in determining
such Net Income, plus (d) amortization and depreciation expense deducted in
determining such net income all as determined in accordance with GAAP.
“Eligible Accounts Receivable” means all unpaid Accounts, net of any credits,
except that the following shall not in any event be deemed Eligible Accounts
Receivable:
(a) that portion of Accounts unpaid forty-five (45) days or more after the
invoice date;
(b) that portion of Accounts that is disputed or subject to a claim of offset or
a contra account;

4



--------------------------------------------------------------------------------



 



(c) that portion of Accounts for which goods giving rise to such Account have
not yet been shipped or for which rendition of services have not yet been
performed, as applicable, by the Borrower to the customer;
(d) Accounts owed by any unit of government, whether foreign or domestic (except
Incentive Payments) unless, with respect to Accounts owed by the government of
the United States, the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), has been complied with to the
Agent’s reasonable satisfaction;
(e) Accounts owed by an account debtor located outside the United States unless
such Account is backed by a letter of credit or foreign credit insurance
reasonably acceptable to the Agent which is in the possession of or has been
assigned to the Agent;
(f) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;
(g) Accounts owed by a member, Guarantor, Affiliate, director, officer or
employee of the Borrower, other than accounts owed by Provista Renewable Fuels
Marketing, LLC, United Bio Energy Ingredients, LLC, or any Affiliated Borrower;
(h) Accounts not subject to a duly perfected Lien in favor of the Agent or which
are subject to any Lien in favor of any Person other than the Agent, other than
Permitted Liens pursuant to Section 5.02(a)(iv) including any payment or
performance bond;
(i) that portion of Accounts that has been restructured, extended, or reduced
other than in the ordinary course of business;
(j) that portion of Accounts that constitutes advertising, finance charges,
service charges or sales or excise taxes; and
(k) Accounts, or portions thereof, otherwise deemed ineligible by the Agent, in
its good faith discretion, exercised in its reasonable business judgment with
respect to which the Agent has provided at least two (2) Business Days prior
written notice to the Borrower.
In the event that an Account which was previously an Eligible Account Receivable
ceases to be an Eligible Account Receivable hereunder, the Borrower shall
exclude such Account from Eligible Accounts Receivable on, and at the time of
submission to the Agent of, the next Borrowing Base Certificate.
“Eligible Inventory” means all Inventory held for ultimate sale or lease, or
which has been or will be supplied under contracts of service, or which are raw
materials, work in process, or materials used or consumed in the Borrower’s
business, excluding all of the following Inventory:
(a) covered by documents of title, instruments, or chattel paper when these
documents, instruments and paper are not owned and held by the Borrower or are
subject to competing Liens;
(b) intended to be sold outside of the ordinary course of business;

5



--------------------------------------------------------------------------------



 



(c) consigned, sold or leased to others or held on consignment or lease from
others or subject to a bailment;
(d) subject to a competing Lien, other than a Permitted Lien;
(e) paid for in advance with progress payments or any other sums to the Borrower
in anticipation of the sale and delivery of Inventory;
(f) that is obsolete or not salable in the ordinary course of business; and
(g) that the Agent, in its good faith discretion, disqualifies as Eligible
Inventory, exercised in its reasonable business judgment with respect to which
the Agent has provided at least two (2) Business Days prior written notice to
the Borrower.
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall exclude such Inventory from
Eligible Inventory on, and at the time of submission to the Agent of, the next
Borrowing Base Certificate.
“Environment” means all indoor or outdoor air, surface water, groundwater,
surface or subsurface land, including all fish, wildlife, biota and all other
natural resources.
“Environmental Laws” means all federal, state, local, and foreign laws and
regulations relating to pollution or protection of human health or the
Environment, including without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“Event of Default” has the meaning specified in Section 6.01.
“Excess Cash Flow” means for any period EBITDA for such period, less, for such
period, the sum of: (a) voluntary or required payments in respect of Funded
Debt, (b) Maintenance Capital Expenditures, (c) Allowed Distributions,
(d) Income Taxes paid in cash, (e) Interest Expense paid in cash, and (f) non
cash income.
“Excess Cash Flow Payment” has the meaning specified in Section 2.25.
“Excess Distributions” has the meaning specified in Section 5.02(b).
“Extraordinary Items” means items which are material and significantly different
from the Borrower’s typical business activities, determined in accordance with
GAAP.
“Financial Statements” has the meaning specified in Section 5.01(c).
“Fixed Charge Coverage Ratio” means, as of the last day of any period of twelve
consecutive months, the ratio of (i) EBITDA, in each case for such period,
divided by (ii) the sum of (the Current

6



--------------------------------------------------------------------------------



 



Portion of Long Term Debt + Interest Expense + Dividends + Distributions + Tax
Distributions + Maintenance Capital Expenditures), in each case for such period.
“Fixed Rate Loan” means that portion of the Term Loan which shall accrue
interest at a fixed rate pursuant to Section 2.03(e).
“Food Security Act” means the Food Security Act of 1985, 7 U.S.C. § 1631, as
amended, and the regulations promulgated thereunder.
“Funded Debt” means the principal amount of all Debt of the Borrower having a
final maturity of more than one year from the date of origin thereof (or which
is renewable or extendible at the option of the obligor for a period or periods
more than one year from the date of origin), all determined in accordance with
GAAP for the period in question, excluding, however, for purposes of calculating
Excess Cash Flow, the principal amount paid under any Term Revolving Note or any
other revolving line of credit used by Borrower for working capital purposes if
such payment is not accompanied by a permanent reduction in the commitment for
such facility.
“GAAP” means generally accepted accounting principles in effect from time to
time, and with respect to the calculation of covenants set forth in
Sections 5.01(d), (e), (f) and (g), GAAP shall mean generally accepted
accounting principles consistent with those applied in the preparation of the
Financial Statements referred to in Section 5.01(c) for the Borrower.
“General Contractor” means Fagen, Inc., a Minnesota corporation, and its
successors and permitted assigns or such other general contractor selected by
the Borrower and reasonably acceptable to the Agent.
“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipality, city, or
otherwise) in existence at the time of determination.
“Guarantor” means US BioEnergy Corporation, a South Dakota corporation.
“Guaranty” means that certain Continuing Guaranty of even date herewith given by
the Guarantor for the benefit of the Banks.
“Hazardous Material” means all petroleum and petroleum products (including crude
oil or any fraction thereof), asbestos or asbestos containing materials, and all
other materials, chemicals or substances which are regulated by, form the basis
of liability under or are defined as hazardous, extremely hazardous, toxic or
words of similar import, including materials listed in 49 C.F.R. Section 172.101
and materials regulated under or defined as hazardous pursuant to any of the
following: the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. Section 9601 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.;
the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.

7



--------------------------------------------------------------------------------



 



“Incentive Payments” means any and all federal or state governmental subsidies,
payments, transfers or other benefits, whether now or hereafter established,
received, or scheduled to be received within thirty (30) days, by the Borrower.
“Income Taxes” means applicable federal, state, local or foreign income tax
including any interest, penalty, or addition thereto, whether disputed or not.
“Intellectual Property” has the meaning specified in Section 4.01(p).
“Interest Expense” means for any period, the total interest expense of the
Borrower calculated on a consolidated basis in accordance with GAAP.
“Interest Period” means the period commencing on the first day of each calendar
month and shall remain in effect until and including the last day of each
calendar month. Notwithstanding the foregoing: (a) each Interest Period which
would otherwise end on a day which is not a Business Day shall end on the next
succeeding Business Day or if such succeeding Business Day falls in the next
succeeding calendar month, on the next preceding Business Day, (b) any Interest
Period which would otherwise extend beyond the Maturity Date shall end on the
Maturity Date, and (c) no Interest Period shall have a duration of less than one
(1) month except the first and last month.
“Inventory” means all of the Borrower’s inventory, as such term is defined in
the UCC, whether now owned or hereafter acquired, whether consisting of whole
goods, spare parts or components, supplies or materials, whether acquired, held
or furnished for sale, for lease or under service contracts or for manufacture
or processing, and wherever located.
“Issuer” means (a) AgStar or (b) any successor Issuer pursuant to Section 2.08,
in its capacity as the issuer of Letters of Credit hereunder.
“Letter of Credit” means the Revolving Letters of Credit issued by the Issuer
pursuant to the terms and conditions of this Agreement.
“Letter of Credit Liabilities” means, at any time, the aggregate maximum amount
available to be drawn under all outstanding Letters of Credit (in each case,
determined without regard to whether any conditions to drawing could then be
met) and all unreimbursed drawings under Letters of Credit.
“LIBOR Rate” (London Interbank Offered Rate) means the rate (rounded upward to
the nearest sixteenth) quoted by the British Bankers Association (the “BBA”) at
11:00 A.M. London time two (2) Banking Days (as hereinafter defined) before the
commencement of the Interest Period for the offering of U.S. Dollar deposits in
the London interbank market for an Interest Period of one month, as published by
Bloomberg or another major information vendor listed on BBA’s official website.
“Banking Day” shall mean a day on which the Banks are open for business,
dealings in U.S. dollar deposits are being carried out in the London interbank
market, and banks are open for business in New York City and London, England.
“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

8



--------------------------------------------------------------------------------



 



“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, encumbrance, lien (statutory or other) or other security interest of
any kind, or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan and Carrying Charges” means all commitment fees to the Banks, brokerage
fees, standby fees, interest charges, service fees, attorneys’ fees,
contractors’ fees, developers’ fees, funding fees, title insurance fees and
charges, recording fees, registration taxes, real estate taxes, special
assessments, insurance premiums, and utility charges incurred by the Borrower in
the construction of the Project and issuance of the Notes, all costs incurred in
acquisition of the Real Property and any other costs incurred in the development
of the Project.
“Loan Documents” means this Agreement, the Notes, the Guaranty, the Bank
Supplements, the Security Agreement, the Deed of Trust, the Issuer’s letter of
credit requests and reimbursement agreements, and all other agreements,
documents, instruments, and certificates executed by the Borrower delivered to,
or in favor of, the Agent or the Banks under this Agreement or in connection
herewith or therewith, including all agreements, documents, instruments, and
certificates delivered in connection with the extension of Advances by the
Banks.
“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Agent or the Banks, including the Reimbursement Obligations,
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including the
obligation of the Borrower to repay the Advances, interest on the Advances, and
all fees, costs, and expenses (including reasonable attorneys’ fees and
expenses) provided for in the Loan Documents.
“Loan/Loans” means and includes the Term Loan, the Term Revolving Loan, the
Revolving Line of Credit Loan, the Swingline Loan, and any other financial
accommodations extended to the Borrower by the Agent or the Banks pursuant to
the terms of this Agreement.
“Long Term Debt” means indebtedness that matures more than one year after the
date of determination thereof.
“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a marketing term of one year or more relating to the sale
of any raw materials, Inventory, products or by-products of the Borrower, and
involving gross sales by the Borrower in excess of One Million and No/100
Dollars ($1,000,000.00) annually.
“Maintenance Capital Expenditures” means all Capital Expenditures made in the
ordinary course of business to maintain existing business operations of the
Borrower in any fiscal year, determined in accordance GAAP.
“Material Adverse Effect” means : (a) a material adverse effect upon the
validity or enforceability of any Loan Document or any material term or
condition contained therein; (b) a material and adverse effect on the condition
(financial or otherwise), business assets, operations, or property of the
Borrower and its Subsidiaries taken as a whole; or (c) material impairment on
the ability of the Borrower to perform its obligations under the Loan Documents.

9



--------------------------------------------------------------------------------



 



“Material Contract” means (a) any written contract or written agreement of the
Borrower or any Subsidiary involving monetary liability of or to any Person in
an amount in excess of One Million and No/100 Dollars ($1,000,000.00) per annum,
and (b) any other written contract or written agreement of the Borrower or any
Subsidiary, the failure to comply with which could reasonably be expected to
have a Material Adverse Effect; provided, however, that any contract or
agreement which is terminable by a party other than the Borrower or its
Subsidiaries without cause upon notice of ninety (90) days or less shall not be
considered a Material Contract.
“Maturity Date” means the fifth (5th) anniversary of the Closing Date.
“Maximum Excess Cash Flow Payment” has the meaning specified in Section 2.25.
“Maximum Rate” means the maximum nonusurious interest rate, if any, at any time,
or from time to time, that may be contracted for, taken, reserved, charged or
received under applicable state or federal laws.
“Monthly Payment Date” means the first day of each calendar month.
“Net Income” means net income of the Borrower and its Subsidiaries as determined
in accordance with GAAP.
“Net Worth” means, with respect to the Borrower and its Subsidiaries, the excess
of total assets over total liabilities except subordinated Debt, total assets
and total liabilities each to be determined in accordance with GAAP consistent
with those applied in the preparation of the Financial Statements referred to in
Section 5.01(c) for the Borrower.
“Note/Notes” means and includes the Term Note, the Term Revolving Note, the
Revolving Line of Credit Note, the Swingline Note, and all other promissory
notes executed and delivered to the Agent or the Banks by the Borrower pursuant
to the terms of this Agreement, as the same may be amended, restated,
supplemented, extended or otherwise modified from time to time.
“Obligations” means the Loan Obligations and/or the Reimbursement Obligations.
“Ordinary Trade Payable Dispute” means trade accounts payable in an aggregate
amount not in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
with respect to the Borrower, and with respect to which: (a) there exists a bona
fide dispute between the Borrower and the vendor, (b) the Borrower is contesting
the same in good faith by appropriate proceedings, and (c) the Borrower has
established appropriate reserves on its Financial Statements as required by
GAAP.
“Outstanding Credit” means at any time of determination the sum of (a) the
aggregate amount of Advances then outstanding (or when calculated with respect
to a Bank, the aggregate amount of Advances made by such Bank), plus (b) the
aggregate amount of Letter of Credit Liabilities (or when calculated with
respect to a Bank, including the Agent as a Bank, such Bank’s participation
interest in such Letter of Credit Liabilities), if any.
“Outstanding Revolving Advances” means the total Outstanding Credit under
Section 2.05.
“Outstanding Term Revolving Advances” means the total Outstanding Credit under
Section 2.04.

10



--------------------------------------------------------------------------------



 



“Owner’s Equity” means the Net Worth divided by total assets of the Borrower and
its Subsidiaries, measured initially at the end of the first twelve (12) months
after the Substantial Completion Date, maintained thereafter, and expressed as a
percentage.
“Permitted Liens” has the meaning specified in Section 5.02.
“Person” means any individual, corporation, business trust, association, limited
liability company, partnership, joint venture, governmental authority, or other
entity.
“Personal Property” means all buildings, structures, equipment, fixtures,
improvements, building supplies and materials and other personal property now or
hereafter attached to, located in, placed in or necessary to the use of the
improvements on the Real Property including all machinery, fixtures, equipment,
furnishings, and appliances, as well as all renewals, replacements, additions,
and substitutes thereof, and all products and proceeds thereof, and including
all accounts, instruments, chattel paper, other rights to payment, money,
deposit accounts, insurance proceeds, commodity accounts, investment property
and general intangibles of the Borrower, whether now owned or hereafter
acquired.
“Project” means any and all buildings, structures, fixtures, and other
improvements made to the Real Property as part of the development and
construction of the ethanol production facility in Merrick County, Nebraska, for
which the Loans to the Borrower are being made hereunder.
“Project Costs” means the total of all costs of acquiring the Real Property and
developing and constructing the Project together with all Loan and Carrying
Charges.
“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Bank, the percentage obtained by
dividing (a) the Term Loan Exposure of such Bank by (b) the aggregate Term Loan
Exposure of all Banks, (ii) with respect to all payments, computations and other
matters relating to the Term Revolving Loan Commitment or Term Revolving Loans
of any Bank, the percentage obtained by dividing (a) the Term Revolving Loan
Exposure of such Bank by (b) the aggregate Term Revolving Loan Exposure of all
Banks and (iii) with respect to all payments, computations and other matters
relating to the Revolving Line of Credit Commitment or Revolving Line of Credit
Loans of any Bank or any Letters of Credit issued or participations purchased
therein by any Bank or any participations in any Swingline Loans purchased by
any Bank, the percentage obtained by dividing (a) the Revolving Line of Credit
Exposure of such Bank by (b) the aggregate Revolving Line of Credit Exposure of
all Banks. For all other purposes with respect to each Bank, “Pro Rata Share”
means the percentage obtained by dividing (a) an amount equal to the sum of the
Term Loan Exposure, Term Revolving Loan Exposure and Revolving Line of Credit
Exposure of such Bank by (b) an amount equal to the sum of the aggregate Term
Loan Exposure, Term Revolving Loan Exposure and Revolving Line of Credit
Exposure.
“Real Property” means that real property located in Merrick County, Nebraska,
owned by the Borrower, upon which the Project has been constructed, and which is
described in Schedule 3.01(c) hereto.
“Refunding Advance” means an Advance made pursuant to Section 2.03(f).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuer for any drawing under a Letter of Credit.

11



--------------------------------------------------------------------------------



 



“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Material into the Environment.
“Request for Advance” means any request for a Revolving Advance made pursuant to
Section 2.04 or Section 2.05.
“Required Banks” means at any time, Banks having aggregate Total Percentages in
excess of fifty percent (50%); provided that the Commitments of, held, or deemed
held, by any Defaulting Bank shall be excluded for purposes of making a
determination of the Required Banks.
“Required Debt Service Reserve Deposit Amount” has the meaning specified in the
Section 2.30.
“Revolving Advances” means the Term Revolving Loan Advances and the Revolving
Line of Credit Advances.
“Revolving Commitment” means, with respect to any Bank, the total of such Bank’s
Term Revolving Loan Commitment and Revolving Line of Credit Commitment, as
amended from time to time pursuant to the terms of this Agreement.
“Revolving Letters of Credit” has the meaning specified in Section 2.05(h).
“Revolving Letter of Credit Liabilities” means, at any time, the aggregate
maximum amount available to be drawn under all outstanding Revolving Letters of
Credit (in each case, determined without regard to whether any conditions to
drawing could then be met) and all unreimbursed drawings under all Revolving
Letters of Credit.
“Revolving Letter of Credit Usage” means, as of any date of determination, the
sum of (i) the maximum aggregate amount which is available for drawing under all
Revolving Letters of Credit then outstanding, and (ii) the aggregate amount of
all drawings under Revolving Letters of Credit honored by the Issuer and not
theretofore reimbursed by or on behalf of the Borrower.
“Revolving Line of Credit Advance” means any Advance made under Section 2.05.
“Revolving Line of Credit Commitment” means, with respect to any Bank, the
amount set forth as the “Revolving Commitment” of such Bank opposite such Bank’s
name on: (a) Schedule 2.01 hereto, or (b) after the execution of a Bank
Supplement, the signature page of the then most recent Bank Supplement to which
such Bank is a party, as amended from time to time pursuant to the terms of this
Agreement.
“Revolving Line of Credit Exposure” means, with respect to any Bank as of any
date of determination, (i) prior to the termination of the Revolving Line of
Credit Commitments, such Bank’s Revolving Line of Credit Commitment and
(ii) after the termination of the Revolving Line of Credit Commitments, the sum
of (a) the aggregate outstanding principal amount of the Revolving Line of
Credit Loans of such Bank, (b) in the case of the Issuer, the aggregate
Revolving Letter of Credit Usage in respect of all Revolving Letters of Credit
issued by such Bank (net of any participations by Banks in such Revolving
Letters of Credit), (c) the aggregate amount of all participations held by such
Bank in any outstanding Revolving Letters of Credit or any unreimbursed drawing
under any Revolving Letter of Credit, (d) in the case of the Swingline Bank, the
aggregate outstanding principal

12



--------------------------------------------------------------------------------



 



amount of all Swingline Loans (net of any participations therein by other Banks)
and (e) the aggregate amount of all participations therein by such Bank in any
outstanding Swingline Loans.
“Revolving Line of Credit Loan” means the line of credit loan from the Banks to
the Borrower in the amount of Ten Million and No/100 Dollars ($10,000,000.00)
pursuant Section 2.05.
“Revolving Line of Credit Loan Maturity Date” means the three hundred
sixty-fourth (364th) day after the Closing Date.
“Revolving Line of Credit Note” means a promissory note substantially in the
form of Exhibit G hereto, executed by the Borrower pursuant to the terms and
conditions of this Agreement.
“Revolving Line of Credit Termination Date” has the meaning specified in
Section 2.05(a).
“Revolving Loans” means the Revolving Line of Credit Loan and the Term Revolving
Loan and any other revolving loan provided by the Banks to the Borrower pursuant
to this Agreement.
“SARA” means the Superfund Amendment and Reauthorizations Act of 1986, as
amended, and all regulations promulgated thereunder.
“Security Agreement” means that certain Security Agreement of even date herewith
executed by the Borrower in favor of the Agent for the benefit of the Banks, and
includes any agreements which create a Lien on the Collateral, as the same has
been and may hereafter be amended, restated, supplemented or otherwise modified
from time to time.
“Senior Officer” means any of Borrower’s Chief Executive Officer, Chief
Financial Officer, President, Treasurer, or any Vice President.
“Subsidiary,” as to any Person, means any corporation or other entity in which
more than 50% of all equity interests is owned directly or indirectly by such
Person. Unless otherwise qualified herein, all references to a “Subsidiary” or
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Substantial Completion” has the meaning set forth therefor in the Design
Agreement.
“Substantial Completion Date” means the date certified by the General Contractor
in the Certificate of Substantial Completion as the date of Substantial
Completion of the Work (as defined in the Design Agreement) under the Design
Agreement.
“Swingline Advances” means any Advance made under Section 2.06(b).
“Swingline Bank” means AgStar in its capacity under Section 2.06.
“Swingline Commitment” has the meaning specified in Section 2.06(a).
“Swingline Loans” means the loans made to the Borrower pursuant to Section 2.06,
in the amount of the Swingline Advances.
“Swingline Maturity” has the meaning specified in Section 2.06(d).

13



--------------------------------------------------------------------------------



 



“Tax Distributions” has the meaning specified in Section 5.02(b).
“Term Loan” means the loan from the Banks to the Borrower in an amount not to
exceed Sixty-seven Million Five Hundred Thousand and No/100 Dollars
($67,500,000.00), pursuant to Section 2.03.
“Term Loan Commitment” means, with respect to any Bank, the amount set forth as
the “Term Loan Commitment” of such Bank opposite such Bank’s name on:
(a) Schedule 2.01 hereto, or (b) after the execution of a Bank Supplement, the
signature page of the then most recent Bank Supplement to which such Bank is a
party, as amended from time to time.
“Term Loan Exposure” means, with respect to any Bank, as of the date of any
determination, the outstanding principal amount of the Term Loans of such Bank,
provided that, at any time prior to the making of the Term Loans, the Term Loan
Exposure of any Bank shall be equal to such Bank’s Term Loan Commitment.
“Term Note” means a promissory note, substantially in the form of Exhibit E
hereto, executed by the Borrower pursuant to the terms and conditions of this
Agreement.
“Term Revolving Loan” means the loan from the Banks to the Borrower in the
amount of Twenty Two Million Five Hundred Thousand and No/100 Dollars
($22,500,000.00), pursuant Section 2.04.
“Term Revolving Loan Advance” means any Advance made under Section 2.04.
“Term Revolving Loan Commitment” means, with respect to any Bank, the amount set
forth as the “Term Revolving Loan Commitment” of such Bank opposite such Bank’s
name on: (a) Schedule 2.01 hereto, or (b) after the execution of a Bank
Supplement, the signature page of the then most recent Bank Supplement to which
such Bank is a party, as amended from time to time pursuant to this Agreement.
“Term Revolving Loan Exposure” means, with respect to any Bank as of any date of
determination, (i) prior to the termination of the Term Revolving Loan
Commitments, such Bank’s Term Revolving Loan Commitment and (ii) after the
termination of the Term Revolving Loan Commitments, the aggregate outstanding
principal amount of the Term Revolving Loans of such Bank.
“Term Revolving Loan Termination Date” has the meaning specified in
Section 2.04(a).
“Term Revolving Note” means a promissory note substantially in the form of
Exhibit H hereto, executed by the Borrower pursuant to the terms and conditions
of this Agreement.
“Total Percentage” means, as to any Bank, the percentage which (a) (i) the Term
Loan Exposure of such Bank plus (ii) the Term Revolving Loan Exposure of such
Bank plus (iii) the Revolving Line of Credit Exposure of such Bank is of (b) the
sum of (i) the aggregate Term Loan Exposure of all Banks plus (ii) the aggregate
Term Loan Revolving Exposure of all banks plus (iii) the aggregate Revolving
Line of Credit Exposure of all Banks; provided that, if and so long as any Bank
is a Defaulting Bank, such Bank’s Total Percentage shall be deemed for purposes
of this definition to be reduced to the extent of the defaulted amount and the
Total Percentage of the Issuer or Swingline Bank, as applicable, shall be deemed
for purposes of this definition to be increased to such extent.

14



--------------------------------------------------------------------------------



 



“Treasury Regulations” means the temporary and final regulations promulgated
pursuant to the Code.
“US Bio Entity” means and includes US BioEnergy Corporation, a South Dakota
corporation, and each Affiliate thereof at any time from and after the date of
execution and delivery of this Agreement.
“Working Capital” means the current assets of the Borrower less the current
liabilities of the Borrower as determined in accordance with GAAP.
     Section 1.02. Accounting Matters. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, except as otherwise
stated herein. To enable the ready and consistent determination of compliance by
the Borrower with its obligations under this Agreement, the Borrower will not
change the manner in which either the last day of its fiscal year or the last
days of the first three fiscal quarters of its fiscal years is calculated. If at
any time after the Closing Date any change in GAAP would have a material effect
on the computation of any financial ratio set forth in this Agreement, and
either the Borrower (at the time of delivery of such Financial Statements) or
the Agent shall so request, and in any such case within 60 days of delivery of
such Financial Statements, the Agent, the Banks and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Agent);
provided that, until so amended (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change, and (ii) in the event
that such change in GAAP materially modifies any item in the Financial
Statements, the Borrower shall provide to the Agent Financial Statements setting
forth a reconciliation between calculations of such ratio or requirement made
before and after giving effect to such change in GAAP; provided further that
such reconciliation shall be required to be provided only for the four fiscal
quarters following such change.
     Section 1.03. Construction. Wherever herein the singular number is used,
the same shall include the plural where appropriate, and words of any gender
shall include each other gender where appropriate. The headings, captions or
arrangements used in any of the Loan Documents are, unless specified otherwise,
for convenience only and shall not be deemed to limit, amplify or modify the
terms of the Loan Documents, nor affect the meaning thereof. Unless otherwise
expressly provided herein, references to agreements (including this Agreement)
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements and other modifications thereto, but only to the extent
such amendments, restatements and other modifications are not prohibited by the
terms of any Loan Document.
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
     Section 2.01. The Loans. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties set forth in
this Agreement, the Banks have agreed to lend to Borrower and Borrower has
agreed to borrow from the Banks the following amounts, for the purposes set
forth in Schedule 2.01, and as further described below:
          (a) Term Loan. The Banks have agreed to lend to the Borrower an amount
not to exceed Sixty-seven Million Five Hundred Thousand and No/100 Dollars
($67,500,000.00) for Project Costs, pursuant to the terms and conditions set
forth in Section 2.03, and the Term Note;
          (b) [Reserved]

15



--------------------------------------------------------------------------------



 



          (c) Term Revolving Loan. The Banks agree to lend to the Borrower, as
of the Closing Date, and from time to time thereafter on a revolving basis, an
amount not to exceed Twenty-two Million Five Hundred Thousand and No/100 Dollars
($22,500,000.00), pursuant to the terms and conditions set forth in
Section 2.04, and the Term Revolving Note;
          (d) Revolving Line of Credit Loan. The Banks agree to lend to the
Borrower, as of the Closing Date, and from time to time thereafter on a
revolving basis, an amount not to exceed Ten Million and No/100 Dollars
($10,000,000.00), pursuant to the terms and conditions set forth in
Section 2.05, and the Revolving Line of Credit Note; and
          (e) Swingline Loan. The Swingline Bank agrees to lend to the Borrower,
from the Closing Date, and from time to time thereafter on a revolving basis, an
amount not to exceed One Million and No/100 Dollars ($1,000,000.00), pursuant to
the terms and conditions set forth in Section 2.06, and the Swingline Note.
     Section 2.02. [Reserved]
     Section 2.03. Term Loan.
          (a) Amount of Term Loan. On the terms and conditions set forth in this
Agreement, the Banks agree to make a Term Loan to the Borrower, by means of a
single advance in an aggregate amount not to exceed Sixty-seven Million Five
Hundred Thousand and No/100 Dollars ($67,500,000.00).
          (b) Purpose. Proceeds of the Term Loan may be used (i) to repay
existing indebtedness of the Borrower, and all interest, fees, prepayment
premiums and other amounts due thereunder and (ii) to pay a Distribution to US
BioEnergy Corporation, pursuant to Section 2.03(f), which Distribution shall not
be deemed to be a payment made under Section 5.02(b)(iv) for any purpose. The
Borrower agrees that the proceeds of the Term Loan are to be used only for the
purposes set forth in this Section 2.03(b)
          (c) Term Loan Interest Rate. Subject to the provisions of
Sections 2.03 and 2.04, the portion of the Term Loan that has not been converted
to a Fixed Rate Loan pursuant to Section 2.03(e) shall bear interest at a rate
per annum equal to the LIBOR Rate plus two hundred ninety (290) basis points.
The rate of interest due hereunder shall initially be determined as of the date
hereof and shall thereafter be adjusted as and when the LIBOR Rate changes. All
such adjustments to the rate of interest shall be made and become effective as
of the first day of each calendar month (each such day hereinafter being
referred to as an “Adjustment Date”) and shall remain in effect until and
including the last day of each calendar month. All such adjustments to said rate
shall be made and become effective as of each subsequent Adjustment Date, and
said rate as adjusted shall remain in effect until and including the day
immediately preceding the next Adjustment Date. Interest hereunder shall be
computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding. In no event shall the
applicable rate exceed the Maximum Rate.
          (d) Term Loan Term. The Term Loan term shall run for a period
beginning on the Closing Date and ending on the Maturity Date.
          (e) Conversion to Fixed Rate Loan. On the Closing Date the Borrower
may convert up to but not more than fifty percent (50%) of the Term Loan amount
to a Fixed Rate Loan, with the consent of the Agent, which consent shall not be
unreasonably withheld, bearing interest at a rate equal to two hundred fifty
(250) basis points in excess of the five year LIBOR swap rate in effect on the
Closing Date, or another

16



--------------------------------------------------------------------------------



 



rate agreed upon by the Agent and the Borrower. The Borrower shall provide
written notice to the Agent at least thirty (30) days after the Closing Date of
its intention to convert any portion of the Term Loan to a Fixed Rate Loan. Such
written notice shall specify the specific dollar amount that Borrower is
electing to convert to a Fixed Rate Loan. Any amount subject to a fixed rate of
interest pursuant to this Section shall not be subject to any adjustments under
Section 2.11.
          (f) Refunding Advance. Notwithstanding anything in this Agreement or
any Loan Document to the contrary, the disbursement of the Term Loan will be
made by the Agent and the Banks by way of a Refunding Advance as provided in
this Section 2.02(f). The Banks agree to make a single Refunding Advance to the
Borrower on the Closing Date. The Refunding Advance shall be made available to
the Borrower subject to satisfaction of the conditions set forth below in
Section 3.01, by (i) the Banks depositing the same in same day funds in an
account(s) specified of the Borrower or (ii) the Banks wire transferring such
funds to a Person designated by the Borrower in writing.
          (g) Repayment of Term Loan. Beginning on March 1, 2007, and continuing
on the first (1st) day of each succeeding month thereafter until the seventh
(7th) month after the Closing Date, the Borrower shall pay to the Agent for the
account of the Banks monthly payments of accrued interest. Beginning on
September 1, 2007 (the “Amortization Date”), and continuing on the first (1st)
day of each succeeding month thereafter until the Maturity Date, the Borrower
shall pay to the Agent for the account of the Banks equal monthly payments of
principal and accrued interest in such amounts as would be required to fully
amortize the entire outstanding principal balance of the Term Note, together
with accrued interest thereon, over a period of one hundred fourteen
(114) months from the Amortization Date. The outstanding principal balance,
together with all accrued interest, if not paid sooner, shall be due and payable
in full on the Maturity Date. Following the Closing Date, and in addition to all
other payments of principal and interest required under this Agreement and the
Term Note, if any, the Borrower shall annually remit to the Agent for the
account of the Banks the Excess Cash Flow Payment pursuant to Section 2.25.
     Section 2.04. Term Revolving Loan.
          (a) Term Revolving Loan. The Banks agree, on the terms and conditions
set forth in this Agreement, to lend up to Twenty-two Million Five Hundred
Thousand and No/100 Dollars ($22,500,000.00) to Borrower on the Closing Date in
the form of a Term Revolving Loan and to make one or more Advances to the
Borrower, on a revolving basis, during the period beginning on the Closing Date
and ending on the Business Day immediately preceding the Maturity Date (the
“Term Revolving Loan Termination Date”), in an aggregate principal amount
outstanding at any one time not to exceed Twenty-two Million Five Hundred
Thousand and No/100 Dollars ($22,500,000.00). The Term Revolving Loan shall
mature and be due and payable in full at 12:00 P.M. (Minneapolis, Minnesota
time) on the Maturity Date. Term Revolving Loan Advances borrowed, repaid or
prepaid may be reborrowed at any time prior to the Term Revolving Loan
Termination Date, provided, however, that at no time shall the sum of the
Outstanding Term Revolving Advances exceed Twenty-two Million Five Hundred
Thousand and No/100 Dollars ($22,500,000.00).
          (b) Purpose. Term Revolving Loan Advances may be used (i) to repay
existing indebtedness of the Borrower, and all interest, fees, prepayment
premiums and other amounts due thereunder and (ii) to pay a Distribution to US
BioEnergy Corporation, pursuant to Section 2.03(f), which Distribution shall not
be deemed to be a payment made under Section 5.02(b)(iv) for any purpose. The
Borrower agrees that the proceeds of the Term Loan are to be used only for the
purposes set forth in this Section 2.04(b).
          (c) [Reserved]

17



--------------------------------------------------------------------------------



 



          (d) Availability. Subject to the provisions of this Agreement, during
the period commencing on the Availability Date and ending on the Term Revolving
Loan Termination Date, Advances under the Term Revolving Loan will be made as
provided in Section 2.04(e).
          (e) Making the Advances. Each Term Revolving Loan Advance, other than
the Refunding Advance, shall be made by the Borrower delivering a Request for
Advance to the Agent specifying the amount of such Term Revolving Loan Advances.
Each Request for Advance must be delivered to the Agent by the Borrower before
12:00 P.M. (Minneapolis, Minnesota time) on a Business Day which is at least
three (3) Business Days prior to the date of such Term Revolving Loan Advance;
provided however that no such Term Revolving Loan Advance shall be made while an
Event of Default exists or if the interest rate for such LIBOR Rate Loan would
exceed the Maximum Rate. Any Request for Advance received by Borrower after
12:00 P.M. (Minneapolis, Minnesota time) on a Business Day shall be deemed to
have been received and be effective on the next Business Day. The amount of the
Term Revolving Loan Advance requested from the Banks shall, subject to the terms
and conditions of this Agreement, be made available to the Borrower by:
(i) depositing the same, in same day funds, in an account of the Borrower, or
(ii) wire transferring such funds to a Person or Persons designated by the
Borrower in writing.
          (f) Requests for Advances Irrevocable. Each Request for Advance shall
be irrevocable and binding on the Borrower and the Borrower shall indemnify the
Agent and the Banks against any loss or expense any of them may incur pursuant
to Section 2.24 as a result of any failure to borrow any Term Revolving Loan
Advance after a Request for Advance (including any failure resulting from the
failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in Section 2.04(c)).
          (g) Minimum Amounts. Each Term Revolving Loan Advance shall be in a
minimum amount equal to Fifty Thousand and No/100 Dollars ($50,000.00).
          (h) Conditions Precedent to Advances. The Banks’ obligation to make
each Term Revolving Loan Advance under the Term Revolving Note shall be subject
to the following further conditions precedent:
               (i) Representations and Warranties. The representations and
warranties set forth in this Agreement are true and correct in all material
respects as of the date of the Request for Advance for any Term Revolving Loan
Advance to the same extent and with the same effect as if made at and as of the
date thereof, except as disclosed in writing to the Agent and the Banks, and
except to the extent such representations and warranties relate to a specific
earlier date in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date;
               (ii) No Defaults. No Event of Default has occurred and is
continuing; and
               (iii) Government Action. No license, permit, permission or
authority necessary for the operation of the Project has been revoked or
challenged by or before any Governmental Authority, which revocation or
challenge could reasonably be expected to have a Material Adverse Effect.
          (i) Interest Rate. Subject to the provisions of Sections 2.03 and
2.04, the Term Revolving Loan shall bear interest at a rate equal to the LIBOR
Rate plus two hundred ninety (290) basis points. The rate of interest due
hereunder shall initially be determined as of the Closing Date and shall
thereafter be initially adjusted on the first day of the immediately succeeding
calendar month. All such

18



--------------------------------------------------------------------------------



 




adjustments to the rate of interest shall be made and become effective as of the
first Adjustment Date following the Closing Date. All such adjustments to said
rate shall be made and become effective as of each subsequent Adjustment Date,
and said rate as adjusted shall remain in effect until and including the day
immediately preceding the next Adjustment Date. Interest hereunder shall be
computed on the basis of a year of three hundred sixty five (365) days, but
charged for actual days principal is outstanding. In no event shall the
applicable rate exceed the Maximum Rate.
          (j) Funding of Advances. Upon receipt by the Agent from the Borrower
of any Request for Advance for any Term Revolving Loan Advance, the Agent shall
promptly notify the Borrower and the other Banks as to the amount requested in
such Request for Advance. Not later than 12:00 P.M. (Minneapolis, Minnesota
time) on the applicable payment date each Bank will make available to the Agent,
in immediately available funds, an amount equal to such Bank’s Pro Rata Share of
the amount requested in such Request for Advance.
          (k) Repayment of the Term Revolving Loan. The Borrower will pay
interest on the Term Revolving Loan on the first (1st) day of each month,
commencing on the first (1st) Monthly Payment Date following the date on which
the first Term Revolving Loan Advance is made on the Term Revolving Loan, and
continuing on each Monthly Payment Date thereafter until the Term Revolving Loan
Maturity Date. On the Term Revolving Loan Maturity Date, the amount of the then
unpaid principal balance of the Term Revolving Loan and any and all other
amounts due and owing hereunder or under any other Loan Document relating to the
Term Revolving Loan shall be due and payable. If any Payment Date is not a
Business Day, then the principal installment then due shall be paid on the next
Business Day and shall continue to accrue interest until paid.
     Section 2.05. Revolving Line of Credit Loan.
          (a) Revolving Line of Credit Loan. On the terms and conditions set
forth in this Agreement, the Banks agree to make one or more Revolving Line of
Credit Advances to the Borrower on a revolving basis, during the period
beginning on the Closing Date and ending on the Business Day immediately
preceding the Revolving Line of Credit Maturity Date (the “Revolving Line of
Credit Termination Date”), in an aggregate principal amount outstanding at any
one time not to exceed Ten Million and No/100 Dollars ($10,000,000.00);
provided, however, that at no time shall the Outstanding Revolving Advance
exceed the Borrowing Base. The Revolving Line of Credit Loan shall mature and be
due and payable in full at 12:00 P.M. (Minneapolis, Minnesota time) on the three
hundred sixty-fourth (364th) day following the Closing Date (the “Revolving Line
of Credit Maturity Date”). Subject to Section 2.05(h), Revolving Line of Credit
Advances borrowed and repaid or prepaid may be reborrowed at any time prior to
the Revolving Line of Credit Termination Date.
          (b) Purpose. Revolving Line of Credit Advances may be used by the
Borrower for general business and operating purposes, including closing costs
and fees associated with the Revolving Line of Credit Loan. The Borrower agrees
that the proceeds of the Revolving Line of Credit Loan are to be used only for
the purposes set forth in this Section 2.05(b).
          (c) Conditions Precedent to All Advances. The Banks’ obligation to
fund each Revolving Line of Credit Advance shall be subject to the following
conditions precedent:
               (i) Completion of Project. A Certificate of Substantial
Completion shall have been delivered to the Agent, and Substantial Completion of
the Project shall have occurred;

19



--------------------------------------------------------------------------------



 



               (ii) Borrowing Base Certificate. The Borrower shall have
submitted to the Agent a Borrowing Base Certificate as required by
Section 5.01(c)(xvi);
               (iii) Representations and Warranties. The representations and
warranties set forth in this Agreement are true and correct in all material
respects as of the date of the request for any Revolving Line of Credit Advance
to the same extent and with the same effect as if made at and as of the date
thereof, except as disclosed in writing to the Agent and the Banks, and except
to the extent such representations and warranties relate to a specific earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date; and
               (iv) No Defaults. No Event of Default has occurred and is
continuing.
          (d) Availability. Subject to the provisions of this Agreement, during
the period commencing on the Closing Date and ending on the Revolving Line of
Credit Termination Date, Revolving Line of Credit Advances under the Revolving
Line of Credit Loan may be made as provided in this Agreement.
          (e) Making the Advances. Each Revolving Line of Credit Advance shall
be made by the Borrower delivering a Request for Advance to the Agent specifying
the amount of such Revolving Line of Credit Advance. Except for Revolving Line
of Credit Advances made pursuant to Section 2.05(j), each Request for Advance
must be delivered to the Agent by the Borrower, before 12:00 P.M. (Minneapolis,
Minnesota time) on a Business Day which is at least three (3) Business Days
prior to the date of such Revolving Line of Credit Advance; provided however
that no such Revolving Line of Credit Advance shall be made while an Event of
Default exists or if the interest rate for such LIBOR Rate Loan would exceed the
Maximum Rate. Any Request for Advance received by the Agent after 12:00 P.M.
(Minneapolis, Minnesota time) on a Business Day shall be deemed to have been
received and be effective on the next Business Day. The amount of the Revolving
Line of Credit Advance requested from the Banks shall, subject to the terms and
conditions of this Agreement, be made available to the Borrower by:
(i) depositing the same, in same day funds, in an account of the Borrower; or
(ii) wire transferring such funds to a Person or Persons designated by the
Borrower in writing.
          (f) Requests for Advances Irrevocable. Each Request for Advance shall
be irrevocable and binding on the Borrower and the Borrower shall indemnify the
Agent and the Banks against any loss or expense any of them may incur pursuant
to Section 2.24 as a result of any failure to borrow any Revolving Line of
Credit Advance after a Request for Advance (including any failure resulting from
the failure to fulfill on or before the date specified for such Advance the
applicable conditions set forth in this Agreement).
          (g) Minimum Amounts. Each Revolving Line of Credit Advance shall be in
a minimum amount of Fifty Thousand and No/100 Dollars ($50,000.00) (except for
any Revolving Line of Credit Advances made pursuant to Section 2.05(j)).
          (h) Letters of Credit. The Borrower may utilize the Revolving Line of
Credit Commitments by requesting that the Issuer issue, and the Issuer, subject
to the terms and conditions of this Agreement, may, in its sole discretion,
issue letters of credit for the Borrower’s account (such letters of credit being
hereinafter referred to collectively as the “Revolving Letters of Credit”);
provided, however, that:
               (i) the aggregate amount of all Revolving Letter of Credit
Liabilities shall not at any time exceed the amount of Five Million and No/100
Dollars ($5,000,000.00);

20



--------------------------------------------------------------------------------



 



               (ii) the sum of the outstanding Revolving Letters of Credit plus
the outstanding Revolving Line of Credit Advances shall not at any time exceed
the Borrowing Base; and
               (iii) the expiration date of a Revolving Letter of Credit
advanced under the Revolving Line of Credit Loan shall be no later than the
Revolving Line of Credit Loan Maturity Date.
The issuance of any Revolving Letter of Credit issued under this Section 2.05(h)
is subject to the provisions of Section 2.08.
          (i) Interest Rate. The Revolving Line of Credit Loan shall bear
interest at a rate equal to the LIBOR Rate plus two hundred ninety (290) basis
points. The rate of interest due hereunder shall initially be determined as of
the Closing Date and shall thereafter be initially adjusted on the first day of
the immediately succeeding calendar month. All such adjustments to the rate of
interest shall be made and become effective as of the first Adjustment Date
following the Closing Date. All such adjustments to said rate shall be made and
become effective as of each subsequent Adjustment Date, and said rate as
adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date. Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding. In no event shall the applicable rate exceed the
Maximum Rate.
          (j) Funding of Advances. Upon receipt from the beneficiary of any
Revolving Letter of Credit of any drawing under such Revolving Letter of Credit,
the Agent shall promptly notify the Borrower and the Banks as to the amount to
be paid as a result of such drawing and the respective payment date. Not later
than 12:00 P.M. (Minneapolis, Minnesota time) on the applicable payment date
each Bank will make available to the Agent, in immediately available funds, an
amount equal to such Bank’s Pro Rata Share of the amount to be paid as a result
of such drawing as a Revolving Line of Credit Advance hereunder (and such amount
shall be treated as a Revolving Line of Credit Advance hereunder) regardless of
whether the conditions set forth in Article II or III are satisfied.
          (k) Repayment of the Revolving Line of Credit Loan. The Borrower will
pay accrued interest on the Revolving Line of Credit Loan on the first (1st) day
of each month, commencing on the first (1st) Monthly Payment Date following the
date on which the first Advance is made on the Revolving Line of Credit Loan,
and continuing on each Monthly Payment Date thereafter until the Revolving Line
of Credit Maturity Date. On the Revolving Line of Credit Maturity Date, the
amount of the then unpaid principal balance of the Revolving Line of Credit Loan
and any and all other amounts due and owing hereunder or under any other Loan
Document relating to the Revolving Line of Credit Loan will be due and payable.
If any Payment Date is not a Business Day, then the principal installment then
due shall be paid on the next Business Day and shall continue to accrue interest
until paid.
          (l) Mandatory Prepayments or Collateralization. The Borrower shall,
within five (5) days following the earlier of the delivery of each Borrowing
Base Certificate hereunder or the day upon which such Borrowing Base Certificate
was due, either (i) prepay the Revolving Line of Credit Advances in the amount,
if any, by which the Outstanding Revolving Line of Credit Advances on the date
of prepayment under this Section 2.05(l) exceeds the Borrowing Base at such
time, together with accrued interest to the date of such prepayment on the
amount prepaid, or (ii) pledge and assign to the Agent additional Collateral
acceptable to the Agent, in the Agent’s sole discretion, and deliver all
documentation that the Agent, in its sole discretion, may require in connection
with such pledge and assignment and the perfection of a first-priority security
interest in such additional Collateral, so that the Borrowing Base plus the
value assigned by

21



--------------------------------------------------------------------------------



 




the Agent, in its sole discretion, to such additional Collateral equals or
exceeds the Outstanding Revolving Line of Credit Advances.
          (m) Additional Revolving Line of Credit Facility.
               (i) The Borrower shall have the right at any time and from time
to time after the Revolving Line of Credit Maturity Date to incur from one or
more existing Banks and/or other financial institution or lender approved by the
Agent (the “New Revolving Banks”) and which, in each case, agree to make loans
pursuant to this Section 2.05(m) to the Borrower, and commitments to make loans
in an aggregate principal amount not to exceed $10,000,000, which loans
(a) shall be incurred as Revolving Line of Credit Advances on a revolving basis
and shall be deemed to be Revolving Line of Credit Loans for all purposes of
this Agreement and (b) which loans shall mature and be due and payable in full
at 12:00 P.M. (Minneapolis, Minnesota time) on the three hundred sixty- fourth
(364th) day immediately following the date of the expiration of (x) the
Revolving Line of Credit Maturity Date or (y) the immediately precedent
revolving facility entered into by the Borrower pursuant to this
Section 2.05(m), as the case may be, or such later maturity as to which such New
Revolving Banks may consent (collectively, the “Additional Revolving Line of
Credit Facilities”). All Advances under each of the Additional Revolving Line of
Credit Facilities shall be treated as Revolving Line of Credit Advances for all
purposes of the Loan Documents, and loans made pursuant to each of the
Additional Revolving Line of Credit Facilities shall constitute Loan Obligations
hereunder for all purposes of the Loan Documents and will be secured by the
Collateral securing the other Loan Obligations.
               (ii) In the event that the Borrower desires to create an
Additional Revolving Line of Credit Facility, the Borrower will enter into an
amendment with the New Revolving Banks (who shall by execution thereof become
Banks hereunder if not theretofore Banks) to provide for such Additional
Revolving Line of Credit Facility, which amendment shall set forth any terms and
conditions of the Additional Revolving Line of Credit Facility not covered by
this Agreement as agreed by the Borrower and such New Revolving Banks, and shall
provide for the issuance of promissory notes to evidence the Additional
Revolving Line of Credit Facility if requested by the New Revolving Banks making
Advances under the Additional Revolving Line of Credit Facility (which notes
shall constitute Revolving Line of Credit Notes for purposes of this Agreement),
with such amendment to be in form and substance reasonably acceptable to the
Agent and consistent with the terms of this Section 2.05(m) and of the other
provisions of this Agreement. No consent of any Bank (other than any Bank making
loans or whose commitment is increased under the Additional Revolving Line of
Credit Facility) is required to permit the Loans contemplated by this
Section 2.05(m) or to permit the aforesaid amendment to effectuate the
Additional Revolving Line of Credit Facility. This Section 5.01(m) shall
supersede any provisions contained in this Agreement, including, without
limitation, Section 8.01, to the contrary.
     Section 2.06. Swingline Loan.
          (a) Swingline Loan. Subject to the terms and conditions of this
Agreement, the Swingline Bank agrees to make one or more Advances to the
Borrower from time to time, from and including the Closing Date to, but
excluding, the Term Revolving Loan Termination Date and the Revolving Line of
Credit Termination Date, in an aggregate principal amount at any time
outstanding up to but not exceeding the Swingline Commitment; provided, however
that after calculation of the participation interests of each Bank in such
Advances:

22



--------------------------------------------------------------------------------



 



               (i) the aggregate amount of outstanding Swingline Advances shall
not at any time exceed the amount of One Million and No/100 Dollars
($1,000,000.00) (the “Swingline Commitment”);
               (ii) the Outstanding Credit with respect to the Revolving Line of
Credit applicable to a Bank shall not at any time exceed the lesser of (A) such
Bank’s Pro Rata Share of the Borrowing Base, or (B) such Bank’s Revolving Line
of Credit Commitment; and
               (iii) the Outstanding Credit with respect to the Revolving Line
of Credit shall not at any time exceed the lesser of (A) the Borrowing Base or
(B) the aggregate amount of the Revolving Commitments at such time.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, prepay, and reborrow Swingline Loans
hereunder up to the amount of the Swingline Commitment. The Swingline Bank may,
by written notice given to the Agent not later than 10:00 A.M. (Minneapolis,
Minnesota time) on any Business Day, require the Banks to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which the
Banks will participate. Promptly upon receipt of such notice, the Agent will
give notice thereof to each Bank specifying in such notice such Bank’s Pro Rata
Share of such Swingline Loan or Loans. Each Bank hereby absolutely and
unconditionally agrees upon receipt of notice as provided in this Section 2.06
to pay to the Agent for the account of the Swingline Bank such Bank’s Pro Rata
Share of such Swingline Loan or Loans. Each Bank acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of an Event of
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Bank shall comply with its obligation under this Subsection by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.21 with respect to Loans made by such Bank (and Section 2.22 shall
apply to the payment obligations of the Banks), and the Agent shall promptly pay
to the Swingline Bank the amounts so received by it from the Banks. The Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Agent and not to the Swingline Bank. Any amounts
received by the Swingline Bank from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline Bank
of the proceeds of a sale of participations therein shall be promptly remitted
to the Agent; any such amounts received by the Agent shall be promptly remitted
by the Agent to the Banks that shall have made their payments pursuant to this
Subsection and to the Swingline Bank, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this Subsection shall
not relieve the Borrower of any default in the payment thereof. Notwithstanding
the foregoing, a Bank shall not have any obligation to acquire a participation
in a Swingline Loan pursuant to this Subsection if an Event of Default shall
have occurred and be continuing at the time such Swingline Loan was made and
such Bank shall have notified the Swingline Bank in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred and that such Bank will not acquire participations in
Swingline Loans made while such Event of Default is continuing.
          (b) Swingline Advances. Each Swingline Advance shall be made, to the
extent that the Swingline Bank is so obligated under Section 2.05(a), on a
Request for Advance from the Borrower to the Agent delivered before 12:00 P.M.
(Minneapolis, Minnesota time) on the date of such Swingline Advance, specifying
the amount of such Swingline Advance. Any Request for Advance applicable to a
Swingline Advance received after 12:00 P.M. (Minneapolis, Minnesota time) shall
be deemed to have been received and

23



--------------------------------------------------------------------------------



 




be effective on the next Business Day. The amount of each Swingline Advance made
hereunder shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower by (i) depositing the same, in same day funds, in an
account of the Borrower or (ii) wire transferring such funds to a Person or
Persons designated by the Borrower in writing.
          (c) Minimum Amounts. Each Swingline Advance shall be in a minimum
amount equal to Fifty Thousand and No/100 Dollars ($50,000.00).
          (d) Repayment of Swingline Loan. The Borrower shall pay to the Agent
for the account of the Swingline Bank the outstanding principal amount of each
Swingline Advance on the earlier of (i) the Term Revolving Loan Termination
Date, (ii) the Revolving Line of Credit Termination Date, or (iii) the date
which is thirty (30) days after the Swingline Advance is made (the earliest of
such date with respect to a Swingline Advance herein the “Swingline Maturity”).
Subject to the other terms and conditions of this Agreement, the Borrower may
repay a Swingline Advance on its Swingline Maturity or at any time prior thereto
by requesting a Revolving Advance in accordance with Sections 2.04(e) or 2.05(e)
with the proceeds thereof payable to the Swingline Bank for its own account or
by using cash on hand. The Swingline Bank, at any time in its sole and absolute
discretion and whether or not a Swingline Maturity shall have occurred, may
require that each other Bank fund its participation in the then outstanding
principal amount of all Swingline Advances by giving each other Bank notice
thereof as set forth herein above. Additionally, if the Borrower shall not have
repaid a Swingline Advance by 12:00 P.M. (Minneapolis, Minnesota time) on the
corresponding Swingline Maturity, the Swingline Bank will notify each Bank of
the aggregate principal amount of the Swingline Advance which has not been
repaid. Upon the giving of any notice by the Swingline Bank under either of the
preceding two sentences, each such Bank shall make available to the Swingline
Bank, in immediately available funds, an amount equal to its Pro Rata Share of
the aggregate principal amount of the Swingline Advance or Swingline Advances
subject to such notice by not later than 3:00 P.M. (Minneapolis, Minnesota time)
on the date such notice is received if such notice is received by 12:00 P.M., or
by 11:00 A.M. (Minneapolis, Minnesota time) on the next Business Day if such
notice is received after 12:00 P.M. (Minneapolis, Minnesota time), whether or
not the conditions to an Advance under Article III are satisfied.
     (e) Swingline Interest Rate. The Swingline Loan shall bear interest at a
rate equal to the LIBOR Rate plus two hundred ninety (290) basis points. The
rate of interest due hereunder shall initially be determined as of the date of
each Swingline Advance and shall thereafter be initially adjusted on the first
day of the immediately succeeding calendar month. All such adjustments to the
rate of interest shall be made and become effective as of the first Adjustment
Date following each Swingline Advance. All such adjustments to said rate shall
be made and become effective as of each subsequent Adjustment Date, and said
rate as adjusted shall remain in effect until and including the day immediately
preceding the next Adjustment Date. Interest hereunder shall be computed on the
basis of a year of three hundred sixty five (365) days, but charged for actual
days principal is outstanding. In no event shall the applicable rate exceed the
Maximum Rate.
     Section 2.07. Evidence of Debt. The extension of credit made by each Bank
shall be evidenced by one or more accounts or records maintained by such Bank
and by the Agent in the ordinary course of business. The accounts or records
maintained by the Agent and each Bank shall be prima facie evidence of the
amount of the credit extensions made by the Banks to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Bank and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Bank made through the Agent, the Borrower shall execute and
deliver to such Bank

24



--------------------------------------------------------------------------------



 



(through the Agent) a promissory note in the form attached as Exhibits E, G, or
H which shall evidence such Bank’s loans in addition to such accounts or
records. Each Bank may attach schedules to its Note and endorse thereon the
date, amount and maturity of its loans and payments with respect thereto. Upon
the termination of the Commitments and repayment of all Obligations hereunder,
each Bank shall, at the request of the Borrower (and at the Borrower’s expense),
return to the Borrower the Note or Notes evidencing such Bank’s loans marked
“cancelled.”
     Section 2.08. Letters of Credit. All Letters of Credit that are issued
under this Agreement are subject to the following:
          (a) Letter of Credit Request Procedure. The Borrower shall give the
Agent and the Issuer irrevocable prior notice (effective upon receipt) on or
before 12:00 P.M. (Minneapolis, Minnesota time) on a Business Day which is at
least three (3) Business Days (or such shorter period as may be agreed by the
Issuer) prior to the date of the requested issuance of a Letter of Credit
specifying the requested amount, the beneficiary of each Letter of Credit to be
issued, the expiry date and issuance date of each Letter of Credit to be issued,
and the nature of the transactions to be supported thereby. Any such notice
received after 12:00 P.M. (Minneapolis, Minnesota time) on a Business Day shall
be deemed to have been received and be effective on the next Business Day. Upon
receipt of such notice, the Agent shall promptly notify each Bank of the face
amount and expiry date of such Letter of Credit and of such Bank’s Pro Rata
Share of the amount of the proposed Letter of Credit. The Issuer shall provide a
Bank a copy of each Letter of Credit it has issued hereunder upon such Bank’s
request. Each Letter of Credit shall be substantially in the form of Exhibit I,
or otherwise shall be satisfactory in form and substance to the Agent, the
Borrower, and the Issuer, shall be payable in U.S. dollars, and shall be issued
pursuant to such documentation as the Issuer may require, including the Issuer’s
standard form letter of credit request and reimbursement agreement; provided
that, in the event of any conflict between the terms of such credit request and
reimbursement agreement and the other Loan Documents, the terms of the other
Loan Documents shall control.
          (b) Banks’ Pro Rata Shares. Upon the date of issue of a Letter of
Credit, the Issuer shall be deemed, without further action by any party hereto,
to have sold to each other Bank, and each other Bank shall be deemed, without
further action by any party hereto, to have purchased from the Issuer a
participation to the extent of such Bank’s Pro Rata Share in such Letter of
Credit and the related Letter of Credit Liabilities.
          (c) Letter of Credit Fees. The Borrower shall pay to the Agent for the
account of each Bank an irrevocable letter of credit fee on each such Bank’s Pro
Rata Share of the maximum amount available for drawings under each Letter of
Credit, such letter of credit fee (i) to be in an amount equal to one hundred
fifty (150) basis points, on an annualized basis, of the maximum amount
available to be drawn under such Letter of Credit on the date of calculation of
such fee, and (ii) to be paid on the date of issuance of such Letter of Credit
and on each anniversary date of the date of issuance of such Letter of Credit
for so long as such letter of Credit remains outstanding. After receiving any
payment of any letter of credit fees under this Subsection (c), the Agent will
promptly pay to each Bank the letter of credit fees then due such Bank. With
respect to each Letter of Credit, the Borrower shall also pay to the Issuer for
its account only all reasonable fees, costs, and expenses of the Issuer arising
in connection with any Letter of Credit, including the Issuer’s customary fees
for amendments, transfers, and drawings on Letters of Credit.
          (d) Reimbursements. After receipt of the notice delivered pursuant to
Section 2.21 with respect to a Letter of Credit, the Borrower shall be
irrevocably and unconditionally obligated to reimburse the Banks for any amounts
paid by the Banks upon any demand for payment or drawing under the applicable
Letter of Credit, without presentment, demand, protest, or other formalities of
any kind other than the notice

25



--------------------------------------------------------------------------------



 




required by Section 2.21. Such reimbursement shall occur no later than 3:00 P.M.
(Minneapolis, Minnesota time) three (3) Business Days after the date of payment
under the applicable Letter of Credit if the notice under Section 2.21 is
received by 12:00 P.M. (Minneapolis, Minnesota time) on such date or by
11:00 A.M. (Minneapolis, Minnesota time) four (4) Business Days after the date
of such payment, if such notice is received after 12:00 P.M. (Minneapolis,
Minnesota time). All payments made pursuant to Section 2.05(j) with proceeds of
Revolving Loans made pursuant thereto shall constitute satisfaction of the
Borrower’s reimbursement obligation hereunder to the extent of such Revolving
Loans. All payments on the Reimbursement Obligations (including any interest
earned thereon) shall be made to the Agent for the account of the Banks in U.S.
dollars and in immediately available funds, without set-off, deduction, or
counterclaim.
          (e) Reimbursement Obligations Absolute. The Reimbursement Obligations
of the Borrower under this Agreement shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of the
Loan Documents under all circumstances whatsoever and the Borrower hereby waives
any defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including, in any case, the following circumstances:
(i) any lack of validity or enforceability of any Letter of Credit or any other
Loan Document; (ii) any amendment or waiver of or any consent to departure from
any Loan Document; (iii) the existence of any claim, set-off, counterclaim,
defense, or other rights which the Borrower or any other Person may have at any
time against any beneficiary of any Letter of Credit, the Agent, the Issuer, the
Banks or any other Person, whether in connection with any Loan Document or any
unrelated transaction; (iv) any statement, draft, or other documentation
presented under any Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever; (v) payment by the Issuer under any Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (vi) any other circumstance
whatsoever, whether or not similar to any of the foregoing; provided that
Reimbursement Obligations with respect to a Letter of Credit may be subject to
avoidance by the Borrower if the Borrower proves in a final non-appealable
judgment that it was damaged and that such damage arose directly from the
Issuer’s willful misconduct or gross negligence.
          (f) Issuer Responsibility. The Borrower assumes all risks of the acts
or omissions of any beneficiary of any Letter of Credit with respect to its use
of such Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it shall have against the beneficiary, at law or under any other
agreement.. None of the Agent, the Issuer, the other Banks, or any of their
respective officers or directors shall have any responsibility or liability to
the Borrower or any other Person for: (i) the failure of any draft to bear any
reference or adequate reference to any Letter of Credit, or the failure of any
documents to accompany any draft at negotiation, or the failure of any Person to
surrender or to take up any Letter of Credit or to send documents apart from
drafts as required by the terms of any Letter of Credit, or the failure of any
Person to note the amount of any instrument on any Letter of Credit, each of
which requirements, if contained in any Letter of Credit itself, it is agreed
may be waived by the Issuer; (ii) errors, omissions, interruptions, or delays in
transmission or delivery of any messages; (iii) the validity, sufficiency, or
genuineness of any draft or other document, or any endorsement(s) thereon, even
if any such draft, document or endorsement should in fact prove to be in any and
all respects invalid, insufficient, fraudulent, or forged or any statement
therein is untrue or inaccurate in any respect; (iv) the payment by the Issuer
to the beneficiary of any Letter of Credit against presentation of any draft or
other document that does not comply with the terms of the Letter of Credit; or
(v) any other circumstance whatsoever in making or failing to make any payment
under a Letter of Credit. The Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary. Notwithstanding
anything to the contrary contained in this Section 2.08, Borrower shall retain
any and all rights it may have against any Issuer for any liability arising out
of the gross negligence or willful misconduct of such Issuer.

26



--------------------------------------------------------------------------------



 



          (g) Replacement of Issuer. The Issuer may be replaced at any time by
written agreement among the Borrower, the Agent, and the successor Issuer, and
if requested by the Agent the Issuer. The Agent shall notify the Banks of any
such replacement of the Issuer. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuer pursuant to Section 2.08(c). From and after the effective date
of any such replacement, (i) the successor Issuer shall have all the rights and
obligations of the Issuer under this Agreement with respect to Letters of Credit
to be issued thereafter, and (ii) references herein to the term “Issuer” shall
be deemed to refer to such successor or to any previous Issuer, or to such
successor and all previous Issuers, as the context shall require. After the
replacement of an Issuer hereunder, the replaced Issuer shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuer
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
     Section 2.09. Obligations Several. The failure of any Bank to make its pro
rata share of any Advance required to be made by it shall not relieve any other
Bank of its obligation, if any, under this Agreement to make its pro rata share
of any Advance required to be made by it, but no Bank shall be responsible for
the failure of any other Bank to make any portion of an Advance required to be
made by such other Bank.
     Section 2.10. Non-Receipt of Funds by the Agent. Unless the Agent shall
have been notified by a Bank or the Borrower (the “Payor”) prior to the date on
which such Bank is to make payment to the Agent hereunder or the Borrower is to
make a payment to the Agent for the account of one or more of the Banks, as the
case may be (such payment being herein called the “Required Payment”), which
notice shall be effective upon receipt, that the Payor does not intend to make
the Required Payment to the Agent, the Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to the
Agent, (a) the recipient of such payment shall, on demand, pay to the Agent the
amount made available to it together with interest thereon in respect of the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to the
Federal Funds Rate for such period, and (b) the Agent shall be entitled to
offset against any and all sums to be paid to such recipient, the amount
calculated in accordance with the foregoing clause (a).
     Section 2.11. Adjustments to Interest Rate. Notwithstanding any other
provision of this Agreement, the Notes, or the Loan Documents, after the Closing
Date, the rate of interest under any Loan which bears interest at a variable
rate, shall be adjusted according to the following schedule should the Owner’s
Equity of the Borrower achieve the levels set forth below:

      Owner’s Equity   Interest Rate       Greater than 50.00% and less than
60.00%   Applicable LIBOR Rate plus 265 basis points       Greater than or equal
to 60.00% and less than 70.00%   Applicable LIBOR Rate plus 235 basis points
      Greater than 70.00%   Applicable LIBOR Rate plus 200 basis points      
Greater than or equal to 60.00% and total Debt/EBITDA is less
than or equal to 1.00   Applicable LIBOR Rate plus 200 basis points
 
    Greater than or equal to 70.00% and total Debt/EBITDA is less than or equal
to 1.00   Applicable LIBOR Rate plus 150 basis points

27



--------------------------------------------------------------------------------



 



Upon delivery of the fiscal year end audited Financial Statements and the
Compliance Certificate pursuant to Section 5.01(c)(i) beginning with the first
fiscal year end after the Closing Date, the rate of interest shall automatically
be adjusted in accordance with the Owner’s Equity set forth therein and the
rates set forth above. Such automatic adjustment to the rate of interest shall
take effect as of the first Business Day of the month following the month in
which the Agent received the fiscal year end audited Financial Statements and
related Compliance Certificate. With respect to this Section 2.11, the term
“Adjustment Date” shall mean each such Business Day when such rates, margins or
fees change pursuant to the immediately prior sentence or the next following
sentence. If the Borrower fails to deliver such Compliance Certificate which so
sets forth the Owner’s Equity within the period of time required by
Section 5.01(c)(i) or if any Event of Default occurs, the rate of interest shall
automatically be adjusted to a rate equal to the applicable LIBOR Rate plus two
hundred ninety (290) basis points, such automatic adjustments: (a) to take
effect as of the first Business Day after the last day on which the Borrower was
required to deliver the applicable Compliance Certificate in accordance with
Section 5.01(c)(i) hereof or in the case of an Event of Default, on the date the
written notice thereof is given to the Borrower; and (b) to remain in effect
until subsequently adjusted in accordance herewith upon the delivery of such
Compliance Certificate or, in the case of an Event of Default, on the date on
which such Event of Default has been waived or cured.
     Section 2.12. Changes in Law Rendering Certain LIBOR Rate Loans Unlawful.
In the event that any change in any applicable law (including the adoption of
any new applicable law) or any change in the interpretation of any applicable
law by any judicial, governmental or other regulatory body charged with the
interpretation, implementation or administration thereof, should make it (or in
the good-faith judgment of the Agent should raise a substantial question as to
whether it is) unlawful for the Banks to make, maintain or fund LIBOR Rate
Loans, then: (a) the Agent shall promptly notify each of the other parties
hereto; and (b) the obligation of the Banks to make LIBOR Rate Loans of such
type shall, upon the effectiveness of such event, be suspended for the duration
of such unlawfulness. During the period of any suspension, the Banks shall make
loans to the Borrower that are deemed lawful and that as closely as possible
reflect the terms of this Agreement.
     Section 2.13. Payments and Computations.
          (a) Method of Payment. Except as otherwise expressly provided herein,
all payments of principal, interest, and other amounts to be made by the
Borrower under the Loan Documents shall be made to the Agent for the account of
the Banks in U.S. dollars and in immediately available funds, subject to
Sections 2.17 and 2.18, without set-off, deduction, or counterclaim, not later
than 12:00 P.M. (Minneapolis, Minnesota time) on the date on which such payment
shall become due (each such payment made after such time on such due date to be
deemed to have been made on the next succeeding Business Day). The Borrower
shall, at the time of making each such payment, specify to the Agent the sums
payable under the Loan Documents to which such payment is to be applied and in
the event that the Borrower fails to so specify or if an Event of Default
exists, the Agent may apply such payment and any proceeds of any Collateral to
the Loan Obligations in such order and manner as it may elect in its sole
discretion.

28



--------------------------------------------------------------------------------



 



          (b) Application of Funds. The Agent may apply all payments received
from the Guarantor for the benefit of the Borrower to the Loan Obligations in
such order and manner as the Agent may elect in its sole discretion; provided
that any payments received from any guarantor or from any disposition of any
Collateral provided by such guarantor shall only be applied against obligations
guaranteed by such guarantor.
          (c) Payments on a Non-Business Day. Whenever any payment under any
Loan Document shall be stated to be due on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of the payment of
interest and fees, as the case may be.
          (d) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Advance shall be made by the Banks, and each payment of fees
under Section 2.08(c) and Section 2.27 shall be made for the account of the
Banks pro rata according to their respective Pro Rata Share; (ii) each payment
and prepayment of principal of or interest on Advances or Reimbursement
Obligations by the Borrower (including payments made under Section 2.06) shall
be made to the Agent for the account of the Agent or the Banks holding such
Advances or Reimbursement Obligations (or participation interests therein) pro
rata in accordance with the respective unpaid principal amounts of such Advances
or funded participation interests held by such Banks (provided that only the
Swingline Bank shall be entitled to principal and interest on the Swingline
Advances unless the other Banks have funded their participations therein and the
Issuer shall be entitled to principal and interest on the Reimbursement
Obligations unless the other Banks have funded their participations therein);
(iii) the Banks (other than the Issuer) shall purchase from the Issuer
participations in the Letters of Credit pro rata according to their respective
Pro Rata Shares; and (iv) the Banks (other than the Swingline Bank) shall
purchase from the Swingline Bank participations in the Swingline Advances pro
rata according to their respective Pro Rata Shares.
          (e) Proceeds of Collateral. All proceeds received by the Agent for the
account of the Banks from the sale or other liquidation of the Collateral when
an Event of Default exists shall first be applied as payment of the accrued and
unpaid fees and expenses of the Agent and the Banks hereunder, including under
Section 8.04 and then to all other unpaid or unreimbursed Loan Obligations
(including reasonable attorneys’ fees and expenses) owing to the Agent or the
Banks and then any remaining amount of such proceeds shall be applied to the
unpaid amounts of Loan Obligations, until all the Loan Obligations have been
paid and satisfied in full or cash collateralized. After all the Loan
Obligations (other than contingent indemnification obligations not then due)
have been paid and satisfied in full and all Commitments terminated, any
remaining proceeds of Collateral shall be delivered to the Person entitled
thereto as directed by the Borrower or as otherwise determined by applicable law
or applicable court order.
          (f) Noncash Proceeds. Notwithstanding anything contained herein to the
contrary, if the Agent shall ever acquire any Collateral through foreclosure or
by a conveyance in lieu of foreclosure or by retaining any of the Collateral in
satisfaction of all or part of the Loan Obligations or if any proceeds of
Collateral received by the Agent to be distributed and shared pursuant to
Section 2.13(e) are in a form other than immediately available funds, the Agent
shall not be required to remit any share thereof under the terms hereof and the
Banks shall only be entitled to their undivided interests in the Collateral or
noncash proceeds as determined by this Section 2.13(f). The Banks shall receive
the applicable portions (in accordance with Section 2.13(e)) of any immediately
available funds consisting of proceeds from such Collateral or proceeds of such
noncash proceeds so acquired only if and when received by the Agent in
connection with the subsequent disposition thereof. While any Collateral or
other property to be shared pursuant to Section 2.13(e) is held by the Agent
pursuant to this Section 2.13(f), the Agent shall hold such Collateral or other
property for the benefit of the Banks and all matters relating to the
management, operation, further

29



--------------------------------------------------------------------------------



 




disposition or any other aspect of such Collateral or other property shall be
resolved by the agreement of the Required Banks.
          (g) Return of Proceeds. If at any time payment, in whole or in part,
of any amount distributed by the Agent hereunder is rescinded or must otherwise
be restored or returned by the Agent as a preference, fraudulent conveyance, or
otherwise under any bankruptcy, insolvency, or similar law, then each Person
receiving any portion of such amount agrees, upon demand, to return the portion
of such amount it has received to the Agent.
          (h) Sharing of Payments. If a Bank shall obtain payment of any
principal of or interest on any of the Loan Obligations owed to such Bank
hereunder directly (and not through the Agent) through the exercise of any right
of set-off, banker’s lien, counterclaim or similar right, or otherwise, such
Bank shall promptly purchase from the other Banks participations in the Loan
Obligations owed hereunder held by the other Banks in such amounts, and make
such other adjustments from time to time as shall be equitable to the end that
all the Banks shall share the benefit of such payment pro rata in accordance
with the unpaid principal of and interest on the Loan Obligations then owed
hereunder to each of them. To such end, all of the Banks shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if all or any portion of such excess payment is thereafter rescinded or must
otherwise be restored. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any Bank so purchasing a
participation in the Loan Obligations held by the other Banks may exercise all
rights of set-off, banker’s lien, counterclaim, or similar rights with respect
to such participation as fully as if such Bank were a direct holder of the Loan
Obligations in the amount of such participation. Nothing contained herein shall
require any Bank to exercise any such right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.
          (i) Computations. Except as expressly provided otherwise herein, all
computations of interest and fees shall be made on the basis of actual number of
days lapsed over a year of three hundred sixty five (365) days, as appropriate.
Interest shall accrue from and include the date of borrowing, but exclude the
date of payment.
     Section 2.14. Default Interest. In addition to the rights and remedies set
forth in this Agreement and the Loan Documents: (a) if the Borrower fails to
make any payment to the Agent for the account of the Banks when due, then at the
Agent’s option in each instance upon notice to the Borrower, the overdue Loan
Obligations shall bear interest from the date due to the date paid at two
percent (2%) per annum in excess of the rate of interest that would otherwise be
applicable to the Loan Obligation; (b) upon the occurrence and during the
continuance of an Event of Default beyond any applicable cure period, if any, at
the Agent’s option in each instance upon notice to the Borrower, the unpaid
principal balances of the Loans shall bear interest from the date of the Event
of Default or such later date as the Agent shall elect at two percent (2%) per
annum in excess of the rate(s) of interest that would otherwise be in effect on
the Loans under the terms of this Agreement; (c) after the maturity of any Loan,
whether by reason of acceleration or otherwise, the unpaid principal balance of
the Loan (including principal, interest, fees and expenses) shall automatically
bear interest at two percent (2%) per annum in excess of the rate of interest
that would otherwise be in effect on the Loan under the terms of this Agreement.
Interest payable at the Default Rate shall be payable from time to time on
demand or, if not sooner demanded, on the last day of each calendar month.
     Section 2.15. Late Charge. If any payment due under this Agreement is not
paid within ten (10) days of the due date thereof, the Borrower shall, in
addition to such amount, pay on demand of the Agent a late charge equal to five
percent (5%) of the amount of such payment.

30



--------------------------------------------------------------------------------



 



     Section 2.16. Prepayment of Loans. The Borrower may, at anytime and from
time to time, upon thirty (30) days advance written notice to the Agent or such
shorter notice period agreed to by the Agent, prepay the outstanding amount of
the Loans in whole or in part with accrued interest to the date of such
prepayment on the amount prepaid, without penalty or premium, except as and to
the extent specifically provided in this Section 2.16. In the event the Term
Loan or the Term Revolving Loan is prepaid in whole, from the Closing Date
through the first twenty-four (24) months after the Closing Date, the Borrower
shall pay a prepayment fee equal to the following specified percentage of the
amount of principal prepaid:

          Closing Date – Month 12 after Closing Date     1.00 % Months 13 – 24
after Closing Date     0.50 %

Notwithstanding the foregoing, no prepayment fee shall be required if such
prepayment is made pursuant to Section 2.25. Any prepayment does not otherwise
affect Borrower’s obligation to pay any fees due under this Agreement. In
addition, in the event any Loan is converted to a Fixed Rate Loan, the Borrower
shall pay the prepayment fee applicable to that fixed interest rate, if any.
     Section 2.17. Withholding Taxes. (a) All payments by the Borrower of
amounts payable under any Loan Document shall be payable without deduction for
or on account of any present or future taxes, duties, or other charges levied or
imposed by any governmental authority through withholding or deduction with
respect to any such payments (but excluding (i) any tax imposed on or measured
by the net income or profit of a Bank and (ii) any branch profits tax imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located) (all such taxes, duties or other
charges, giving effect to the taxes excluded pursuant to the foregoing
parenthetical herein the “Non-Excluded Taxes”). If any Non-Excluded Taxes are so
levied or imposed, the Borrower shall make additional payments in such amounts
so that every net payment of amounts payable by them under any Loan Document,
after withholding or deduction for or on account of any Non-Excluded Taxes, will
be equal to the amount provided for herein or therein; provided that the
Borrower may withhold to the extent required by law and shall have no obligation
to pay such additional amounts to any Bank to the extent that such Non-Excluded
Taxes are (i) levied or imposed by reason of the failure or inability of such
Bank to comply with the provisions of Section 2.18, (ii) United States
withholding taxes imposed on amounts payable to such Bank at the time the Bank
becomes a party to the Loan Documents, except to the extent that such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such Non-Excluded Taxes pursuant to
this Section 2.17, (iii) backup withholding taxes under Section 3406 of the Code
or (iv) taxes (including penalties or interest) that are attributable to a
Bank’s or the Agent’s gross negligence or willful misconduct. The Borrower shall
furnish promptly to the Agent for distribution to each affected Bank, as the
case may be, official receipts evidencing any such withholding or reduction.
          (b) Refund. If the Agent or any Bank determines that it has received a
refund of any taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional mounts paid, by the Borrower
under this Section 2.17 with respect to the taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Bank and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund).
     Section 2.18. Withholding Tax Exemption.
          (a) Each Bank that is not incorporated or organized under the laws of
the United States of America or a state thereof (a “Non-U.S. Bank”) agrees that
it will deliver to the Borrower and the Agent

31



--------------------------------------------------------------------------------



 



on the Closing Date (or, in the case of an assignee, on the date of assignment)
two duly completed copies of either United States Internal Revenue Service Form
W8-ECI or W8-BEN (or any applicable successor form), certifying in either case
that such Non-U.S. Bank is entitled to receive payments from the Borrower under
any Loan Document without deduction or withholding of any United States federal
income taxes. In the case of a Non-U.S. Bank claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(s) of the Code, with respect
to payments of “portfolio interest”, it will deliver to the Borrower and the
Agent on the Closing Date (or, in the case of an assignee, on the date of
assignment) two Form W-8 (or any subsequent versions thereof or successors
thereto) properly completed and duly executed by such Non-U.S. Bank claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Borrower under the Loan Documents. Each other Bank agrees to
deliver to the Borrowers and the Agent on or prior to the Closing Date, or in
the case of a Bank that is an assignee or transferee of an interest under this
Agreement (unless the respective Bank was already a Bank under immediately prior
to such assignment or transfer), on the date of such assignment or transfer to
such Bank, one or more accurate and complete original signed copies (as the
Borrower or Agent may reasonably request) of United States Internal Revenue
Service Form W-9 or successor applicable form (if required by law), as the case
may be, providing the employer identification number for such Bank. Each Bank
which so delivers any form described in this Section 2.18(a) further undertakes
to deliver to the Borrower and the Agent two (2) additional copies of such form
on or before the date such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Agent, in each case certifying that
such Bank is entitled to receive payments from the Borrower under any Loan
Document without deduction or withholding of any United States federal income
taxes, unless an event (including any change in treaty, law, or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Borrower and the Agent that it is not capable of receiving
such payments without any deduction or withholding of United States federal
income tax.
          (b) A Bank that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate; provided, that such Bank is legally entitled
to complete, execute and deliver such documentation if in such Bank’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal position of such Bank.
          (c) If the form provided by a Bank at the time such Bank first becomes
a party to this Agreement indicates a U.S. interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Non-Excluded Taxes unless and until such Bank provides the appropriate form
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate shall be considered excluded from Non-Excluded Taxes only for periods
governed by such form.
     Section 2.19. Maximum Amount Limitation. Anything in this Agreement, any
Note, or the other Loan Documents to the contrary notwithstanding, the Borrower
shall not be required to pay unearned interest on any Note or any of the Loan
Obligations, or ever be required to pay interest on any Note or any of the Loan
Obligations at a rate in excess of the Maximum Rate, if any. If the effective
rate of interest which would otherwise be payable under this Agreement, any Note
or any of the other Loan Documents would exceed the Maximum Rate, if any, then
the rate of interest which would otherwise be contracted for, charged, or
received under this Agreement, any Note or any of the other Loan Documents shall
be reduced to the

32



--------------------------------------------------------------------------------



 



Maximum Rate, if any. If any unearned interest or discount or property that is
deemed to constitute interest (including to the extent that any of the fees
payable by the Borrower for the Loan Obligations to the Banks under this
Agreement, any Note, or any of the other Loan Documents are deemed to constitute
interest) is contracted for, charged, or received in excess of the Maximum Rate,
if any, then such interest in excess of the Maximum Rate shall be deemed a
mistake and canceled, shall not be collected or collectible, and if paid
nonetheless, shall, at the option of the holder of such Note, be either refunded
to the Borrower, or credited on the principal of such Note. It is further agreed
that, without limitation of the foregoing and to the extent permitted by
applicable law, all calculations of the rate of interest or discount contracted
for, charged or received by the Banks under their Notes, or under any of the
Loan Documents, that are made for the purpose of determining whether such rate
exceeds the Maximum Rate applicable to the Banks, if any, shall be made, to the
extent permitted by applicable laws (now or hereafter enacted), by amortizing,
prorating and spreading during the period of the full terms of the Advances
evidenced by the Notes, and any renewals thereof all interest at any time
contracted for, charged or received by the Banks in connection therewith. This
Section 2.19 shall control every other provision of all agreements among the
parties to this Agreement pertaining to the transactions contemplated by or
contained in the Loan Documents, and the terms of this Section 2.19 shall be
deemed to be incorporated in every Loan Document and communication related
thereto.
     Section 2.20. Bank Records. All Advances and all payments or prepayments
made thereunder on account of principal or interest may be evidenced by each of
the Banks in accordance with its usual practice in an account or accounts
evidencing such Advances and all payments or prepayments thereunder from time to
time and the amounts of principal and interest payable and paid from time to
time thereunder; in any legal action or proceeding in respect of the Notes, the
entries made in such account or accounts shall be prima facie evidence of the
existence and amounts of all Advances and all payments or prepayments made
thereunder on account of principal or interest.
     Section 2.21. Funding of Advances. Upon receipt by the Agent or a Bank of
any Request for Advance for any Term Revolving Loan Advance, Revolving Line of
Credit Advance or any demand for drawing under a Letter of Credit, the Agent or
the Bank shall promptly notify the Borrower and the other Banks as to the amount
to be paid as a result of such Request for Advance, demand for drawing and the
respective payment date. Any notice pursuant to the forgoing sentence shall
specify the amount to be paid as a result of such Request for Advance, demand
for drawing and the respective payment date. Not later than 12:00 P.M.
(Minneapolis, Minnesota time) on the applicable payment date each Bank will make
available to the Agent, in immediately available funds, an amount equal to such
Bank’s Pro Rata Share of the amount to be paid as a result of such Request for
Advance, demand or drawing.
     Section 2.22. Participation Obligations Absolute; Failure to Fund
Participation. The obligations of a Bank to fund its participation in the
Letters of Credit and Swingline Advances in accordance with the terms hereof
shall be absolute, unconditional, and irrevocable and shall be performed
strictly in accordance with the terms of the Loan Documents under all
circumstances whatsoever, including the following circumstances: (a) any lack of
validity of any Loan Document; (b) the occurrence of any Event of Default;
(c) the existence of any claim, set-off, counterclaim, defense, or other right
which such Bank, the Borrower or any other Person may have; (d) the occurrence
of any event that has or could reasonably be expected to have a material adverse
effect on the financial conditions or operation of any Bank and its
Subsidiaries; (e) the failure of any condition to an Advance or the issuance of
a Letter of Credit under this Agreement to be satisfied; (f) the fact that after
giving effect to the funding of the participation the Outstanding Revolving
Advances may exceed the Borrowing Base; or (g) any other circumstance
whatsoever, whether or not similar to any of the foregoing. If a Bank fails to
fund its participation in a Letter of Credit or a Swingline Advance as required
hereby, such Bank shall remain obligated to pay to the Issuer or the Swingline
Bank, as applicable, the amount it failed to fund on demand together with
interest thereon in

33



--------------------------------------------------------------------------------



 



respect of the period commencing on the date such amount should have been funded
until the date the amount was actually funded to the applicable Person at a rate
of interest equal to the Federal Funds Rate for such period and such Person
shall be entitled to offset against any and all sums to be paid to such Bank
hereunder the amount due such Person under this sentence.
     Section 2.23. Farm Credit System Entity Equity Interests. So long as any of
the entities identified in Schedule 2.23 is a Bank under this Agreement, the
Borrower will acquire equity in such Farm Credit System Entities (an “FCS
Entity”) in such amounts and at such times as the FCS Entities may require in
accordance with the FCS Entities’ Bylaws and Capital Plans (as each may be
amended from time to time), except that the maximum amount of equity that the
Borrower may be required to purchase in the FCS Entities in connection with the
Loans and Swingline Loans made by the FCS Entities under this Agreement shall
not exceed the maximum amount permitted by the FCS Entities’ Bylaws as of the
date of this Agreement. The rights and obligations of the parties with respect
to such equity and any distributions made on account thereof or on account of
the Borrower’s patronage with the FCS Entities shall be governed by the FCS
Entities’ Bylaws, except that if the FCS Entities sell a participation in a
portion of any Loans due to the FCS Entities, the sold portion of the Loans due
to the FCS Entities shall not be entitled to patronage distributions. A sale of
participation interest may include certain voting rights of the participants (to
the extent otherwise permitted under Section 8.08) regarding the loans
hereunder. The Borrower hereby consents and agrees that the amount of any
distributions with respect to the Borrower’s patronage with the FCS Entities
that are made in qualified written notices of allocation and that are received
by the Borrower from the FCS Entities will be taken into account by the Borrower
at the stated dollar amounts whether the distribution is evidenced by a stock
certificate or other form of written notice that such distribution has been made
and recorded in the Borrower’s name on the FCS Entities’ records. The Loans due
to the FCS Entities under this Agreement and other Indebtedness due to the FCS
Entities hereunder shall be secured by a statutory first lien on all equity that
the Borrower may now own or hereafter acquire in the FCS Entities. Such equity
shall not, however, constitute security for Indebtedness due to any other Bank
under this Agreement. The FCS Entities shall not be obligated to set off or
otherwise apply such equities to the Borrower’s Indebtedness to the Bank.
     Section 2.24. Compensation. Upon the request of the Agent, the Borrower
shall pay to the Agent for the account of the Banks such amount or amounts as
shall be sufficient (in the reasonable opinion of the Agent) to compensate it
for any loss, cost, or expense (excluding loss of anticipated profits incurred
by it) as a result of: (a) any payment, prepayment, or conversion of a LIBOR
Rate Loan for any reason on a date other than the last day of the Interest
Period for such Loan; or (b) any failure by the Borrower for any reason
(including the failure of any condition precedent specified in Section 3.01 to
be satisfied) to borrow, extend, or prepay a LIBOR rate loan on the date for
such borrowing, extension, or prepayment specified in the relevant notice of
borrowing, extension or prepayment under this Agreement. Such indemnification
may include any amount equal to the excess, if any, of: (y) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
converted or extended, for the period from the date of such prepayment or of
such failure to borrow, convert or extend to the last day of the applicable
Interest Period (or in the case of a failure to borrow, convert or extend, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such loan as provided for herein,
over (z) the amount of interest (as reasonably determined by the Agent), which
would have accrued to the Banks on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank LIBOR market. The
covenants of the Borrower set forth in this Section 2.24 shall survive the
repayment of the Loans and other obligations under the Loan Documents hereunder.
     Section 2.25. Excess Cash Flow. In addition to all other payments of
principal and interest required under this Agreement, at the end of the first
full fiscal quarter following the Closing Date, and continuing each fiscal
quarter thereafter until the Maturity Date, the Borrower shall remit to the
Agent for the

34



--------------------------------------------------------------------------------



 



account of the Banks within five (5) days of delivery of the Financial
Statements used to calculate the applicable Excess Cash Flow, an amount equal to
one hundred percent (100%) of the Borrower’s Excess Cash Flow, calculated based
upon, with respect to the first three fiscal quarters of each fiscal year of the
Borrower, that fiscal quarter’s interim Financial Statements, on or before sixty
(60) days after the end of each such fiscal quarter of the Borrower and, with
respect to the fourth fiscal quarter of the Borrower, the annual Financial
Statements of the Borrower required to be delivered pursuant to
Section 5.01(c)(i), on or before one hundred and twenty (120) days after the end
of each fiscal year of the Borrower (the “Excess Cash Flow Payment”), provided
however, that the total Excess Cash Flow Payments required hereunder shall not
exceed One Million Two Hundred Fifty Thousand and No/100 Dollars ($1,250,000.00)
in any fiscal quarter or Five Million and No/100 Dollars ($5,000,000.00) in any
fiscal year (the “Maximum Excess Cash Flow Payment”). One hundred percent (100%)
of the Excess Cash Flow Payment shall be applied to the reduction of the
outstanding principal balance of the Term Loan in the inverse order of maturity.
The Excess Cash Flow Payment shall be re-calculated annually based upon audited
fiscal year-end Financial Statements required by Section 5.01(c)(i). If any such
recalculation evidences an underpayment by the Borrower for such fiscal year,
then any time after the audited annual Financial Statements are required to be
delivered pursuant to Section 5.01(c)(i), the Borrower shall within thirty
(30) days of the Agent’s request remit to the Agent for the account of the Banks
any additional amounts, resulting from such underpayment, to the Agent for the
account of the Banks under this Section in an amount not to exceed the Maximum
Excess Cash Flow Payment. If any such recalculation by the Borrower or the Agent
evidences an overpayment by the Borrower for such fiscal year, the Borrower may
reduce its next Excess Cash Flow Payment due by the amount of such overpayment
until the entire overpayment is applied. Any Excess Cash Flow Payment or any
other payment from Excess Cash Flow shall not constitute a prepayment with
respect to which a prepayment fee under Section 2.16 is required to be paid.
Notwithstanding the foregoing, the requirement to make an Excess Cash Flow
Payment for any fiscal quarter shall not apply if Owner’s Equity is greater than
or equal to sixty percent (60%), but will be reinstated if Owner’s Equity falls
below sixty percent (60%), in each case measured for such fiscal quarter or year
end, as the case may be. Notwithstanding the foregoing, the Excess Cash Flow
Payment shall not exceed an aggregate amount of Twenty-five Million and No/100
Dollars ($25,000,000.00) during the term of this Agreement.
     Section 2.26. Administrative Fee. The Borrower agrees to pay to the Agent,
for Agent’s own and sole account and not for the account of the Banks, the fees
in the amounts determined from time to time by the agreement of the Borrower and
the Agent and as set forth in a separate letter agreement between the Borrower
and the Agent dated as of the date of this Agreement. Such fees shall be deemed
fully earned and non-refundable on the due date thereof.
     Section 2.27. Commitment Fee. The Borrower agrees to pay to the Agent for
the account of each Bank a commitment fee on the average daily unused portion of
such Bank’s Revolving Commitment from the Closing Date until the Term Revolving
Loan Termination Date or the Revolving Line of Credit Termination Date, as the
case may be, at the rate of twenty-five (25) basis points on a per annum basis,
payable in arrears in quarterly installments on each Quarterly Payment Date
during the term of such Bank’s Revolving Commitment, and on the Term Revolving
Loan Termination Date and/or the Revolving Line of Credit Termination Date. For
purposes of this Agreement, the unused portion of a Bank’s Revolving Commitment
for any measurement period shall be the positive difference, if any, of (a) the
average daily amount of such Bank’s Revolving Commitment, minus (b) the Bank’s
Pro Rata Share of the average daily outstanding Revolving Advances and Revolving
Letter of Credit Liabilities, but shall not, for purposes of this Section 2.27
only, be deemed utilized by any Swingline Advances unless the Banks’
participations therein are funded in accordance with Section 2.06.

35



--------------------------------------------------------------------------------



 



     Section 2.28. Mitigation Obligations; Replacement of Banks.
          (a) If the Borrower is required to pay any additional amount to any
Bank or any governmental authority for the account of any Bank pursuant to
Section 2.17, then such Bank shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates if such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.17 in the future and (ii) would not
subject such Bank to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Bank. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Bank in connection with any such
designation or assignment.
          (b) Anything contained herein to the contrary notwithstanding, if the
Borrower is required to pay any additional amount to a Bank or any Governmental
Authority for the account of a Bank pursuant to Section 2.17, or if a Bank
defaults in its obligation to fund Loans hereunder or if a Bank has become
insolvent and its assets become subject to a receiver, liquidator, trustee,
custodian or other officer having similar powers, then the Borrower may, at its
sole expense and effort, upon notice to such Bank and the Agent, require such
Bank to assign and delegate, without recourse (in accordance with and subject to
the restrictions contained in Section 8.07), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent to the extent required by Section 8.07, which
consent shall not unreasonably be withheld, (ii) such Bank shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such payments. If, in connection with any proposed amendment, waiver or consent
with respect to any of the provisions hereof as contemplated by Section 8.01
hereof, the consent of the Required Banks shall have been obtained, but the
consent of one or more other Banks (each, a “Non-Consenting Bank”) whose consent
is required shall not have been obtained, then, with respect to each such
Non-Consenting Bank, the Borrower may, by giving notice to the Agent and such
Non-Consenting Bank of its election to do so, elect to cause such Non-Consenting
Bank (and such Non-Consenting Bank hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, to one or more Assignees (each, a
“Replacement Bank”) in accordance with the provisions of Section 8.07(b) of this
Agreement. The Non-Consenting Bank shall pay the fees, if any, payable
thereunder in connection with any such assignment from such Non-Consenting Bank,
provided, that (i) on the date of such assignment, the Replacement Bank shall
pay to the Non-Consenting Bank an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of such
Non-Consenting Bank, (B) an amount equal to all unreimbursed drawings that have
been funded by such Non-Consenting Bank, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Non-Consenting Bank pursuant to
Section 2.27, (ii) on the date of such assignment, the Borrower shall pay any
amounts payable to the Non-Consenting Bank pursuant to Sections 2.24 or 2.29 or
this Section 2.28 or otherwise as if it were a prepayment and (iii) each
Replacement Bank shall consent, at the time of such assignment, to each matter
in respect of which such Non-Consenting Bank was a Non-Consenting Bank,
provided, further, that the Borrower may not make any such election with respect
to any Non-Consenting Bank which is also the Issuer unless, prior to the
effectiveness of such election, the Borrower shall have caused each outstanding
Letter of Credit issued by such Non-Consenting Bank to be cancelled, fully cash
collateralized or supported by a “back to back” Letter of Credit reasonably
satisfactory to the Non-Consenting Bank.
     Section 2.29. Reserves on LIBOR Rate Loans. The Borrower shall pay to each
Bank, as long as such Bank shall be required under regulations of the Board of
Governors of the Federal Reserve System to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency liabilities (as

36



--------------------------------------------------------------------------------



 



defined in Regulation D), additional interest on the unpaid principal amount of
each LIBOR Rate Loan of such Bank equal to the actual costs of such reserves
allocated to such Loan by such Bank (as determined by such Bank in good faith,
which determination shall be conclusive absent manifest error), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that the Borrower shall have received at least 10 days’ prior written notice
(with a copy to the Agent) of such additional interest from such Bank. If a Bank
fails to give written notice 10 days prior to the last day of the relevant
Interest Period, such additional interest shall be due and payable 10 days from
receipt of such written notice.
     Section 2.30 Debt Service Reserve Account. In addition to all other
payments required under this Agreement, on the first fiscal quarter end
following the Closing Date, as soon as available, but in no event later than
thirty (30) days after the end of such fiscal quarter, Borrower shall deposit an
amount that is not less than one quarterly payment of principal and interest due
under the Term Loan and from time to time thereafter, upon written notice from
the Agent, additional or lesser amounts to account for changes in the quarterly
principal and interest payment amounts due (together, the “Required Debt Service
Reserve Deposit Amount”) into the Debt Service Reserve Account. The interest
rate for purposes of the preceding sentence shall be the applicable interest
rate on the Term Loan for the immediately preceding Quarterly Payment Date such
a payment is due. Thereafter, (i) on any Monthly Payment Date on which the
aggregate amount in the Debt Service Reserve Account is less than the Required
Debt Service Reserve Deposit Amount, Borrower shall, as soon as available, but
in no event later than five (5) Business Days after such Monthly Payment Date,
deposit amounts into the Debt Service Reserve Account to restore the balance in
such account to the Required Debt Service Reserve Deposit Amount, or (ii) at any
time upon receipt of written notice from the Agent that the amount in the Debt
Service Reserve Account is less than the Required Debt Service Deposit Amount,
Borrower shall, as soon as available, but in no event later than five
(5) Business Days after receipt of such notice, deposit amounts into the Debt
Service Reserve Account to restore the balance in such account to the Required
Debt Service Reserve Deposit Amount. Any Affiliated Borrower may restore the
balance of any other Affiliated Borrower’s Required Debt Service Reserve Deposit
Amount through loans from other US Bio Entities, provided that no loan between
Affiliated Borrowers may be made if, on the date such loan is made, an Event of
Default has occurred and is continuing or would result therefrom, except for the
Event of Default arising as a result of Borrower’s failure to restore the
required balance of the Debt Service Reserve Account. As and when any Obligation
is past due, after any applicable grace periods have expired, under any Loan
Document, Agent, in its sole discretion, may withdraw from the Debt Service
Reserve Account, for a credit to its own account to be held for the benefit of
the Banks, the amount of the then past due Obligation. Notwithstanding the
foregoing sentence, Agent shall have no obligation to withdraw any portion of
the Debt Service Reserve Account: (i) if an Event of Default has occurred and is
continuing under the Loan Documents, or (ii) to withdraw any of the Debt Service
Reserve Account for any other purpose other than for which the Debt Service
Reserve Account was established, provided that if an Event of Default has
occurred and is continuing, the Agent may withdraw amounts in the Debt Service
Reserve Account, in its sole discretion, for the payment of any Obligation then
past due, after any applicable grace periods have expired, in such order and
manner as is consistent with the Agent’s obligations set forth in this
Agreement. Withdrawals by the Agent of any amounts from the Debt Service Reserve
Account to pay any Obligation then past due after any applicable grace periods
have expired, may be made without the requirement of any consent by or notice to
the Borrower, provided that Agent shall provide to Borrower and to each
Affiliated Borrower, within five (5) Business Days after any withdrawal from the
Debt Service Reserve Account is made by Agent, notice that such withdrawal was
made and the Obligation such withdrawal was applied to and, if applicable, that
the Debt Service Reserve Account is then below the Required Debt Service Reserve
Deposit Amount. Notwithstanding the foregoing, Borrower recognizes and
acknowledges that its obligation to pay required Obligations are absolute and
unconditional and it is not dependent upon sufficient deposits in the Debt
Service Reserve Account being available to make payment on any Obligation, and
nothing herein shall be construed to negate or modify the Borrower’s absolute
and

37



--------------------------------------------------------------------------------



 



unconditional obligation to pay the Obligations in accordance with the terms and
conditions of this Agreement and the Loan Documents.
     2.31 Commitment Termination. The Borrower may terminate any or all of the
Commitments at any time upon five (5) Business Days prior written notice to the
Agent or shorter notice period agreed to be the Agent, provided, that upon
receipt of such notice by the Agent, no Bank shall be committed to make any
further Advance to the Borrower under any Loan under any Commitment so
terminated, and that such notice shall not terminate any Obligations of the
Borrower under any Loan Document.

38



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT
     Section 3.01. Conditions Precedent to Funding. The obligations of the Banks
to make the initial Advance, are subject to the conditions precedent that the
Agent shall have received the following, in form and substance satisfactory to
the Agent:
               (a) This Agreement, duly executed by the Borrower, the Agent and
the Banks;
               (b) The Notes, if any, duly executed by the Borrower;
               (c) The Deed of Trust, fully executed and notarized, granting a
first priority Lien on the Real Property and any improvements thereon to Agent
for the benefit of the Banks, subject only to Permitted Liens;
               (d) The Security Agreement duly executed by the Borrower;
               (e) The Guaranty;
               (f) A copy of the Design Agreement and the ICM License Agreement,
together with copies of all permits and government approvals reasonably
requested by the Agent relating to the operation and use of the Project
(including building permits, zoning confirmation from Merrick County, a
conditional use permit, storm water discharge permit, high capacity well/water
supply permit, an air pollution control permit, and well test results) other
than those permits and approvals issued in the ordinary course;
               (g) An assignment of the Design Agreement and the ICM License
Agreement pursuant to which the Borrower shall have assigned to the Agent all of
the Borrower’s right, title and interest in and to each such Design Agreement
and the ICM License Agreement, and which assignment shall have been consented to
and certified in writing by the other party(ies) to each such Design Agreement
and the ICM License Agreement;
               (h) Copies of all Material Contracts, executed on or prior to the
date of the initial Advance, reasonably requested by the Agent between Borrower
and third parties used in the normal operations of the Borrower, including
management agreements, marketing agreements, and corn delivery agreements;
               (i) Assignments of the Material Contracts, delivered pursuant to
Section 3.01(h) (including the ethanol marketing agreement, DGS marketing
agreement, natural gas supply agreement and electric service agreement)
reasonably requested by the Agent, duly executed by the Borrower and pursuant to
which the Borrower shall have assigned to the Agent all of the Borrower’s right,
title and interest in and to each of such contracts, and which assignment shall
have been consented to by the other party(ies) to each such contract;
               (j) Financing Statements in form and substance reasonably
satisfactory to the Agent and in proper form under the applicable Uniform
Commercial Code for filing in all jurisdictions as may be necessary or, in the
opinion of the Agent, desirable to perfect the security interests created by the
Security Agreement;

39



--------------------------------------------------------------------------------



 



               (k) UCC, tax, and judgment lien search reports listing all
financing statements and other encumbrances which name the Borrower (under its
present name and any previous name) and which are filed in the jurisdictions in
which the Borrower is located or organized together with copies of such
financing statements (none of which shall cover the Collateral purported to be
covered by the Security Agreement);
               (l) An ALTA trustee title insurance policy issued by a title
insurance company reasonably acceptable to the Agent, with respect to the Real
Property, insuring the Agent and the Banks that the Deed of Trust creates a
valid and enforceable Lien on the Real Property, free and clear of all defects
and encumbrances except Permitted Liens and containing, to the extent the
following endorsements are available in the state where the Real Property is
located: (i) a comprehensive endorsement (ALTA form 9); (ii) a zoning
endorsement (ALTA form 3.1) specifying an ethanol production facility as a
permitted use for all of the parcels included in the Real Property; (iii) a
restrictions, encroachments, minerals-owners endorsement (ALTA Form 9.2); and
(iv) such other endorsements as the Agent shall reasonably require. Such title
insurance policy shall be in form and substance reasonably satisfactory to the
Agent and shall provide for affirmative insurance and such reinsurance as the
Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Agent;
               (m) Maps or plats of the Real Property certified to the Agent and
the title insurance company issuing the policy referred to in Subsection 3.01(l)
(the “Title Insurance Company”) in a manner reasonably satisfactory to the Agent
and the Title Insurance Company, dated a date reasonably satisfactory to the
Agent and the Title Insurance Company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the American Congress on Surveying and
Mapping in 1992, and, without limiting the generality of the foregoing, there
shall be surveyed and shown on such maps, plats or surveys the following:
(i) the locations on such sites of all the buildings, structures and other
improvements and the established building setback lines; (ii) the lines of
streets abutting the sites and width thereof; (iii) all access and other
easements appurtenant to the sites necessary to use the sites; (iv) all
roadways, paths, driveways, easements, encroachments and overhanging projections
and similar encumbrances affecting the site, whether recorded, apparent from a
physical inspection of the sites or otherwise known to the surveyor; (v) any
encroachments on any adjoining property by the building structures and
improvements on the sites; and (vi) if the site is described as being on a filed
map, a legend relating the survey to said map;
               (n) Evidence as to: (i) whether any portion of the Real Property
is in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards (a “Flood Hazard Property”); and (ii) if any
portion of the Real Property is a Flood Hazard Property: (A) whether the
community in which such Real Property is located is participating in the
National Flood Insurance Program; (B) the Borrower’s written acknowledgment of
receipt of written notification from the Agent (1) as to the fact that such Real
Property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program; and (C) copies of insurance policies or certificates of
insurance of the Borrower evidencing flood insurance reasonably satisfactory to
the Agent and naming the Agent as sole loss payee on behalf of the Banks;
               (o) A certificate of the secretary of the Borrower together with
true and correct copies of the following: (i) the Articles of Organization of
the Borrower, including all amendments thereto, certified by the Office of the
Secretary of State of the state of its organization and dated within thirty
(30) days prior to the date hereof; (ii) the Operating Agreement of the
Borrower, including all amendments thereto; (iii) the resolutions of the Board
of Governors of the Borrower authorizing the execution, delivery and performance
of

40



--------------------------------------------------------------------------------



 



this Agreement, the other Loan Documents, and all documentation executed and
delivered in connection therewith to which the Borrower is a party; (iv)
certificates of the appropriate government officials of the state of
organization of the Borrower as to its existence and good standing, and
certificates of the appropriate government officials in each state where each
corporate Borrower does business and where failure to qualify as a foreign
corporation would have a material adverse effect on the business and financial
condition of the Borrower, as to its good standing and due qualification to do
business in such state, each dated within 30 days prior to the date hereof; and
(v) the names of the officers of the Borrower authorized to sign this Agreement
and the other Loan Documents to be executed by each corporate Borrower, together
with a sample of the true signature of each such officer;
               (p) The legal opinion of legal counsel for the Borrower and the
Guarantor in a form and substance reasonably acceptable to the Agent;
               (q) An intercreditor and subordination agreement between the
Agent and any holder of subordinated debt as to the priority of the Agent’s
Security Interests in the Collateral, rights to payment following an Event of
Default, and as to such other matters as reasonably requested by the Agent;
               (r) Evidence that the costs and expenses (including attorneys’
fees) referred to in Section 8.04, to the extent incurred and invoiced, shall
have been paid in full;
               (s) The results of the Agent’s inspection of the Collateral, and
the Agent’s receipt of an appraisal of the Collateral acceptable to the Agent in
its sole discretion;
               (t) Satisfactory review by the Agent of any pending litigation
which could reasonably be expected to have a Material Adverse Effect;
               (u) A Phase I Environmental Assessment in form and substance
reasonably acceptable to the Agent;
               (v) A schedule, certified by the Borrower as accurate and
complete, setting forth: (i) the necessary licenses, permits and consents
required by applicable federal, state, and local governmental entities required
for the lawful operation of the Project known to the Borrower on the Closing
Date; and (ii) the dates such licenses, permits and consents are planned to be
obtained;
               (w) A subordination agreement in form and substance reasonably
acceptable to Lender subordinating that certain Lien pursuant to that certain
Subordinated Deed of Trust and Security Agreement Fixture Financing Statement
dated December 2, 2003 made by Platte Valley Fuel Ethanol, L.L.C. to Pinnacle
Bank;
               (x) [Reserved]
               (y) A Commodity Account Control Agreement for all commodity
accounts kept and maintained by the Borrower, if any;
               (z) Certificates of the insurance required by Sections 5.01(j)
and 5.01(r)(xi) and the Loan Documents have been obtained by the Borrower; and
               (aa) An “as-built” survey of the Real Property which: (A) sets
forth the location and exterior lines of the Real Property and includes any and
all improvements completed on the Real Property, (B) demonstrates compliance
with all applicable setback requirements, (C) demonstrates that the Project is

41



--------------------------------------------------------------------------------



 



entirely within the exterior boundaries of the Real Property and any building
restriction lines and does not encroach upon any easements or rights-of-way, and
(D) contains such other information as the Agent may reasonably request; and
     Section 3.02. Conditions Precedent to All Advances. The effectiveness of
this Agreement, the obligation of the Banks to make each Advance and the
obligation of the Issuer to issue any Letter of Credit shall be subject to the
further conditions precedent that on the Closing Date (with respect to the
effectiveness of this Agreement only) or on the date of such Advance or Letter
of Credit, as applicable, that the following statements shall be true (and the
receipt by the Borrower of the proceeds of such Advance and/or the issuance each
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower that such statements are true on such date):
               (a) The representations and warranties contained in Section 4.01,
and in the Loan Documents are true and correct in all material respects as of
the date of the request for any Advance to the same extent and with the same
effect as if made at and as of the date thereof except as disclosed in writing
to the Agent and the Banks, except to the extent such representations and
warranties relate to a specific earlier date in which case such representations
and warranties shall have been true and correct in all material respects as of
such earlier date;
               (b) No Default or Event of Default has occurred and is
continuing, or would result from such Advance or Letter of Credit; and
               (c) In the case of a Revolving Line of Credit Advance or
Revolving Letter of Credit, after giving effect thereto, the aggregate
outstanding Revolving Line of Credit Advances and Revolving Letters of Credit do
not exceed the Borrowing Base on such date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
               (a) Borrower. The Borrower is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Minnesota and is qualified to do business in all other jurisdictions in which
the nature of its business makes such qualification necessary and where the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. The Borrower has the limited liability company power and authority to
own and operate its assets and to carry on its business and to execute, deliver,
and perform its obligations under the Loan Documents to which it is a party.
There are no outstanding subscriptions, options, warrants, calls, or rights
(including preemptive rights) to acquire, and no outstanding securities or
instruments convertible into, membership interests (units) of the Borrower,
except for those set forth on Schedule 4.01(a).
               (b) The Loan Documents. The execution, delivery and performance
by the Borrower of the Loan Documents to which it is a party are within the
Borrower’s limited liability company powers, have been duly authorized by all
necessary limited liability company action on the part of the Borrower, do not
contravene: (i) the articles of organization or operating agreement of the
Borrower; or (ii) any law or any material contractual restriction binding on the
Borrower the violation of which could reasonably be expected to have a Material
Adverse Effect; and, except as contemplated or created by this Agreement and the
other

42



--------------------------------------------------------------------------------



 



Loan Documents, the execution, delivery and performance by the Borrower of the
Loan Documents do not result in or require the creation of any Lien upon or with
respect to any of its properties.
               (c) Governmental Approvals. Except for filings in connection with
the perfection of the Liens created by the Loan Documents, no consent,
authorization or order of any Governmental Authority or of any party to any
agreement to which the Borrower is a party or by which it or any of its property
is bound, is necessary in connection with the use or operation of the Project,
the execution, delivery or performance of the Loan Documents or the perfection
of the liens and security interests contemplated thereby, except as have, in all
material respects, been obtained or made (or waived) and are in full force and
effect or are issued in the ordinary course.
               (d) Enforceability. This Agreement is, and each other Loan
Document to which the Borrower is a party when delivered will be, legal, valid
and binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditor’s rights generally and by general principles of
equity.
               (e) Financial Condition and Operations. The balance sheet of the
Borrower, as of October 31, 2006, and, with respect to the period ended
October 31, 2006 the related statement of cash flow of the Borrower for the
fiscal period then ended, copies of which have been furnished to the Agent,
fairly present in all material respects the financial condition of the Borrower
as at such date, and the results of the operations of the Borrower for the
period ended on such dates. Since the date of the annual Financial Statements
delivered by the Borrower for its first fiscal year ending on October 31, 2006,
there has been no event or condition which could reasonably be expected to have
a Material Adverse Effect.
               (f) Litigation. Except as described on Schedule 4.01(f), there is
no pending or, to the knowledge of the Borrower, threatened action or proceeding
against the Borrower before any Governmental Authority (i) which could
reasonably be expected to have a Material Adverse Effect or (ii) with respect to
any Loan Document. As of the Closing Date, there are no outstanding judgments
against the Borrower.
               (g) Use of Proceeds of Advances, etc. (i) the Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying “margin stock” (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System) and (ii) no proceeds of the Loans
will be used to purchase or carry any margin stock in violation of applicable
law.
               (h) Liens. Except as created by the Loan Documents, and the
Permitted Liens, there is no Lien upon or with respect to any of the properties
of the Borrower, which secures Debt of any Person, except as described in
Schedule 5.02(a).
               (i) Taxes. The Borrower (A) has filed or caused to be filed all
federal income and all material state and local tax returns that are required to
be filed and (B) has paid all material taxes, assessments, and governmental
charges or levies upon it and its property, income, profits and assets which are
shown to be due and payable on a return or report described in clause (A),
except where (i) such items are not yet delinquent or (ii) the payment of such
tax, assessment, government charge or levy is being contested in good faith and
by appropriate proceedings and adequate reserves in compliance with GAAP have
been set aside on the Borrower’s books therefor.
               (j) Solvency. The Borrower: (i) owns assets the fair saleable
value of which are: (A) greater than the total amount of liabilities (including
a reasonable estimate of contingent liabilities); and

43



--------------------------------------------------------------------------------



 



(B) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (ii) has capital that is not unreasonably small in relation to
its business as presently conducted; and (iii) does not intend to incur and does
not believe that it will incur debts beyond its ability to pay such debts as
they become due.
               (k) Location of Inventory and Farm Products; Third Parties in
Possession; Crops. As of the date hereof, the Borrower’s Inventory pledged as
Collateral under the Security Agreement with a fair market value in excess of
$1,000,000.00 is located at the places (or, as applicable, jurisdictions)
specified in Schedule 4.01(k), except to the extent any such Inventory is in
transit. Schedule 4.01(k) correctly identifies, as of the date hereof, the
landlords or trustees, if any, of each of its locations identified in
Schedule 4.01(k) currently leased or owned by the Borrower. Except for the
Persons identified on Schedule 4.01(k), as of the date hereof, no Person other
than the Borrower or the Agent has possession of any of the Borrower’s Inventory
with a fair market value in excess of $1,000,000.00. Except as described above,
as of the date hereof, none of the Borrower’s Inventory has been located in any
location within the past four months other than as set forth on Schedule 4.01(k)
for the Borrower.
               (l) Office Locations; Fictitious Names; Predecessor Companies;
Tax I.D. Number. As of the date hereof, the Borrower’s chief place of business,
its chief executive office, and its jurisdiction of organization are located at
the places identified on Schedule 4.01(l). Within the last four months from the
date hereof, the Borrower has not had any other chief place of business, chief
executive office, or jurisdiction of organization. Schedule 4.01(l) also sets
forth, as of the date hereof, all other places where the Borrower keeps its
books and records and all other locations where the Borrower has a place of
business. As of the date hereof, the Borrower does not do business under any
trade-name or fictitious business name except as disclosed on Schedule 4.01(l).
Schedule 4.01(l) sets forth an accurate list as of the date hereof of all names
of all predecessor companies of the Borrower including the names of any entities
it acquired (by stock purchase, asset purchase, merger or otherwise). For
purposes of the foregoing, a “predecessor company” shall mean any Person whose
assets or equity interests are acquired by the Borrower or who was merged with
or into the Borrower within the last four months prior to the date hereof.
Schedule 4.01(l) sets forth, as of the date hereof, the Borrower’s United States
Federal Income Tax I.D. Number and state organizational identification number.
               (m) Title to Properties. The Borrower has good and marketable fee
title to the Real Property and owns or has rights in all of its Personal
Property in each case necessary for the conduct of its business in each case
subject to Permitted Liens and in each case necessary for the conduct of
business and subject to Permitted Liens.
               (n) Disclosure. All factual information furnished by the Borrower
or the Subsidiaries in writing to the Agent (including all factual information
contained in the Loan Documents) (excluding projections, estimates, other
forward-looking information and pro forma financial information) for purposes of
or in connection with this Agreement or the other Loan Documents taken as a
whole is true and correct in all material respects on and as of the date as of
which such information is dated or certified and such factual information does
not omit to state any material fact necessary to make such information taken as
a whole not materially misleading as of the time made or delivered in light of
the circumstances under which such information was made or provided.
               (o) Operation of Business. The Borrower possesses all licenses,
permits, franchises, patents, copyrights, trademarks, or rights thereto,
necessary to conduct its business substantially as now conducted except those
licenses, permits, franchises, patents, copyrights, trademarks or rights thereto
for

44



--------------------------------------------------------------------------------



 



which the failure to so possess could not reasonably be expected to have a
Material Adverse Effect, and the Borrower is not in violation of any valid
rights of other Persons with respect to any of the foregoing except violations
that could not reasonably be expected to have such a Material Adverse Effect;
               (p) Intellectual Property. The Borrower owns, or has the legal
right to use, all patents, registered trademarks and registered copyrights which
are necessary for it to conduct its business as currently conducted
(collectively the “Intellectual Property”), except where the failure to so own
or so have such legal right to use could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, set forth in Schedule 4.01(p)
is a list of all Intellectual Property registered with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
the Borrower. Except as provided in Schedule 4.01(p), to the knowledge of the
Borrower, no claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower know of
any such claim, and, to the knowledge of the Borrower, the use of such
Intellectual Property by the Borrower does not infringe on the rights of any
Person, except for such claims or infringements that, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
               (q) Employee Benefit Plans. The Borrower is in compliance in all
material respects with the applicable provisions of ERISA, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.
               (r) Investment Company Act. The Borrower is not required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
               (s) Compliance with Laws. The Borrower is in compliance in all
material respects with all laws, rules, regulations, ordinances, codes and
orders applicable to it, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
               (t) Environmental Compliance. Except as set forth in
Schedule 4.01(t), the Borrower is in compliance with all applicable
Environmental Laws except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.
               (u) Material Contracts. The Borrower has performed all of its
material obligations, other than those obligations for which performance is not
yet due, under all Material Contracts, except where the failure to so perform
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, each such Material Contract is in full force and
effect in accordance with the terms thereof.
               (v) Construction Expenses and Liens. All Project Costs have been
paid and all Liens, other than Permitted Liens, relating to the Project have
been satisfied and terminated by the Borrower in accordance with
Section 5.01(r).
               (w) Substantial Completion. Substantial Completion of the Project
shall have occurred.

45



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE BORROWER
     Section 5.01. Affirmative Covenants. So long as any Loan Obligations (other
than contingent indemnification obligations not then due and payable) remain
unpaid or the Banks shall have any commitment hereunder, the Borrower shall,
unless the Agent shall otherwise consent in advance in writing:
               (a) Compliance with Laws, etc. Comply in all material respects
with all laws, rules, regulations and orders applicable to it, including
(i) zoning and land use laws, (ii) employee benefit and Environmental Laws, and
(iii) paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except for items which
are not yet delinquent or to the extent contested in good faith except, in each
case, where the failure to so comply with such laws, rules, regulations or
orders could not reasonably be expected to have a Material Adverse Effect.
               (b) Visitation Rights; Field Examination. During normal business
hours and from time to time upon reasonable prior written notice, permit the
Agent or its representatives to (i) examine and make copies of and abstracts
from the records and books of account of the Borrower, and (ii) enter onto the
Real Property of the Borrower to conduct field examinations and Collateral
inspections, provided that such inspections or examinations do not unreasonably
interfere with the Borrower’s use of the Real Property or delay progress on the
Project, and (iii) discuss the affairs, finances, and accounts of the Borrower
with any of the Borrower’s Senior Officers, provided that the Borrower shall be
obligated to reimburse the Agent for its reasonable and documented out-of-pocket
costs and expenses in connection with only one such visit and/or inspection
during any fiscal year while no Event of Default exists and is continuing. Upon
the occurrence and during the continuance of an Event of Default or in the event
that there are deemed by the Agent to be any material inconsistencies and/or
material noncompliance with respect to any financial or other reporting on the
part of the Borrower, then with respect to any and all visits and inspections
described in clauses (i), (ii) and (iii) above deemed necessary or desirable on
account of such Event of Default, inconsistency and/or noncompliance, Borrower
shall be required to reimburse the Agent for the reasonable and documented
out-of-pocket costs and expenses of the Agent in connection with such visits or
inspections. In addition to the foregoing, at any reasonable time during normal
business hours and from time to time as the Agent may reasonably request upon
reasonable prior written notice, the Borrower also shall permit the Agent or
representatives thereof, at the expense of the Agent, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, the Borrower, and to discuss the affairs, finances and accounts
of the Borrower with any of its officers.
               (c) Reporting Requirements. Furnish to the Agent:
                    (i) beginning with the Borrower’s fiscal year ending on
December 31, 2006, as soon as available, but in no event later than one hundred
twenty (120) days after the end of each fiscal year of the Borrower occurring
after the Closing Date and during the term hereof, a copy of reviewed
(unaudited) financial statements (including balance sheet, statements of income
and cash flows and, if any, accompanying notes thereto (the “Financial
Statements”)), for such fiscal year for the Borrower, which Financial Statements
shall be prepared by McGladrey & Pullen, LLP or another accounting firm
reasonably acceptable to the Agent. Such Financial Statements shall be
accompanied by a Compliance Certificate, calculated as of the last day of the
fiscal period set forth in such Financial Statements;
                    (ii) beginning with the Borrower’s fiscal quarter ending on
December 31, 2006, as soon as available, but in no event later than sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower occurring after the Closing Date and during the term
hereof, a copy of unaudited quarterly consolidated Financial Statements of the
Borrower, in each case prepared in accordance with GAAP in all material respects
(except for the omission of footnotes and for the effect of

46



--------------------------------------------------------------------------------



 



normal year-end audit adjustments). Such Financial Statements shall be prepared
in comparative form, including a comparison of actual performance to the budget
for such quarter and year-to-date;
                    (iii) promptly upon the Agent’s request therefor, copies of
all reports and notices which the Borrower or any Subsidiary files under ERISA
with the Internal Revenue Service or the Pension Benefit Guaranty Corporation or
the U.S. Department of Labor or which the Borrower or any Subsidiary receives
from the Pension Benefit Guaranty Corporation or the U.S. Department of Labor;
                    (iv) notwithstanding anything to the contrary set forth in
the foregoing Section 5.01(c)(iii), within thirty (30) days after a Senior
Officer of the Borrower becomes aware of the occurrence of any Reportable Event
(as defined in Section 4043 of ERISA) applicable to the Borrower or any
Subsidiary, a statement describing such Reportable Event and the actions the
Borrower proposes to take in response to such Reportable Event;
                    (v) by November 1 of each fiscal year of the Borrower, an
annual (presented on a quarterly basis) operating and capital assets budget of
the Borrower for the immediately succeeding fiscal year;
                    (vi) as soon as available but in no event later than
forty-five (45) days after the end of each month, production reports for the
immediately preceding calendar month setting forth corn inputs, ethanol output,
DGS and carbon dioxide output, and natural gas usage, together with such
additional production information as reasonably requested by the Agent;
                    (vii) promptly, and in any event within ten (10) Business
Days after any Senior Officer of the Borrower obtains knowledge of the
occurrence of an Event of Default or a Default that is continuing, notice of
such Event of Default or Default;
                    (viii) promptly after the receipt thereof, a copy of any
management letters or written reports submitted to the Borrower by its
independent certified public accountants with respect to the business, financial
condition or operation of the Borrower;
                    (ix) promptly after the receipt thereof, a copy of any
notice of default under any Long-Term Marketing Agreement;
                    (x) promptly after transmittal or filing thereof by the
Borrower or the Guarantor, copies of all proxy statements, notices and reports
sent to its members or shareholders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission); provided that, for
purposes of this Section 5.01(c)(x), notice of the filing with the Securities
and Exchange Commission shall constitute delivery of such proxy statements,
registration statements, notices or reports;
                    (xi) promptly after request therefor, such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any Subsidiary as the Agent may from time to time reasonably request;
                    (xii) promptly, and in any event within ten (10) Business
Days after the commencement thereof, notice of the commencement of any action,
suit, or proceeding brought or initiated against the Borrower or any of its
Subsidiaries before any court, arbitrator, or Governmental Authority which could
reasonably be expected to have a Material Adverse Effect;

47



--------------------------------------------------------------------------------



 



                    (xiii) without limiting the provisions of
Section 5.01(c)(xii) above, promptly and in any event within ten (10) Business
Days after receipt thereof, notice of the receipt of all pleadings, orders,
complaints, indictments, or any other communication alleging liability under, or
a violation of, any applicable Environmental Law where such liability or
violation could reasonably be expected to have a Material Adverse Effect;
                    (xiv) promptly after filing, receipt or becoming aware
thereof, copies of any filings or communications sent to and notices or other
communications received by the Borrower or any of its Subsidiaries from any
Governmental Authority relating to any material noncompliance by the Borrower or
any of its Subsidiaries with any laws or with respect to any matter or
proceeding the effect of which could reasonably be expected to have a Material
Adverse Effect;
                    (xv) promptly after a Senior Officer of the Borrower
becoming aware thereof, notice of any development or event which has had or
could reasonably be expected to have a Material Adverse Effect;
                    (xvi) commencing on the Closing Date, the Borrower will
furnish to the Agent and as soon as available and in any event within forty-five
(45) days after the end of each month thereafter (or at such other times or with
such greater frequency as is reasonably requested by the Agent), a duly
completed Borrowing Base Certificate, setting forth the Borrowing Base as of the
last day of such month, certified by the appropriate authorized Senior Officer;
and
                    (xvii) commencing with the Borrower’s fiscal quarter ending
March 31, 2007, the Borrower will furnish to the Agent as soon as available and
in any event within thirty (30) days after the end of each fiscal quarter (or at
such other times or with such greater frequency as is reasonably requested by
the Agent), a certificate stating the principal amount of: (a) each loan made by
the Borrower to any Affiliated Borrower or other Affiliate or Subsidiary of the
Borrower, (b) each loan made to the Borrower by any Affiliated Borrower or other
Affiliate or Subsidiary of the Borrower, and (c) each account receivable or
account payable of the Borrower to each Affiliated Borrower or other Affiliate
or Subsidiary of the Borrower.
               (d) Working Capital. Maintain Working Capital of at least Eight
Million and No/100 Dollars ($8,000,000.00) on and after the Closing Date, and
achieve and maintain Working Capital of at least Twelve Million and No/100
Dollars ($12,000,000.00) on and after the date that is twelve (12) months after
the Substantial Completion Date.
               (e) Net Worth. On the Closing Date, the Borrower’s Net Worth
shall be not less than Thirty-eight Million Three Hundred Eighty-one Thousand
Six Hundred Sixty-two and No/100 Dollars ($38,381,662.00). Commencing on
December 31, 2006, and continually thereafter, measured at the end of each
fiscal year, the Borrower shall achieve and maintain Net Worth in an amount
equal to the lesser of: (i) the Borrower’s Net Worth at the end of the
immediately preceding fiscal year plus Two Million and No/100 Dollars
($2,000,000.00); or (ii) the Borrower’s Net Worth at the end of the immediately
preceding fiscal year plus the Borrower’s retained earnings at the end of the
current fiscal year.
               (f) Owner’s Equity. To achieve and maintain a minimum Owner’s
Equity of 40% at the end of the first twelve (12) months after the Substantial
Completion Date and thereafter.

48



--------------------------------------------------------------------------------



 



               (g) Fixed Charge Coverage Ratio. On December 31, 2006, and as of
the last day of each fiscal year thereafter, have a Fixed Charge Coverage Ratio
for any period of twelve months ending as of the last day of such fiscal year of
not less than 1.25 to 1.00.
               (h) [Reserved]
               (i) Landlord and Mortgagee Waivers. Obtain and furnish to the
Agent as soon as available, waivers, acknowledgments and consents, duly executed
by each: (i) real property owner, landlord and mortgagee having an interest in
any of the premises leased by the Borrower or in which any material Collateral
of the Borrower is located or to be located (and if no Collateral of the
Borrower is located at a parcel of property not leased by the Borrower, no such
waivers, acknowledgments or consents will be required); and (ii) each third
party holding any material Collateral; all in form and substance reasonably
acceptable to the Agent, except as otherwise agreed to by the Agent.
               (j) Insurance. Maintain insurance with financially sound and
reputable insurance companies in such amounts and covering such risks as are
usually carried by entities engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower operates, including
workers’ compensation insurance, property insurance and comprehensive general
liability insurance, directors and officers liability insurance, commercial
liability insurance, on and after the Closing Date business interruption
insurance and general commercial property insurance or such other amounts and
risk as approved by the Agent. All such policies (other than workers’
compensation insurance and directors and officers liability insurance) insuring
any Collateral for the Borrower’s obligations to the Agent or the Banks shall
have mortgagee loss payable clauses or endorsements in form and substance
reasonably acceptable to the Agent. Each insurance policy covering Collateral
shall be in compliance with the requirements of the Loan Documents in all
material respects.
               (k) Property Maintenance. Maintain and preserve all of its
property and each and every part and parcel thereof that is necessary to or
useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted and except as may be disposed of in
accordance with the terms of the Loan Documents, and make all repairs,
replacements, and renewals thereof as may from time to time be necessary in
order to ensure that its properties remain in good working order and condition,
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect. The Borrower agrees that upon the occurrence and during the
continuing existence of an Event of Default, at the Agent’s request, which
request may not be made more than once a year, the Borrower will furnish to the
Agent a report on the condition of the Borrower’s and any Subsidiary’s property
prepared by a professional engineer reasonably satisfactory to the Agent.
               (l) Keeping Books and Records. Maintain and cause each of its
Subsidiaries to maintain adequate books of record and account in which full,
true, and correct entries to permit the preparation of Financial Statements in
conformity with GAAP shall be made of all dealings and transactions in relation
to its business and activities.
               (m) Food Security Act Compliance. If the Borrower acquires any
Collateral with a fair market value in excess of $100,000.00 which may have
constituted farm products in the possession of the seller or supplier thereof,
the Borrower shall, at its own expense, use commercially reasonable efforts to
take such steps to insure that all liens (except the Liens granted pursuant to
the Loan Documents) in such acquired Collateral are terminated or released,
including in the case of such farm products produced in a state which has
established a Central Filing System (as defined in the Food Security Act),
registering with the Secretary of State of such state (or such other party or
office designated by such state) and otherwise take such

49



--------------------------------------------------------------------------------



 



reasonable actions necessary, as prescribed by the Food Security Act, to
purchase farm products free of liens (except the Liens granted pursuant to the
Loan Documents); provided, however, that the Borrower may contest and need not
obtain the release or termination of any lien asserted by any creditor of any
seller of such farm products, so long as it shall be contesting the same by
proper proceedings and maintain appropriate accruals and reserves therefor in
accordance with GAAP. Upon the Agent’s request made, the Borrower agrees to
forward to the Agent promptly after receipt copies of all notices of liens and
master lists of Effective Financing Statements delivered to the Borrower
pursuant to the Food Security Act, which notices and/or lists pertain to any of
the Collateral, with a fair market value in excess of $100,000.00. Upon the
Agent’s request, the Borrower agrees to provide the Agent with the names of
Persons who supply the Borrower with such farm products and such other
information as the Agent may reasonably request with respect to such Persons.
               (n) Warehouse Receipts. If any warehouse receipt is issued in
respect of any portion of the Collateral with a fair market value in excess of
$1,000,000.00, then the Borrower: (i) will not permit such warehouse receipt or
receipts in the nature thereof to be “negotiable” as such term is used in
Article 7 of the UCC; and (ii) if so requested by the Agent, will deliver all
such receipts to the Agent (or a Person designated by the Agent) within five
(5) Business Days after the Borrower’s receipt and from time to time thereafter.
If no Event of Default exists, the Agent agrees to deliver to the Borrower any
receipt so held by the Agent upon the Borrower’s request in connection with such
sale or other disposition of the underlying Inventory, if such disposition is in
the ordinary course of the Borrower’s business.
               (o) Management of Borrower. Promptly, and in any event within 10
Business Days, provide notice to the Agent of any change in its Plant Manager.
               (p) Compliance with Other Agreements. The Borrower will perform
in all material respects all obligations and abide in all material respects by
all covenants and agreements contained in the following agreements: (i) any and
all Long Term Marketing Agreements; and (ii) any other Material Contracts
except, in each case, where failure to do so could not reasonably be expected to
have a Material Adverse Effect.
               (q) Additional Assurances. Make, execute and deliver to the Agent
such promissory notes, mortgage, deeds of trust, financing statements, control
agreements, instruments, documents and other agreements as the Agent or its
counsel may reasonably request to evidence and secure the Loans and to perfect
its Security Interests as contemplated by the Loan Documents.
               (r) Construction of Project. The Borrower shall:
                    (i) on or before the Closing Date, pay and discharge all
claims and liens for labor done and materials and services furnished in
connection with the construction of the Project other than such claims and liens
contested in good faith, and other than claims and liens to be paid pursuant to
the terms of a Construction Contract; provided that the Borrower may diligently
contest in good faith any claim or lien, provided that it does not adversely
affect the Borrower’s ability to obtain title insurance in the manner required
by this Agreement. Upon the Agent’s reasonable request, the Borrower will
promptly provide a bond, cash deposit, or other security reasonably satisfactory
to the Agent and reasonably necessary to protect the Agent’s interest and
security should such contest be unsuccessful;
                    (ii) pay the Agent’s reasonable and documented out of pocket
costs and expenses incurred in connection with the making or disbursement of the
Loans or in the exercise of any of its rights or remedies under this Agreement,
including but not limited to reasonable and documented out of pocket costs and
expenses relating to title insurance and escrow charges, disbursing agent fees,
recording charges,

50



--------------------------------------------------------------------------------



 



mortgage taxes, deed of trust taxes, and reasonable legal fees and
disbursements. The provisions of this paragraph will survive the termination of
this Agreement, and the repayment of the Loans;
                    (iii) comply in all material respects with the requirements
of any commitment or agreement entered into by the Borrower with any
Governmental Authority to assist in the financing of the Real Property and/or
Project and with the terms of all applicable laws, regulations, and requirements
governing such assistance; and
                    (iv) indemnify and hold the Agent harmless from and against
all liabilities, claims, damages, reasonable costs, and reasonable expenses
(including but not limited to reasonable legal fees and disbursements) arising
out of or resulting from any defective workmanship or materials occurring in the
construction of the Project. Upon demand by the Agent, the Borrower will defend
any action or proceeding brought against the Agent alleging any defective
workmanship or materials, or the Agent may elect to conduct its own defense, and
the Borrower shall reimburse the Agent for the reasonable and documented
out-of-pocket costs of such defense. The provisions of this paragraph will
survive the termination of this Agreement, and the repayment of the Loans.
               (s) Banks’ Reliance. The Borrower acknowledges that the Agent and
the Banks are entering into the transactions contemplated by this Agreement in
reliance upon the Borrower’s identity as a legal entity that is separate from
any other US Bio Entity. Therefore, from and after the date of execution and
delivery of this Agreement, the Borrower shall take all reasonable steps
including all steps that the Agent may from time to time reasonably request to
maintain the Borrower’s identity as a separate legal entity and to make it
manifest to third parties that the Borrower is an entity with assets and
liabilities distinct from those of any other US Bio Entity, and not just a
division of any US Bio Entity, in each case consistent with past practices.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, the Borrower shall:
                    (i) observe all organizational and governance formalities as
a distinct legal entity;
                    (ii) maintain the Borrower’s books and records separate from
those of any other US Bio Entity and otherwise readily identifiable as its own
assets rather than assets of any other US Bio Entity; and
                    (iii) prepare the Borrower’s Financial Statements separately
from those of any other US Bio Entity and insure that any consolidated financial
statements of any other US Bio Entity that include the Borrower have detailed
notes clearly stating that the Borrower is a separate legal entity and that its
assets will be available first to satisfy the claims of the creditors of the
Borrower.
               (t) Debt Service Reserve Account. Establish and maintain a Debt
Service Reserve Account, and deposit and maintain the Required Debt Service
Reserve Deposit Amount in such account in accordance with the provisions of
Section 2.30.
               (u) Account Control Agreements. Execute and deliver any and all
deposit, commodity, and securities account control agreements the Agent may
reasonably request in accordance with the terms and conditions of the Security
Agreement, and take all actions and deliver all documents the Agent may
reasonably request or require to perfect its Lien in any such accounts of the
Borrower, in each case in accordance with the terms and conditions of the
Security Agreement.

51



--------------------------------------------------------------------------------



 



               (v) Insurance. In case of any loss covered by any policy of
casualty insurance held as Collateral, the Agent is hereby authorized at its
option and without the consent of the Borrower to settle, adjust and compromise
any claim arising out of such policies, and to collect and receive the proceeds
payable therefrom; provided, that the Borrower may itself adjust and collect for
any losses arising out of a single occurrence aggregating not in excess of
$500,000.00, or other amount agreed to by the Agent. Any expense incurred by the
Agent in the adjustment and collection of insurance proceeds (including the cost
of any independent appraisal of the loss or damage on behalf of the Agent) shall
be reimbursed to the Agent first out of any proceeds of such policy of
insurance. So long as no Event of Default has occurred and is continuing at the
time of releases of such proceeds (other than as a result of such casualty), the
proceeds or any part of any casualty proceeds shall be released to the Borrower
and shall be applied to the restoration or repair of the Project or to the
reduction of the Debt under this Agreement in the inverse order of maturity,
whether due or not, without the application of any prepayment premium, the
choice of application to be solely at the discretion of the Borrower, and upon
the occurrence and continuation of an Event of Default at the sole discretion of
the Agent.
               (w) Condemnation. The Borrower shall give the Agent prompt notice
of any action, actual or threatened, in condemnation or eminent domain. The
Borrower may in good faith contest any condemnation or eminent domain action by
appropriate legal action or proceedings. Any such contest shall be prosecuted
with due diligence. The Borrower hereby irrevocably agrees that the Agent may,
to the extent of the remaining unpaid Debt, receive the proceeds of any award,
payment or claim for damages for all or any part of the Project taken or
damaged, whether temporary or permanent, under the power of eminent domain or
condemnation, and authorizes the Agent to intervene in any such action in the
name of the Borrower and to collect and receive from the condemning authorities
and give proper receipts and acquaintances for such proceeds. Any expenses
incurred by the Agent in intervening in such action or collecting such proceeds
shall be reimbursed to the Agent first out of the proceeds. So long as no Event
of Default has occurred and is continuing, the proceeds or any part thereof
shall be applied upon or in reduction of the Debt under this Agreement in the
inverse order of maturity, whether due or not, without the application of any
prepayment premium, or to the restoration or repair of the Project, the choice
of application to be solely at the discretion of the Borrower, and upon the
occurrence and continuation of an Event of Default at the sole discretion of the
Agent.
               (x) Restoration of Deeded Premises After Loss. Should any
insurance or condemnation proceeds be applied to the restoration or repair of
the Project the restoration or repair shall be done under the supervision of an
engineer reasonably acceptable to the Agent, pursuant to plans and
specifications approved by the Agent, and in accordance in all material respects
with all applicable building laws, regulations and ordinances, including, but
not limited to, the Accessibility Guidelines set forth in the Americans with
Disabilities Act. In such case, the proceeds shall be held by the Agent for such
purposes and will from time to time be disbursed by the Agent to defray the
costs of such restoration or repair under such safeguards and controls as the
Agent may reasonably require to assure completion in accordance with the
approved plans and specifications and free of Liens other than Permitted Liens.
So long as no Event of Default has occurred and is continuing, any surplus which
may remain after payment of all costs of restoration or repair may, at
Borrower’s option, be applied to the reduction of the Debt under this Agreement
in the inverse order of maturity, without application of any prepayment premium,
or shall be returned to the Borrower as its interest may appear, the choice of
application to be solely at the discretion of the Borrower, and upon the
occurrence and continuation of an Event of Default at the sole discretion of the
Agent.
     Section 5.02. Negative Covenants. So long as any of the Loan Obligations
(other than contingent indemnification obligations not then due and payable)
remain unpaid or the Banks shall have any commitment hereunder, the Borrower
will not, without the prior written consent of the Agent:

52



--------------------------------------------------------------------------------



 



               (a) Liens, etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien upon any of its properties,
whether now owned or hereafter acquired to secure any Debt of any Person, other
than the following (collectively, “Permitted Liens”):
                    (i) Liens described on Schedule 5.02(a) hereto and renewals,
refinancings, refundings and extensions of the same on substantially the same
terms and conditions so long as the principal amount of the debt is not
increased (other than as a result of payment in kind interest, accrued interest,
premium or expenses related thereto);
                    (ii) Liens which are subject to an intercreditor and
subordination agreement in form and substance reasonably acceptable to the
Agent;
                    (iii) Liens of the Agent for the benefit of itself and the
Banks, and Liens securing other Debt permitted by Section 5.02(e)(i) pari passu
with Liens created under the Loan Documents, provided that such Debt is subject
to an intercreditor agreement in a form and substance reasonably acceptable to
the Agent;
                    (iv) Liens (other than Liens relating to environmental
liabilities or ERISA) for taxes, assessments, levies or other governmental
charges of any Governmental Authority that are not more than sixty (60) days
overdue or which are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established;
                    (v) Liens of warehousemen, carriers, mechanics and
materialmen (subject to Sections 5.01(i) and 5.01(r)(ix)), and landlords or
other similar statutory or common law Liens securing obligations that are not
more than ninety (90) days overdue or remain payable without penalty and are
incurred in the ordinary course of business or which are being contested in good
faith by appropriate proceedings diligently pursued and for which adequate
reserves have been established in accordance with generally accepted accounting
principles;
                    (vi) Liens incurred or deposits or pledges made in
connection with workmen’s compensation or unemployment insurance, or other
social security programs or to secure the performance of tenders, leases,
statutory obligations, surety, customs, performance and appeal bonds, customer
deposits, bids or contracts and other obligations of a similar nature (other
than for repayment of Debt);
                    (vii) any attachment or judgment Lien provided that such
Liens secure claims not otherwise constituting an Event of Default;
                    (viii) Liens arising from filing UCC financing statements
regarding leases not prohibited by this Agreement;
                    (ix) Liens of a collecting bank arising in the ordinary
course of business under Section 4-208 of the Uniform Commercial Code in effect
in the relevant jurisdiction and covering only the items being collected upon;
                    (x) any real estate easements or any easements, rights of
way, restrictions, subdivisions, parcelizations, zoning ordinances,
reservations, covenants and other similar charges, minor defects or
irregularities in title and other similar encumbrances relating to the property
of the Borrower that do not materially impair its use or the value of the
property subject thereto;

53



--------------------------------------------------------------------------------



 



                    (xi) Liens for purchase money security interest in equipment
and vehicles or any other property acquired or held in the ordinary course of
business not to exceed an aggregate amount of Five Hundred Thousand and No/100
Dollars ($500,000.00), at any time outstanding;
                    (xii) Liens arising under capital leases to the extent that
such Liens attach only to the property that is the subject of such capital
leases and do not exceed an aggregate amount of One Hundred Thousand and No/100
Dollars ($100,000.00), at any time outstanding;
                    (xiii) any Lien existing on any property or asset prior to
the acquisition thereof by the Borrower or any of its Subsidiaries or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary, provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary, (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof;
                    (xiv) Liens of sellers of goods to the Borrower or any
Subsidiary arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business;
                    (xv) any interest or title of a lessor, licensor or
sublessor under any lease, license or sublease entered into by the Borrower or
any Subsidiary in the ordinary course of its business or any leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower;
                    (xvi) licenses of patents, trademarks, copyrights or other
intellectual property rights granted in the ordinary course of business;
                    (xvii) Liens consisting of an agreement to sell, transfer or
dispose of any asset (to the extent such sale, transfer or disposition is
permitted by the Loan Documents);
                    (xviii) Liens arising solely by virtue of any statutory or
common law provisions relating to banker’s liens, rights of offset or similar
right and remedies as to deposit, securities, and commodities accounts or other
funds maintained with a creditor depositary institution or a securities or
commodities intermediary; provided, that (i) all such Liens existing in
connection with any deposit, security or commodities account that is required to
be subject to a control agreement under the terms of the Security Agreement
shall be limited to those Liens agreed to by the Agent under such control
agreement and (ii) all such Liens in connection with any deposit, security or
commodities account that is not so required to be subject to a control agreement
shall attach only to the funds and assets credited to such accounts;
                    (xix) Liens contemplated by Section 2.23; and
                    (xx) additional Liens so long as the aggregate principal
amount of obligations secured thereby does not exceed Five Hundred Thousand and
No/100 Dollars ($500,000.00).
               (b) Distributions, etc. Declare or pay any dividends, purchase or
otherwise acquire for value any of its membership interests or units now or
hereafter outstanding, or make any distribution of assets to its interest
holders, members or general partners as such, or permit any Subsidiary to
purchase or otherwise acquire for value any stock, membership interest or
partnership interest of the Borrower, provided, however,

54



--------------------------------------------------------------------------------



 



the Borrower and the Subsidiaries may: (i) declare and pay dividends and
distributions payable in membership interests or units or equity interests
(including options or warrants), (ii) purchase or otherwise acquire shares of
the membership interests or units or equity interests of the Borrower or the
Subsidiaries with the proceeds received from the issuance of new membership
interests or units or equity interests (including options or warrants),
(iii) the Borrower may declare and pay aggregate cash dividends and
distributions during such fiscal year in an amount not to exceed the amount
necessary for the member of the Borrower to pay when due (including any payment
of estimated taxes) Income Taxes on such member’s allocable share of the taxable
income of the Borrower for such taxable year or fiscal year, as applicable (“Tax
Distributions”), (iv) purchase, redeem or otherwise acquire membership interests
or units of the Borrower or equity interests (including options or warrants) of
the Subsidiaries or declare and pay dividends or distributions in an amount not
to exceed, in the aggregate, forty percent (40%) of the cumulative Net Income of
the Borrower and its Subsidiaries after the date hereof minus the cumulative
amount of all such payments made pursuant to this Section 5.02(b)(iv) other than
the Refunding Dividend prior to the date of the payment then being made
(“Allowed Distributions”), (v) pay dividends or distributions which are
immediately reinvested in the Borrower (“Reinvestment Distributions”);
(vi) complete the transactions reflected on Schedule 4.01(a), (vii) after
payment of the Excess Cash Flow Payment required by Section 2.25, if any, pay
additional distributions in an amount equal to the amount of Excess Cash Flow
not required to be paid to the Banks pursuant to Section 2.25 and otherwise in
an amount reasonably acceptable to the Agent (“Excess Distributions”), and
(viii) purchase the membership interests of the Borrower or options or warrants
with respect thereto from officers, directors or employees of the Borrower upon
the death, disability or termination of employment of such officer, director or
employee. Notwithstanding anything to the contrary contained in this
Section 5.02(b), the Borrower may pay a Distribution to US Bio Energy
Corporation in an amount not to exceed $90,000,000.00 with the proceeds of the
Refunding Advance (the “Refunding Dividend”).
               (c) Capital Expenditures. Make Capital Expenditures in fixed
assets in an aggregate amount in excess of Two Million and No/100 Dollars
($2,000,000.00) during any fiscal year during the term of this Agreement.
               (d) Consolidation, Merger, Dissolution, Etc. Merge or consolidate
with any other Person or permit any other Person to merge or consolidate with or
into the Borrower or any Subsidiary, provided that (i) any such Person may merge
or consolidate with or into the Borrower or any Subsidiary if the surviving
entity complies with the requirements of Section 5.02(h) and (ii) any Subsidiary
may sell, lease, assign, convey, transfer or otherwise dispose of any or all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary.
               (e) Indebtedness, Etc. Create, incur, assume or suffer to exist
any Debt except:
                    (i) Debt of the Borrower evidenced by the Loan Documents,
and to the extent the Revolving Line of Credit has expired and not been renewed,
Debt in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; provided that such Debt is subject to an intercreditor agreement in
a form and substance reasonably acceptable to the Agent and renewals and
refinancings thereof;
                    (ii) trade accounts payable and accrued liabilities arising
in the ordinary course of the Borrower’s business;
                    (iii) subordinated debt subject to subordination terms
reasonably satisfactory to the Agent;

55



--------------------------------------------------------------------------------



 



                    (iv) Debt of the Borrower described on Schedule 5.02(e), and
any refinancings, refundings and extensions of the same on substantially the
same terms and conditions so long as the principal amount of the debt is not
increased (other than as a result of payment in kind interest, accrued interest,
premium or expenses in connection therewith);
                    (v) contracts or agreements other than Material Contracts
arising in the ordinary course of the Borrower’s business;
                    (vi) Debt of the Borrower and the Subsidiaries not to exceed
$500,000.00 in aggregate principal amount at any time outstanding constituting
obligations under capital leases;
                    (vii) Debt of the Borrower and the Subsidiaries incurred
after the Closing Date secured by purchase money Liens permitted under
Section 5.02(a) provided that the aggregate principal amount thereof does not
exceed $500,000.00 at any time outstanding;
                    (viii) Debt arising from loans, payables or advances made by
a US Bio Entity to the Borrower or the Subsidiaries;
                    (ix) Debt which finances workers’ compensation, health,
disability or life insurance or finances other employee benefits or property,
casualty or liability insurance, or self insurance, in each case incurred in the
ordinary course of business;
                    (x) Debt of any Person that becomes a Subsidiary after the
date hereof and that complies with Section 5.02(h) hereof and extensions,
renewals, refinancings and replacements of any such Debt, provided that such
Debt exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary;
                    (xi) Debt arising from the honoring by a bank of a check or
similar instrument drawn against insufficient funds in the ordinary course of
business, so long as such Debt is extinguished within five (5) Business Days
after its incurrence;
                    (xii) Debt of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or to another Subsidiary;
                    (xiii) guarantee obligations incurred by the Borrower of
obligations of any of the Subsidiaries not prohibited to be incurred under this
Agreement;
                    (xiv) secured Debt with a principal amount not to exceed
$500,000.00 at any time outstanding; and
                    (xv) other Debt of the Borrower and the Subsidiaries with a
principal amount not to exceed $100,000.00 in the aggregate outstanding at any
time.
               (f) Organization; Name. Change its jurisdiction of organization
or name without prior written notice to the Agent.
               (g) Loans, Guaranties, Etc. Except as permitted by
Section 5.02(e), make any loans or advances to (whether in cash, in-kind, or
otherwise) any Person, or directly or indirectly guaranty or otherwise assure a
creditor against loss in respect of any Debt (contingent or otherwise) of any
other Person

56



--------------------------------------------------------------------------------



 



other than loans or advances made by the Borrower or any of its Subsidiaries to
any US Bio Entity that is a Subsidiary of the Guarantor.
               (h) Subsidiaries. Form or otherwise acquire any Subsidiary, or
acquire substantially all of the assets of or acquire substantially all of the
equity or ownership interests in any Person, unless such Subsidiary or Person
executes and delivers to the Agent: (i) a guaranty of all of the Loan
Obligations, in form and substance acceptable to the Agent in its sole
discretion; (ii) a security agreement in a form substantially similar to the
Security Agreement; and (iii) such other documents and amendments to this
Agreement and the other Loan Documents as the Agent shall reasonably require to
assure that the Agent for the benefit of the Banks has a perfected Security
Interest in substantially all of the assets so acquired or owned by such
Subsidiary.
               (i) Transfer of Assets. Sell, lease, assign, transfer, or
otherwise voluntarily dispose of any of its assets, or permit any Subsidiary to
sell, lease, assign, transfer, or otherwise voluntarily dispose of any of their
assets except:
                    (i) dispositions of Inventory in the ordinary course of
business;
                    (ii) dispositions of: (A) uneconomical, surplus, obsolete,
worn out, replaced or excess equipment; (B) equipment or real property not
necessary for the operation of its business; or (C) equipment, materials or real
property which is replaced with property of equivalent or greater value as the
property which is disposed;
                    (iii) the Borrower and the Subsidiaries may use cash and
sell cash equivalents other than Accounts in the ordinary course of business;
                    (iv) the Borrower and the Subsidiaries may sell, transfer or
otherwise dispose of assets which sales, transfers or dispositions are not
otherwise specifically permitted by this Section 5.02(i), provided that such
sale is for fair market value and the aggregate fair market value of all assets
so sold does not exceed $50,000.00 in any fiscal year;
                    (v) transactions otherwise permitted by Sections 5.02(a) or
5.02(b) to the extent permitted thereunder;
                    (vi) dispositions resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower;
                    (vii) the Borrower may surrender or waive contractual rights
or settle, release or surrender any contract, test or other litigation claims in
the ordinary course of business;
                    (viii) the Borrower may abandon intellectual property or
other propriety rights that are, in its reasonable business judgment, of no
material value and no longer practicable or useful in the conduct of its
business;
                    (ix) the license, either as licensee or licensor, of
intellectual property assets to or from other Persons in the ordinary course of
business.
                    (x) sales, leases and other transfers and dispositions of
assets among Subsidiaries; and

57



--------------------------------------------------------------------------------



 



                    (xi) sales, leases, exchanges and other transfers and
dispositions of assets to other US Bio Entities of parts and equipment.
               (j) Lines of Business. Engage in any line or lines of business
activity other than those incidental or reasonably related to or entered into in
connection with the production and sale of ethanol and related by-products,
including DGS, the ownership of the equity interests of the Subsidiaries and the
performance of the Loan Documents and any transactions that the Borrower is
permitted to enter into or consummate under the Loan Documents, including the
making of loans to any US Bio Entity that is a Subsidiary of the Guarantor.
               (k) Transactions with Affiliates. Enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Borrower (other than
any Subsidiary of the Borrower, the Guarantor or any Affiliated Borrower),
except (i) transactions listed on Schedule 5.02(k), (ii) transactions upon fair
and reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a person or entity that is not an Affiliate, (iii) payment of compensation
(including employment and severance arrangements) to members, governors,
directors, managers, officers, employees, consultants and agents for services
actually rendered in their capacities as members, governors, directors,
managers, officers, employees, consultants and agents, provided that such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated and officer’s and director’s indemnification
and insurance, (iv) transactions expressly permitted by, and subject to the
terms of, this Agreement (including, without limitation, Sections 5.02(b),
5.02(e), 5.02(i), 5.02(g) and 5.02(l) hereof), (v) sales of Inventory to
Provista Renewable Fuels Marketing, LLC and United Bio Energy Ingredients, LLC,
(vi) administrative services provided by the Guarantor and reimbursements
therefor, and (vii) payment on loans made to any Subsidiary, Affiliate or
Affiliated Borrower, which loans are permitted pursuant to the provisions of
this Agreement. Notwithstanding the foregoing, no payments may be made with
respect to any items set forth in clause (vii) upon the occurrence and during
the continuation of an Event of Default.
               (l) Management Fees and Compensation. Pay any management,
consulting or other similar fees to any Person, except legal or consulting or
similar fees paid to Persons for services actually rendered and in amounts
typically paid by entities engaged in the Borrower’s or such Subsidiary’s
business.
               (m) Amendments to Organizational Documents. Amend its articles of
organization, operating agreement, management agreement, or any other
organizational documents in any respect that would materially impair its ability
to comply with the terms or provisions of any of the Loan Documents, including
Section 5.01(s) of this Agreement.
               (n) Payments to US Bio Entities. If an Event of Default has
occurred and is continuing, make any payment to any US Bio Entity on account of
any Debt specified in Section 5.02(e)(viii)
ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
     Section 6.01. Events of Default. Each of the following events shall
constitute an “Event of Default”:
               (a) The Borrower shall fail to pay (i) when due and payable any
principal provided for or required under this Agreement and/or the Notes or
(ii) within five (5) Business Days after the same shall become due and payable,
any interest, fees or other amounts provided for or required hereunder or under
the

58



--------------------------------------------------------------------------------



 



other Loan Documents or to make any deposit of funds required under Sections
2.02(g), 2.30, 5.01(r)(iv), and 5.01(t) of this Agreement, when due; or
               (b) Any representation or warranty made by the Borrower in any
Loan Document or Guarantor in the Guaranty shall prove to have been incorrect in
any material respect on the date made or deemed made; or
               (c) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(d), (e), (f), (g) or (t) or
take any action as prohibited by Section 5.02; or
               (d) The Borrower shall fail to deliver the Financial Statements
or Compliance Certificate under Sections 5.01(c)(i) or (ii) within five (5) days
of the date due; or
               (e) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in any Loan Document or the Guarantor shall fail
to perform or observe any term, covenant or agreement contained in the Guaranty
(other than those listed in clauses (a) through (d) of this Section 6.01 and
other than Section 5.01(o)) to be performed or observed by it and any such
failure shall remain unremedied for thirty (30) days after written notice
thereof shall have been given to the Borrower or Guarantor, as applicable, by
the Agent, provided that no Event of Default shall be deemed to exist if, within
said thirty (30) day period, the Borrower has commenced appropriate action to
remedy such failure and shall diligently and continuously pursue such action
until such cure is completed, unless such cure is or cannot be completed within
thirty (30) days after written notice shall have been given; or
               (f) The Borrower shall fail to pay any other Debt of the Borrower
having an aggregate principal amount in excess of Five Hundred Thousand and
No/100 Dollars ($500,000.00) (either in any individual case or in the
aggregate), excluding Debt evidenced by the Notes and excluding Ordinary Trade
Payable Disputes, or any interest or premium thereon, when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace or cure period, if any,
specified in the agreement or instrument relating to such Debt; or any other
default under any agreement or instrument relating to any such Debt, or any
other event, shall occur and shall continue after the applicable grace or cure
period, if any, specified in such agreement or instrument, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Debt (excluding Ordinary Trade Payable Disputes); or any such
Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled required prepayment or prepayment required to be
paid due to voluntary sales or transfer or condemnation of assets securing such
Debt), prior to the stated maturity thereof (excluding Ordinary Trade Payable
Disputes); or
               (g) The Borrower (i) shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or (ii) shall make a general assignment for the benefit of creditors;
or any proceeding shall be instituted by or against the Borrower seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property, and, in the case of any such
proceeding instituted against it (but not instituted by it) either such
proceeding shall remain undismissed or unstayed for a period of thirty (30) days
or any of the actions sought in such proceeding (including the entry of an order
for relief against it or the appointment of a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property) shall
occur; or the Borrower shall take any corporate action to authorize any of the
actions set forth above in clause (ii) of this subsection; or

59



--------------------------------------------------------------------------------



 



               (h) Any one or more judgment(s) or order(s) for the payment of
money in excess of Five Hundred Thousand and No/100 Dollars ($500,000.00), to
the extent not paid or covered by insurance or an indemnity, in the aggregate
shall be rendered against the Borrower and either: (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order; or
(ii) there shall be any period of thirty (30) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
               (i) Any Loan Document shall for any reason cease to be valid and
binding on the Borrower or the Borrower shall so state in writing; or
               (j) The Loan Documents shall for any reason, except to the extent
permitted by the terms thereof, cease to create a valid lien, encumbrance or
security interest in any material portion of the Collateral purported to be
covered thereby; or
               (k) The termination of any Long Term Marketing Agreement prior to
its stated expiration date, unless such Long Term Marketing Agreement is
replaced by another Long Term Marketing Agreement or other marketing agreement
reasonably acceptable to the Agent, within sixty (60) days of the termination of
such Long Term Marketing Agreement; or
               (l) The Borrower shall dissolve or merge other than as permitted
under Section 5.02(d) without the prior written consent of the Agent; or
               (m) [Reserved];
               (n) [Reserved]; or
               (o) The Guaranty shall cease to be in full force and effect or
shall be revoked or declared null and void by the Guarantor, or the validity or
enforceability thereof shall be contested by the Guarantor, or the Guarantor
shall deny any further liability or obligations thereunder; or
               (p) The loss, suspension or revocation of, or failure to renew,
any franchise, license, certificate, permit, authorization, approval or the like
now held or hereafter acquired by the Borrower or any of its Subsidiaries, if
such loss, suspension, revocation or failure to renew could reasonably be
expected to have a Material Adverse Effect; or
               (q) [Reserved]; or
               (r) Any Material Contract shall be terminated, changed, amended
or restated, which termination, change, amendment or restatement could
reasonably be expected to have a Materially Adverse Effect, without the Agent’s
prior consent.
     Section 6.02. Remedies. Upon the occurrence and during the continuance of
an Event of Default, the Agent:
               (a) may accelerate the due date of the unpaid principal balance
of the Loans, all accrued but unpaid interest thereon and all other amounts
payable under this Agreement and the other Loan Documents making such amounts
immediately due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith immediately due and payable, without
presentment, notice of intent to accelerate or notice of acceleration, demand,
protest or further notice of any kind, all of which are

60



--------------------------------------------------------------------------------



 



hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, the Loans, all such interest and all such
amounts shall automatically become due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower;
               (b) may withhold or direct the Agent to withhold any one or more
Advances in its discretion, and terminate the Banks’ obligations, if any, under
this Agreement to make any Advances whereupon the commitment and obligations of
the Banks to extend credit or to make Advances hereunder shall terminate, and no
disbursement of Loan funds by the Agent will cure any default of the Borrower,
unless the Required Banks agrees otherwise in writing;
               (c) may, by notice to the Borrower, obtain the appointment of a
receiver to take possession of all Collateral of the Borrower, including all
personal property, including all fixtures and equipment leased, occupied or used
by the Borrower, provided that, with respect to Collateral consisting of
Intellectual Property which is licensed to the Borrower, only to the extent of
the Borrower’s rights therein and to the extent permitted by the various license
or other agreements relating thereto. The Borrower hereby irrevocably consents
to the appointment of such receiver and agrees to cooperate and assist any such
receiver to facilitate the transfer of possession of the Collateral to such
receiver and to provide such receiver access to all books, records, information
and documents as requested by such receiver;
               (d) may, by notice to the Borrower, require the Borrower to
pledge to the Agent as security for the Loan Obligations an amount in
immediately available funds equal to the then outstanding Letter of Credit
Liabilities, such funds to be held in an interest bearing cash collateral
account at the Agent without any right of withdrawal by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower or any of its subsidiaries under the Federal
Bankruptcy Code, the Borrower shall, without notice, pledge to the Agent as
security for the Loan Obligations an amount in immediately available funds equal
to the then outstanding Letter of Credit Liabilities, such funds to be held in
such an interest bearing cash collateral account at the Agent; and
               (e) may exercise all other rights and remedies afforded to the
Agent under the Loan Documents or by applicable law or equity.
     Section 6.03. Remedies Cumulative. Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Agent, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of the
Agent in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.
ARTICLE VII
THE AGENT
     Section 7.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Agent to take such action as agent on its behalf and on behalf of
each of its Affiliates who are owed Obligations (each such Affiliate by
acceptance of the benefits of the Loan Documents hereby ratifying such
appointment) and to exercise such powers under this Agreement as are delegated
to the Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this

61



--------------------------------------------------------------------------------



 



Agreement (including enforcement or collection of the Notes), the Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Banks;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or applicable law.
     Section 7.02. Duties and Powers of Agent.
               (a) The Agent shall (i) make such demands and give such notices
under the Loan Documents as the Required Banks shall request, (ii) take (or
refrain from taking) such action to enforce the Loan Documents and to foreclose
or otherwise realize upon, collect or dispose of the Collateral, or any portion
thereof, at such times, in such order and otherwise in such matter as may be
directed by the Required Banks (including matters relating to (A) the amount of
the Loan Obligations bid as a credit on account of the purchase price of the
Collateral and (B) the adoption and implementation of post-foreclosure or
post-realization plans of disposition with respect to any of the Collateral
foreclosed or otherwise realized upon), and (iii) take such other actions under
this Agreement or the Loan Documents or otherwise (including the amending of
this Agreement or the Loan Documents as contemplated by and in accordance with
the provisions of Section 8.01 hereof) upon direction of the Required Banks. Any
property taken or held by the Agent, in its capacity as such, by foreclosure or
otherwise, shall be held by it pursuant to this Agreement.
               (b) The Agent shall not take, and shall be fully justified in
failing or refusing to take, any action under this Agreement or the Loan
Documents or otherwise unless it shall have first received such advice or
concurrence of the Required Banks.
               (c) Any action taken or failure to act pursuant to the direction
of the Required Banks shall be binding upon all of the Banks and all future
holders of the Loan Obligations.
               (d) The obligations of the Agent hereunder are only those
expressly set forth herein and in the Loan Documents. Without limiting the
generality of the foregoing, the Agent shall not be required to take any action
with respect to any Event of Default or Default, except as expressly provided in
this Agreement. The Agent shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default or Default, unless the Agent has received
written notice from a Bank or the Borrower describing such default or Event of
Default and stating that such notice is a notice of default. In the event the
Agent receives such a notice, the Agent shall give notice thereof to the Banks.
The Agent shall take such action under the Loan Documents with respect to such
Default or Event of Default as shall be directed by the Required Banks.
     Section 7.03. Obligations of Agent. Neither the Agent nor any of its
directors, officers, agents, or employees shall be liable for any action taken
or omitted to be taken by it or them under or in connection with this Agreement
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent (i) may treat the Banks
as the parties entitled to distributions hereunder unless and until the Agent
receives written notice and evidence satisfactory to it to the contrary,
(ii) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iii) shall not by reason of any Loan Document be a
trustee or fiduciary for any Bank, and (iv) shall incur no liability under or in
respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telegram, cable, telex or
facsimile) believed by it in good faith to be genuine and signed or sent by the
proper party or parties or by acting upon any representation or warranty of the
Borrower made or deemed to be made hereunder. Further, the Agent (A) makes no
warranty or representation to any Bank and shall not be responsible to any Bank
for the

62



--------------------------------------------------------------------------------



 



accuracy or completeness of any statements, warranties or representations
(whether written or oral) made by the Borrower in or in connection with this
Agreement, (B) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower, and (C) shall not be responsible to any Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto with respect to any other Person party hereto or
thereto.
     Section 7.04. Agent and Affiliates. With respect to its Commitment, the
Advances made by the Agent and the Notes issued to it, the Agent shall have the
same rights and powers under this Agreement as the other Banks and may exercise
the same as though it were not the Agent; and the term “Bank” or “Banks” shall,
unless otherwise expressly indicated, include the Agent in its capacity as a
Bank. AgStar and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, all as if AgStar were not the Agent hereunder and without any duty
to account therefor to the Banks.
     Section 7.05. Bank Credit Decision. It is understood and agreed by each
Bank that it has been, and will continue to be, solely responsible for making
its own independent appraisal of and investigations into the financial
condition, creditworthiness, condition, affairs, status and nature of the
Borrower and the Collateral. Accordingly, each Bank confirms to the Agent that
such Bank has not relied, and will not hereafter rely, on the Agent (i) to check
or inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by the Borrower under or in connection with this Agreement,
the Loan Documents or the transactions herein or therein contemplated (whether
or not such information has been or is hereafter distributed to such Bank by the
Agent), (ii) to assess or keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of the
Borrower or any Collateral provided to secure the Obligations of the Borrower
under the Loan Documents, or (iii) to obtain, verify or record information that
identifies the Borrower in accordance with the USA PATRIOT Act (Title III of Pub
Law No. 107-56). Each Bank acknowledges that a copy of each of the Loan
Documents has been made available to it and to its individual legal counsel for
review and such Bank acknowledges that it is satisfied with the form and
substance of the Loan Documents, and is not relying upon advice or
recommendations of the Agent or the Agent’s counsel.
     Section 7.06. Indemnification. The Banks agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to their Pro Rata
Shares, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgment, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
the Obligations or any action taken or omitted by the Agent under this
Agreement, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct. Without limiting the generality of the foregoing, each Bank
agrees to reimburse the Agent promptly upon demand for any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preservation of any rights of the Agent or the Banks
under, or the enforcement of, or legal advice in respect of rights or
responsibilities under the Loan Documents to the extent that the Agent is not
reimbursed for such expenses by the Borrower.
     Section 7.07. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower. The Banks may appoint one
of the Banks as a successor Agent; provided that, if no successor Agent shall
have been appointed by the Banks, and shall have accepted such appointment,
within thirty (30) days after the retiring Agent’s having given notice of
resignation, then the retiring Agent

63



--------------------------------------------------------------------------------



 



may, on behalf of the Banks, appoint a successor Agent, which shall be either a
Bank or a bank reasonably acceptable to the Borrower, organized under the laws
of the United States or of any state thereof, or any affiliate of such bank, and
having a combined capital and surplus of at least Five Hundred Million and
No/100 Dollars ($500,000,000.00); provided, however, that any successor Agent,
any sub Agent and any other person designated to receive payments under any Loan
Document from the Borrower for the benefit of the Agent or any Bank shall be a
“U.S. Person” and a “Financial Institution” as such terms are defined in
Section 1.1441-1 of the Treasury Regulations. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring Agent’s
resignation hereunder as Agent, the provision of this Article VII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.
     Section 7.08. Exchange of Information. Each Bank and the Agent shall freely
exchange with the other Banks and/or Agent any information relating to the
condition, financial or otherwise, of the Borrower, and the Borrower hereby
consents to any and all prior, present or future such exchanges.
     Section 7.09. Benefit of the Banks Only. The terms and provisions of this
Article VII are for the sole and exclusive benefit of the Agent and the Banks,
and not for the benefit of the Borrower.
     Section 7.10. Authorized Actions. The Agent is hereby irrevocably
authorized by the Banks, without any further action by any Bank, to release the
Agent’s liens in Collateral: (i) if such Collateral is permitted to be sold or
otherwise disposed of under Section 5.02(i); and (ii) upon termination of the
Commitments, collateralization of all outstanding Letters of Credit and payment
and satisfaction of all other non-contingent obligations of the Borrower under
the Loan Documents.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01. Amendments, Etc. Except as otherwise provided herein or in
any other Loan Document, no amendment or waiver of any provision of any Loan
Document to which the Borrower is a party, nor any consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
agreed or consented to by the Required Banks and the Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no amendment, waiver, or consent
shall, without the consent of the Borrower and each Bank directly affected
thereby, do any of the following: (i) except as provided in Section 2.13,
increase the Commitment of such Bank; (ii) reduce the amount owed to such Bank
or reduce the rate of interest thereon payable to such Bank, or reduce any fees
payable to such Bank hereunder; (iii) extend or postpone the scheduled date of
payment of any amount owed to such Bank under any Loan Document, or waive or
excuse the payment thereof (but specifically excluding any amendment,
modification, termination or waiver of the prepayment provisions) (provided that
the Required Banks may suspend or reduce the Default Rate once it is imposed
under Section 2.14); (iv) reduce the percentages specified in the definitions of
“Required Banks” or “Pro Rata Share” or any provision of any of the Loan
Documents regarding the Pro Rata treatment or obligations of the Banks; or
(v) except as permitted by Section 7.10, release all or substantially all of the
Collateral or release the Borrower or the Guarantor from liability.
Notwithstanding anything to the contrary contained in this Section 8.01: (i) no
amendment, waiver, or consent shall be made with respect to Article VII hereof
or any other provision which affects the rights or obligations of the Agent
without the prior written consent of the Agent; (ii) no amendment, waiver or
consent shall be made with respect any provision which affects the rights or
obligations of the Issuer without the prior written consent of the Issuer; and
(iii) no amendment,

64



--------------------------------------------------------------------------------



 



waiver or consent shall be made with respect to Section 2.06 or any other
provision which affects the rights or obligations of the Swingline Bank without
the prior written consent of the Swingline Bank. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Bank may not be increased or extended without the consent of
such Bank.
     Section 8.02. Notices, Etc. All notices and other communications provided
for under any Loan Document shall be in writing and mailed, faxed, or delivered
at the addresses set forth below, or at such other address as such party may
specify by written notice to the other parties hereto:

         
 
  If to the Borrower:   US Bio Platte Valley, LLC
 
      5500 Cenex Drive
 
      Inver Grove Heights, MN 55077
 
      Telephone: (651) 355-8300
 
      Attention: Chief Financial Officer
 
      Attention: General Counsel
 
       
 
  with a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP
 
      333 W. Wacker Drive
 
      Chicago, Illinois 60606
 
      Telephone: (312) 407-0700
 
      Facsimile: (312) 407-0411
 
      Attention: Brian W. Duwe
 
       
 
  If to the Agent:   AgStar Financial Services, PCA
 
      1921 Premier Drive
 
      P.O. Box 4249
 
      Mankato, MN 56002-4249
 
      Telephone: (507) 386-4242
 
      Facsimile: (507) 344-5088
 
       
 
  with copies to:   AgStar Financial Services, FLCA
 
      1921 Premier Drive
 
      P.O. Box 4249
 
      Mankato, MN 56002-4249
 
      Telephone: (507) 386-4242
 
      Facsimile: (507) 344-5088
 
      Attention: Mark Schmidt
 
       
 
      Gray, Plant, Mooty, Mooty, & Bennett, P.A.
 
      1010 West St. Germain
 
      Suite 600
 
      St. Cloud, MN 56301
 
      Telephone: (320) 252-4414
 
      Facsimile: (320) 252-4482
 
      Attention: Phillip L. Kunkel

65



--------------------------------------------------------------------------------



 



         
 
  If to a Bank:   At the address or addresses, as the case may be, set forth on
Schedule 8.02 or on the most recent Bank Supplement to which such Bank is a
party.

All such notices and communications to or upon the parties hereto shall be in
writing (including by telecopy) and sent to the address or facsimile number
listed above and shall be effective and shall be deemed to have been duly given
or made (i) when delivered in person, (ii) when transmitted via facsimile to the
applicable number(s) set forth above, (iii) one Business Day following the day
on which the same has been delivered prepaid (or pursuant to an invoice
arrangement) to a reputable national overnight air courier service, or (iv) the
third Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid. Notwithstanding the other provisions of this
Section 8.02, the Agent may accept oral borrowing notices, provided that the
Agent shall incur no liability to the Borrower or any Bank in acting on any such
communication that the Agent believes in good faith to have been given by a
Person authorized to give such notice on behalf of the Borrower. Any
confirmation sent by the Agent or any Bank to a Borrower of any borrowing under
this Agreement shall, in the absence of manifest error, be conclusive and
binding for all purposes.
     Section 8.03. No Waiver; Remedies. No failure on the part of the Agent or
any Bank to exercise, and no delay in exercising, any right under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right under any Loan Document preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law.
     Section 8.04. Costs, Expenses and Taxes. The Borrower agrees to pay on
demand all reasonable and documented costs and expenses of the Agent in
connection with the preparation, execution, delivery, filing, recording and
administration of the Loan Documents and the other related documents to be
delivered under the Loan Documents, including the reasonable and documented fees
and out-of-pocket expenses of counsel for the Agent, including local counsel,
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under the Loan Documents, and all reasonable and documented
costs and expenses (including reasonable counsel fees and expenses) for the
Agent in connection with the filing of the Financing Statements and, solely
during the occurrence and continuation of an Event of Default, all reasonable
and documented costs and expenses of the Agent and the Banks in connection with
the enforcement of the Loan Documents.
     Section 8.05. Right of Set-off. Upon the occurrence and during the
continuance of an Event of Default, each Bank is hereby authorized, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Agent and/or such Bank to or for the
credit or the account of the Borrower against any and all of the Obligations,
irrespective of whether or not such Bank shall have made any demand under such
Loan Document and although deposits, indebtedness or such obligations may be
unmatured or contingent. The Agent and each Bank, as the case may be, agrees to
promptly notify the Borrower after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Banks under this Section are in
addition to other rights and remedies (including other rights of set-off) which
the Agent and the Banks may have. Each Bank agrees that for the benefit of each
of the other Banks and the Agent (but not for the benefit of the Borrower) that
such Bank shall not exercise any of the set-off rights described in this Section
8.05 unless such Bank had notified the Agent of such Bank’s intention to take
such action and such Bank had received the Agent’s written consent to the taking
of such action (unless such notice and consent requirement is waived by the
Agent in its sole discretion).

66



--------------------------------------------------------------------------------



 



     Section 8.06. Severability of Provisions. Any provision of this Agreement
or of any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof or affecting the validity or unenforceability of
such provision in any other jurisdiction.
     Section 8.07. Binding Effect; Successors and Assigns; Participations.
               (a) This Agreement shall be binding upon and inure to the benefit
of the Borrower, the Agent and the Banks and their respective successors and
assigns, except that the Borrower shall have no right to assign or otherwise
transfer its rights hereunder or any interest herein without the prior written
consent of the Agent and the Banks, which consent shall not be unreasonably
withheld or delayed. No Bank may assign, sell, participate or otherwise transfer
any of its rights under the Loan Documents except as set forth in this
Section 8.07.
               (b) Each Bank shall have the right at any time, with the written
consent of the Agent and, unless a payment or bankruptcy Event of Default shall
have occurred and be continuing, the Borrower, to assign all or portions of its
rights in this Agreement or in its Commitment, participation obligations and
interests, rights and security under this Agreement and any of the other Loan
Documents to any other commercial, banking or financial institution, including
any one or more of its Affiliates which is a commercial banking or financial
institution or to one or more of the Banks (each, an “Assignee”), subject to
minimum amounts of $1,600,000.00 or the remaining commitment amount if less than
$1,600,000.00. Upon any such assignment, each Bank so assigning its Commitment,
Advances, Notes, participation obligations and interests, rights and security
under this Agreement shall pay the Agent, within two (2) Business Days of such
assignment an assignment fee of $2,000.00 for its own account and shall promptly
notify the Borrower, the Agent and the other Banks thereof. Each Bank so
assigning its Commitment, Advances, Notes, participation obligations and
interests, rights and security under this Agreement or any of the other Loan
Documents shall execute and deliver, and cause such Assignee to execute and
deliver, an agreement in the form of Exhibit K hereto and such other documents
and instruments reasonably requested by the Agent (collectively, a “Bank
Supplement”) to evidence such assignment and to substitute the Assignee as a
Bank on all of the Loan Documents. The Borrower hereby acknowledges and agrees
that any assignment described in this Section 8.07 will give rise to a direct
obligation of the Borrower to the Assignee and such party shall be considered a
Bank and rely on, and possess all rights under this Agreement or any other Loan
Document. The Borrower shall accord full recognition to any such assignment, and
all rights and remedies of such Bank in connection with the interest so assigned
shall be as fully enforceable by such Assignee as they were by the assignor as a
Bank that was a party to this Agreement on the date hereof. The Agent, acting
for this purpose as an agent of the Borrower, shall maintain at one of its
offices a register for the recordation of the names and addresses of the Banks,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Banks
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank at any reasonable time and from time to
time upon reasonable prior notice.
               (c) Each Bank shall have the right at any time, with the written
consent of the Agent and, unless a payment or bankruptcy Event of Default shall
have occurred and be continuing, the Borrower, to sell participations in all or
any portion of its rights in this Agreement or its Commitment, Advances, Notes,
participation obligations and interests, rights and security under this
Agreement and any of the other Loan Documents to any other Person (each, a
“Participant”); provided, however, that (i) such Bank’s obligations

67



--------------------------------------------------------------------------------



 



under the Loan Documents (including its Commitments) shall remain unchanged,
(ii) such Bank shall remain solely responsible to the Borrower, the Issuer, and
the Swingline Bank for the performance of such obligations, (iii) such Bank
shall remain the holder of its Notes and owner of its participation or other
interests in Letter of Credit Liabilities for all purposes of any Loan Document,
and (iv) the Agent and the Borrower shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under the
Loan Documents. For the sole purpose of determining voting rights, “Banks” shall
include those Persons that are members of the Farm Credit System which have
acquired participation interests (not including subparticipation interests) in
the Loans at any time in the minimum amount of Ten Million and No/100 Dollars
($10,000,000.00), which have been designated by the Bank selling the
participation to such Person as being accorded voting rights hereunder (the
“Participant Designation”), and which are approved as such by the Agent with
notification to the Borrower (the participation shall, in turn, result in a
corresponding reduction in the dollar amount of voting rights of the Bank from
which such participation interests were acquired). The Participant Designation
shall (i) state the name and contact information of the participant as would be
required of an assignee pursuant to a Bank Supplement, and (ii) state the amount
of the participation purchased. The Agent shall be entitled to conclusively rely
on any and all information contained in any Participant Designation delivered to
it by a Bank. No other Participant shall be entitled to vote.
               (d) The Agent and any such Bank or Banks, as the case may be, may
disclose to (i) any of the participants identified in Schedule 2.01 or, (ii) in
connection with any proposed assignment or granting of a participation, the
proposed assignee or participant any information that the Borrower or the
Guarantor is required to deliver to the Agent and/or the Banks pursuant to this
Agreement or the other Loan Documents, and the Borrower agrees to cooperate
fully with the Agent and the Banks, as the case may be, in providing any such
information to any proposed assignee or participant; provided such Participant
identified on Schedule 2.01 and any such assignee or other Participant agrees to
be bound by the confidentiality provisions set forth in Section 8.16.
     Section 8.08. Consent to Jurisdiction. All parties hereby submit to the
jurisdiction of any Minnesota State court sitting in Blue Earth County,
Minnesota, or Federal court sitting in Minneapolis, Minnesota, in any action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents, and each party hereby agrees that claims in respect of such action or
proceeding may be heard and determined in such Minnesota State court or in such
Federal court. Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.
     Section 8.09. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA (WITHOUT
REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF).
     Section 8.10. Banks’ Obligations Several, Not Joint. The obligations of the
Banks under this Agreement and the other Loan Documents are several, and are not
joint. No Bank or the Agent shall be responsible or liable in any way for the
failure or refusal of any other Bank to make any Advance to be made by any other
Bank, or for any other obligations of any other Bank.
     Section 8.11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same agreement.

68



--------------------------------------------------------------------------------



 



     Section 8.12. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Advances and issuance of any Letters of Credit,
until repayment of the Loans and Letters of Credit and termination of the
Commitments. The expense reimbursement, additional cost, capital adequacy and
indemnification provisions of this Agreement shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Obligations, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof. This Agreement shall terminate on the date (the
“Termination Date”) on which all Obligations then due and owing have been paid
in full, all Commitments have been terminated, and all undrawn portions or
Letters of Credit have been cash collateralized or otherwise provided for
pursuant to arrangements satisfactory to the Issuer except that (x) those
provisions which by the express terms thereof continue in effect notwithstanding
the Termination Date, and (y) the Obligations in the nature of continuing
indemnities not yet due and payable, shall continue in effect.
     Section 8.13. Entire Agreement. THIS AGREEMENT, THE NOTES, AND THE OTHER
LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.
     Section 8.14 Waiver of Borrower Rights. The Borrower acknowledges and
agrees that, to the extent the provisions of the Agricultural Credit Act of
1987, including 12 U.S.C. §§ 2199 through 2202e, and the implementing Farm
Credit Administration regulations, 12 C.F.R. § 617.7000, et seq. (collectively,
the “Farm Credit Law”) apply to the Borrower or to the transactions contemplated
by this Agreement, the Borrower hereby irrevocably waive all Borrower Rights,
including all statutory or regulatory rights of a borrower to disclosure of
effective interest rates, differential interest rates, review of credit
decisions, distressed loan restructuring, and rights of first refusal. The
Borrower acknowledges and agrees that the waiver of Borrower Rights provided by
this Section 8.14 is knowingly and voluntarily made after the Borrower has
consulted with legal counsel of its choice and has been represented by counsel
of its choice in connection with the negotiation of this Agreement and the
waiver of Borrower Rights set forth in this Section 8.14. The Borrower
acknowledges that its waiver of Borrower Rights set forth in this Section 8.14
is based on its recognition that such waiver is material to induce commercial
banks and other non-Farm Credit System institutions to participate in the
extensions of credit contemplated by this Agreement and to provide extensions of
credit to the Borrower. Nothing contained in this Section 8.14, nor the delivery
to the Borrower of any summary of any rights under, or any notice pursuant to,
the Farm Credit Law shall be deemed to be, or be constructed to indicate the
determination or agreement by the Borrower, the Agent, or any Bank that the Farm
Credit Law, or any rights thereunder, are or will be applicable to the Borrower
or to the transactions contemplated by this Agreement. It is the intent of the
Borrower that the waiver of Borrower Rights contained in this Section 8.14
complies with and meets all of the requirements of 12 C.F.R. § 617.7010(c).
     Section 8.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
BANKS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO
WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
     Section 8.16. Confidentiality. Each of the Agent and each Bank agrees to
exercise reasonable care to protect against the unauthorized disclosure of
information provided to it by the Borrower or the Guarantor

69



--------------------------------------------------------------------------------



 



pursuant to the Loan Documents; provided that the Agent or any Bank is hereby
authorized to disclose such Confidential information:
               (a) as authorized or required by federal or state laws,
regulations, ordinances or rules;
               (b) to the Agent, any other Bank or any Affiliate of any Bank,
               (c) to any third party that provides services to the Agent or the
Bank for processing or storing information related to loans subject to a written
agreement pursuant to which the third party agrees to protect against the
unauthorized disclosure of information provided by the Agent or the Bank,
               (d) to any Assignee or Participant or prospective Assignee or
Participant that has agreed to protect the confidentiality of information
received from the Agent or any Bank,
               (e) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates ,
               (f) if requested or required to do so in connection with any
litigation or similar proceeding, provided that to the extent permitted by law
Agent or Bank agrees to use reasonable effort to provide notice of such request
within a reasonable time after providing such information,
               (g) that has been publicly disclosed other than in breach of this
Section 8.16, or
               (h) in connection with the exercise of any remedy hereunder or
under any other Loan Document.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers, as of the date first
above written.
SIGNATURE PAGES TO FOLLOW

70



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS,
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
BORROWER:
US BIO PLATTE VALLEY, LLC
a Nebraska limited liability company

     
/s/ Richard K. Atkinson
 
By: Richard K. Atkinson
   
Its: Senior Vice President/Chief Financial Officer
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
AGENT:
AGSTAR FINANCIAL SERVICES, PCA,
as Administrative Agent

     
/s/ Mark Schmidt
 
By: Mark Schmidt
   
Its: Vice President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS,
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
AGSTAR:
as a Bank
AGSTAR FINANCIAL SERVICES, PCA

     
/s/ Mark Schmidt
 
By: Mark Schmidt
   
Its: Vice President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
AGCOUNTRY FARM CREDIT SERVICES, FLCA

     
/s/ Randolph L. Aberle
 
By: Randolph L. Aberle
   
Its: Vice President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
BADGERLAND FARM CREDIT SERVICES

     
/s/ Lawrence P. Coulthard
 
By: Lawrence P. Coulthard
   
Its: Agribusiness Finance Officer
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS

DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
BANK OF THE WEST

     
/s/ Lee Rosin
 
By: Lee Rosin
   
Its: Regional Vice President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
COFINA FINANCIAL, LLC

     
/s/ Brian K. Legried
 
By: Brian K. Legried
   
Its: President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
FARM CREDIT SERVICES OF GRAND FORKS

     
/s/ Dave DeVos
 
By: Dave DeVos
   
Its: CCO / VP
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
FARM CREDIT SERVICES OF MID-AMERICA, PCA

     
/s/ Mark Strebel
 
By: Mark Strebel
   
Its: Credit Officer
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And

the BANKS

DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
FIRST NATIONAL BANK OF OMAHA

     
/s/ Bradley J. Brummond
 
By: Bradley J. Brummond
   
Its: Vice President
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
HOME FEDERAL SAVINGS BANK

     
/s/ Eric Oftedahl
 
By: Eric Oftedahl
   
Its: VP
   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
CREDIT AGREEMENT
BY AND BETWEEN
US BIO PLATTE VALLEY, LLC,
And
AGSTAR FINANCIAL SERVICES, PCA, AS ADMINISTRATIVE AGENT
And
the BANKS
DATED AS OF: February 7, 2007
EACH OF THE BORROWER, THE AGENT AND EACH BANK ACKNOWLEDGES HAVING READ ALL THE
PROVISIONS OF THIS CREDIT AGREEMENT, AND EACH SUCH PERSON AGREES TO ITS TERMS.
THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE STATED.
METROPOLITAN LIFE INSURANCE COMPANY

     
/s/ Steven D. Craig
 
By: Steven D. Craig
   
Its: Director
   

 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS
to
CREDIT AGREEMENT
by and between
US BIO PLATTE VALLEY, LLC,
and
AGSTAR FINANCIAL SERVICES, PCA, as AGENT
and
the BANKS
Dated: February 7, 2007

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                                              Term Revolving   Revolving Line  
      Term Loan   Loan   of Credit     Bank   Commitment   Commitment  
Commitment   Total Commitment
AgCountry Farm Credit Services, FLCA
  $ 1,234,828.50     $ 411,609.50     $ 0.00     $ 1,646,438.00  
AgStar Financial Services, PCA1
  $ 31,381,266.49     $ 10,460,422.16     $ 2,000,000.00     $ 43,841,688.65  
Badgerland Farm Credit Services
  $ 3,087,071.24     $ 1,029,023.75     $ 0.00     $ 4,116,094.99  
Bank of the West
  $ 1,929,419.53     $ 643,139.84     $ 0.00     $ 2,572,559.37  
CoFina Financial, LLC
  $ 3,087,071.24     $ 1,029,023.75     $ 0.00     $ 4,116,094.99  
Farm Credit Services of Grand Forks
  $ 4,167,546.17     $ 1,389,182.06     $ 0.00     $ 5,556,728.23  
Farm Credit Services of Mid-America,
  $ 3,858,839.05     $ 1,286,279.68     $ 0.00     $ 5,145,118.73  
First National Bank of Omaha
  $ 3,087,071.24     $ 1,029,023.75     $ 0.00     $ 4,116,094.99  
Home Federal Savings Bank
  $ 0.00     $ 0.00     $ 8,000,000.00     $ 8,000,000.00  
Metropolitan Life Insurance Company
  $ 15,666,886.54     $ 5,222,295.51     $ 0.00     $ 20,889,182.05  
 
  $ 67,500,000.00     $ 22,500,000.00     $ 10,000,000.00     $ 100,000,000.00  
 
                               
 
1   On the Closing Date, the following institutions will purchase participations
in the AgStar Financial Services, PCA commitments as follows:
       
 
                               
1st Farm Credit Services, PCA/FLCA
  $ 3,858,839.05     $ 1,286,279.68     $ 0.00     $ 5,145,118.73  
Agribank, FCB
  $ 3,550,131.93     $ 1,183,377.31     $ 0.00     $ 4,733,509.24  
AgFirst Farm Credit Bank
  $ 8,180,738.79     $ 2,726,912.93     $ 0.00     $ 10,907,651.72  
#2042636
                               

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.23
FARM CREDIT SYSTEM ENTITIES
1. AgCountry Farm Credit Services, FLCA
2. AgStar Financial Services, PCA
3. Badgerland Farm Credit Services
4. Farm Credit Services of Grand Forks
5. Farm Credit Services of Mid-America

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01(c)
REAL PROPERTY
A tract of land located in part of the South Half and all of Tax Lot One (1) in
Section 11, Township 13 North, Range 6 West of the 6th P.M., Merrick County,
Nebraska, and more particularly described as follows:
Commencing at the center of Section 11; thence on an assumed bearing of
S00°00'00"W upon and along the West line of the Southeast Quarter a distance of
50.00 feet to the South Right-of-Way (R.O.W,) line of Hord Lake Road, said point
also being the Point of Beginning; thence SOOWOG"W upon and along said West line
a distance of 5.00 feet; thence S89C08'S6"E upon and along said South R.O.W.
line a distance of 1349.09 feet to the West line of Tax Lot 1; thence
NOO"58"54'E upon and along said West line of Tax Lot 1 a distance of 14.64 feet
to the northwest corner of said Tax Lot 1; thence S89°07'20"E upon and along the
North line of said Tax Lot 1, said line also being said South R.O.W. line a
distance of 260.55 feet to the northeast corner of said Tax Lot 1; thence
SO()°19'29'W upon and along the East line of said Tax Lot 1 a distance of 316.00
feet to the southeast corner of said Tax Lot 1; thence NS9°03'23"W upon and
along the South line of said Tax Lot 1 a distance of 260.00 feet to the
southwest corner of said Tax Lot 1; thence N89°52'11"W a distance of 11.03 feet;
thence SOO°34'25"W a distance of 749.87 feet; thence N89°06'32"W a distance of
1192.10 feet to the easterly R.O.W. line of Union Pacific Railroad; thence
N38°25'26"W upon and along said Railroad R.O.W. line a distance of 221.21 feet
to a point on said West line of the Southeast Quarter; thence N38°18'13"W upon
and along said Railroad R.O.W. line a distance of 479.98 feet; thence
N51°42'35"E upon and along said Railroad R.O.W. a distance of 100.00 feet;
thence N38°17'31"W upon and along said easterly Railroad R.O.W. line a distance
of S78.18 feet to a point on said South R.O.W. line of Hord Lake Road; thence
S89°10'16"E upon and along said South R.O.W. line a distance of 577.37 feet to
the Point of Beginning.
Said tract is also known as and has been formerly described as:
A tract of land comprising a part of the Southwest Quarter, part of the
Southeast Quarter and all of Tax Lot One (1) in Section 11, Township 13 North,
Range 6 West of the 6th P.M., Merrick County, Nebraska, and more particularly
described as follows:
First to ascertain the actual point of beginning, start at the northwest corner
of said Southeast Quarter; thence southerly along and upon the West line of said
Southeast Quarter for a distance of 50.00 feet to the Point of Beginning; thence
continuing southerly along and upon the West line of said Southeast Quarter for
a distance of 5.00 feet; thence deflecting left 89°09"16” and running easterly
along and upon the South line of deeded road right-of-way for a distance of
1348.94 feet; thence deflecting left 90°39'34” and running northerly along and
upon the West line of Tax Lot 1 for a distance of 15.00 feet to the northwest
corner of said Tax Lot 1; thence easterly along and upon the South line of
deeded road right-of-way also being the North line of said Tax Lot 1 for a
distance of 260.00 feet; thence southerly along and upon the East line of said
Tax Lot 1 for a distance of 316.00 feet; thence westerly along and upon the
South line of said Tax Lot 1 and extending for a total distance of 271.00 feet;
thence deflecting left 90°10'06” and running southerly for a distance of 749.87
feet; thence deflecting right 90°16>40” and running westerly for a distance of
1191.96 feet to a point on the northeast right-of-way line of the Union Pacific
Railroad; thence northwesterly along and upon the northeast right-of-way line of
said Union Pacific Railroad for a distance of 701.92 feet; thence northeasterly
along and upon the northeast right-of-way line of said Union Pacific Railroad
for a distance of 100.00 feet; thence northwesterly along and upon the northeast
right-of-way line of said Union Pacific Railroad for a distance of 578.10 feet
to a point on the South right-of-way line of deeded road; thence easterly along
and upon the South right-of-way line of deeded road for a distance of 577.31
feet to the Point of Beginning.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(a)
DESCRIPTION OF CERTAIN TRANSACTIONS RELATED TO
THE BORROWER’S MEMBERSHIP INTERESTS (UNITS)
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(f)
DESCRIPTION OF CERTAIN THREATENED ACTIONS, ETC.
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(k)
LOCATION OF INVENTORY AND FARM PRODUCTS;
THIRD PARTIES IN POSSESSION; CROPS
214 20th St
Central City, NE 68826

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(l)
OFFICE LOCATIONS; FICTITIOUS NAMES, ETC.

     
1. Location of the Borrower’s chief place of business:
  214 20th St.
 
  Central City, NE 68826
 
   
2. Location of the Borrower’s chief executive office:
  214 20th St.
 
  Central City, NE 68826
 
    3. Borrower’s jurisdiction of organization: Nebraska
 
    4. Other places where the Borrower keeps its books and records:
5500 Cenex Drive, Mail Station 175
Inver Grove Heights, MN 55077
   
 
    5. Other locations where the Borrower has a place of business: None.
 
    6. Trade-names or fictitious business names of the Borrower: None.
 
    7. Names of all predecessor companies of the Borrower:   On September 13,
2006, the company changed its name from Platte Valley Fuel Ethanol, LLC to US
Bio Platte Valley, LLC.
 
    8. Borrower’s U.S. Federal Income Tax I.D. number: 55-0816855
 
    9. Borrower’s state organizational identification number: 10040974

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(p)
INTELLECTUAL PROPERTY
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(t)
ENVIRONMENTAL COMPLIANCE
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
DESCRIPTION OF CERTAIN LIENS, LEASE OBLIGATIONS, ETC.
Lien pursuant to that certain Subordinated Deed of Trust and Security Agreement
Fixture Financing Statement dated December 2, 2003 made by Platte Valley Fuel
Ethanol, L.L.C. to Pinnacle Bank

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(e)
DEBT
Debt of the Borrower in connection with that certain Redevelopment Contract
dated as of October 31, 2003 between the Community Redevelopment Authority of
the City of Central City, Nebraska (the “Authority”) and the Borrower, as
amended by that certain Amended Redevelopment Contract dated as of February 17,
2006 between the Authority and the Borrower and that certain Guaranty Agreement
related thereto by the Borrower in favor of Pinnacle Bank, as beneficiary under
the Subordinated Deed of Trust and Security Agreement Fixture Financing
Statement referred to on Schedule 5.02(a)

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02(k)
TRANSACTIONS WITH AFFILIATES
Contracts with Fagen, Inc. related to the construction of the Project.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BORROWING BASE CERTIFICATE
Detailed Calculation
For Month Ending:                      ___,___
Date Delivered:                      ___, ___

                      1  
All unpaid Accounts:
                   
                     (ethanol)
  $                
                     (DGS)
  $                
Other
  $                
Other
  $                
Total unpaid Accounts
  $                
Deduct ineligible Accounts
  $                
     (46 days or more from invoice date or otherwise excluded pursuant to the
terms and conditions of the Credit Agreement)
                   
Total Eligible Accounts Receivable
  $                
Multiply by Borrowing Base Factor
    75.00 %            
Total Eligible Accounts Receivable
  $       $        
 
                2  
All Corn, DGS and other byproducts Inventory:
                   
Ending Corn Inventory
  $                
Ending DGS & other byproducts Inventory
  $                
Total Corn, DGS & other byproducts Inventory
                   
Multiply by Borrowing Base Factor
    75.00 %            
Total Corn, DGS and other byproducts Eligible Inventory
  $       $        
 
                3  
All Ethanol and other Inventory (lower of cost or market)
                   
Ending Ethanol Inventory
  $                
Ending                      Inventory
  $                
Other Inventory
                   
Total Ethanol and Other Inventory
  $                
Multiply by Borrowing Base Factor
    75.00 %            
Total Ethanol and other Eligible Inventory
  $       $        
Total Eligible Inventory (Total from #2 and #3)
  $                
 
                4  
Total Borrowing Base (Total from #1, #2, & #3)
  $       $        
 
                5  
Outstanding Revolving Line of Credit Loan Balance (including outstanding
Revolving Letters of Credit) (as of month end)
  $                
 
                6  
Excess or Deficit (Line 4 minus Line 5)
  $       $    

 



--------------------------------------------------------------------------------



 



*If a Deficit exists, remit amount unless remitted since end of month.
     Pursuant to and in accordance with the term and conditions of that certain
Credit Agreement, dated as of February 7, 2007, among US Bio Platte Valley, LLC,
a Nebraska limited liability company (the “Borrower”), the Banks from time to
time party thereto, and AgStar Financial Services, PCA, as Agent for the Banks
(the “Agent”) (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Borrower is
executing and delivering to the Agent this Borrowing Base Certificate
accompanied by supporting data (collectively, this “Certificate”). The
undersigned hereby certifies that the information set forth in this Certificate
is true and correct as of the date hereof.

                  US BIO PLATTE VALLEY, LLC,
a Nebraska limited liability company    
 
           
 
  By        
 
  Its  
 
   
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CERTIFICATE OF SUBSTANTIAL COMPLETION

      (FAGEN INC. LOGO) [c12264c1226400.gif]   Form 7.6.1a
1 of 1

         
Certification of
  OWNER   þ
Substantial Completion
  ARCHITECT   o
AIA Document G704 -
  CONTRACTOR   þ
Electronic Format
  FIELD   o
 
  OTHER   o

 
THIS DOCUMENT HAS IMPORTANT LEGAL CONSEQUENCES,CONSULTATION WITH AN ATTORNEY IS
ENCOURAGED WITH RESPECT TO ITS COMPLETION OR MODIFICATION. AUTHENTICATION OF
THIS ELECTRONICALLY DRAFTED AIA DOCUMENT MAY BE MADE BY USING AIA DOCUMENT D40)
 

         
PROJECT
  PROJECT NO:    
(Name and address)
  CONTRACT FOR:    
 
  CONTRACT DATE:    
TO OWNER:
  TO CONTRACTOR:    
(Name and address)
  (Name and address)   Fagen, Inc.
 
      501 W. Hwy 212
 
      PO Box 159
 
      Granite Falls, MN 56241

DATE OF ISSUANCE
PROJECT OR DESIGNATED PORTION SHALL INCLUDE:
The Work performed under this Contract has been reviewed and found, to the
Architect’s best knowledge, information and belief, to be substantially
complete. Substantial Completion is the stage in the progress of the Work when
the work or designated portion thereof is sufficiently complete in accordance
with the Contract Documents so the Owner can occupy or utilize the Work for its
intended use. The date of Substantial Completion of the Project of portion
thereof designated above is hereby established as which is also the date of
commencement of applicable warranties required by the Contract Document, except
as stated below
 
A list of items to be completed or corrected is attached hereto. The failure to
include any items on such list does not alter the responsibility of the
Contractor to complete all work in accordance with he Contract Documents.

         
 
       
ARCHITECT
  BY   DATE

The Contractor will complete or correct the Work on the list of items attached
hereto within   days form the above Date of Substantial Completion

         
 
       
CONTRACTOR
  BY   DATE

The Owner accepts the Work or designated portion thereof as substantially
compete and will assume full possession thereof at (time) on   (date)

         
 
       
OWNER
  BY   DATE

 
The responsibilities of the Owner and the Contractor for security, maintenance,
heat, utilities, damage to the Work and insurance shall be as follows: Owner has
the responsibility of all of the above
 
AIA DOCUMENT 0704 — CERTIFICATION OF SUBSTANTIAL COMPLETION — 1992 EDITON—AIA —
COPYRIGHT 1992 — THE AMERICAN INSTITUTE OF ARCHITECTS. 1735 NE YORK AVENUE N.W.,
WASHINGTON, D.C. 20006-5292 WARNING, Unliemsed photocopying violates U.S.
copyright laws and is subject to legal prosecution. The document was
electronically produced with permission of the AIA and can be reproduced without
violation until the date of expiration as noted below.
(Note — Owner’s and Contractor’s Legal and Insurance counsel should determine
and review insurance requirements and coverage.)
January 11, 2006
Ó2003.Fagen, Inc. All rights reserved.
Strictly confidential and proprictary.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE
     Pursuant to Section 5.01(c) of that certain Credit Agreement dated as of
February 7, 2007, by and among US Bio Platte Valley, LLC, a Nebraska limited
liability company (the “Borrower”), AgStar Financial Services, PCA, as Agent
(the “Agent”) and the Banks identified therein (as such agreement may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement;” capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth therefor in the Credit
Agreement), the undersigned, in his/her capacity as                      of the
Borrower, hereby certifies as follows:

  1.   The financial statement(s) attached hereto fairly present in all material
respects the financial condition of the Borrower in accordance with GAAP
(subject to year-end adjustments and the absence of footnotes with respect to
unaudited interim financial statements) and, other than with respect to any
interim financial statements, have been prepared in accordance with GAAP;     2.
  To my knowledge, there exists no Event of Default as of the date of this
certificate;1 and     3.   Set forth below are calculations of current financial
covenants set forth in Section 5.01 of the Credit Agreement [on the Closing
Date] [for the fiscal year ended December 31, 2006]:

1.   Section 5.01(d) – Working Capital
(tested on the Closing Date and as of December 31 of each year thereafter)   (a)
  Required Working Capital
(on the Closing Date Working Capital shall be at least $8,000,000.00)
(on and after the date that is twelve months after the Closing Date, Working
Capital shall be $12,000,000.00)   (b)   Actual Working Capital:

     
(x)     Current Assets [as of the Closing Date] [as of the date that is twelve
months after the Closing Date]
  $                       
(y)     Current Liabilities [as of the Closing Date] [as of the date that is
twelve months after the Closing Date]
  $                     
          Line (x) less line (y)
  $                     

         
In Compliance
  Yes                        No                    

2.   Section 5.01(e) – Net Worth
(tested on the Closing Date and as of December 31, 2006 and December 31 of each
year thereafter)

 

1   If, to such officer’s knowledge, there exists an Event of Default, such
officer shall state in reasonable detail the facts with respect thereto.

 



--------------------------------------------------------------------------------



 



     
(a) Required Net Worth [on the Closing Date
  $38,381,662]
     [after the Closing Date, calculated in accordance with Section 5.01(e)of
the Credit Agreement]
  $                    
 
   
(b) Actual Net Worth
   
 
   
     (1) Total Assets
  $                    
     (2) Total Liabilities (minus subordinated debt)
  $                    
     (3) Total Net Worth
  $                    
     (line (1) minus line (2))
   

         
In Compliance
  Yes                        No                    

3.   Section 5.01(f) – Owner’s Equity
(tested initially at the end of the first 12 months after the Closing Date and
as of December 31 of each year thereafter)

         
(a) Required Owner’s Equity
    40 %
 
       
(b) Actual Owner’s Equity
       
(i) Net Worth
  $                    
(ii)Total Assets of the Borrower and its Subsidiaries
  $                    
(iii)Owner’s Equity
       
((i) divided by (ii))
    ___ %

         
In Compliance
  Yes                        No                    

4.   Section 5.01(g) – Fixed Charge Coverage Ratio
(tested initially at the end of the first 12 months after the Closing Date and
as of December 31 of each year thereafter)

     
(a) Required Fixed Charge Coverage Ratio
  Not less than 1.25 to 1.0
 
   
(b) Actual Fixed Charge Coverage Ratio
   
For such twelve month period,
   
(i) EBITDA
  $                    
 
   
For such twelve month period,
   
(ii) Current Portion of Long Term Debt
  $                    
(iii) Interest Expense
  $                    
(iv) Dividends
  $                    
(v) Distributions
   
(vi)Tax Distributions
  $                    
(vii) Maintenance Capital Expenditures
  $                    
(viii)Denominator (sum of lines (ii) through (vii))
  $                    
 
   
Ratio of line (i) to (viii)
  ___to 1.00

         
In Compliance
  Yes                        No                    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Compliance Certificate this ___day of ___, 20___.

                  BORROWER:    
 
                US BIO PLATTE VALLEY, LLC,
a Nebraska limited liability company    
 
           
 
  By        
 
  Its  
 
   
 
           

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF TERM NOTE

      $                                           

     FOR VALUE RECEIVED, US BIO PLATTE VALLEY, LLC, a Nebraska limited liability
company (the “Borrower”), hereby promises to pay to the order of METROPOLITAN
LIFE INSURANCE COMPANY (the “Bank”), (a) the principal sum of
                                         Dollars. The Borrower further agrees to
pay interest in like money to the Bank on the unpaid principal amount hereof
from time to time outstanding at the rates and on the dates specified in
Sections 2.03(c) and 2.03(g) of the Credit Agreement, subject to Sections 2.11,
2.13, 2.14, 2.15, 2.17, 2.25 and 2.29 of the Credit Agreement and, in any event,
all such payments shall be made no later than the Maturity Date.
     This Term Note is one of the Term Notes evidencing the Term Loan and
referred to in that certain Credit Agreement, dated as of February 7, 2007,
among the Borrower, the Bank and the other commercial, banking or financial
institutions from time to time parties thereto, and AgStar Financial Services,
PCA, as agent (the “Agent”) (such agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
This Term Note is subject to the terms and provisions of the Credit Agreement.
All capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.
     This Term Note is subject to prepayment as provided in the Credit
Agreement.
     This Term Note is secured and guaranteed as provided in the Loan Documents.
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantee, and the terms and conditions upon
which the security interests and the guarantee were granted and the rights of
the Bank in respect thereof.
     Upon the occurrence and during the continuance of any one or more of the
Events of Default set forth in Section 6.01 of the Credit Agreement, all amounts
then remaining unpaid on this Term Note shall, at the option of the Agent, be
immediately due and payable, all as provided in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest and notice of
nonpayment and dishonor of this Term Note.
     This Term Note shall be governed by and construed in accordance with the
laws of the State of Minnesota (without reference to the choice of law
principles thereof).
     The Borrower hereby submits to the jurisdiction of any Minnesota State
court sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or proceeding arising out of or relating
to this Term Note, and the Borrower hereby agrees that claims in respect of such
action or proceeding may be heard and determined in such Minnesota State court
or in such Federal court. The Borrower hereby waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 



--------------------------------------------------------------------------------



 



         
 
  US BIO PLATTE VALLEY, LLC,
a Nebraska limited liability company    
 
       
 
       
 
  By:    
 
  Its:    

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF REVOLVING LINE OF CREDIT NOTE

      $10,000,000.00                       

     FOR VALUE RECEIVED, US BIO PLATE VALLEY, LLC, a Nebraska limited liability
company (the “Borrower”), hereby promises to pay to the order of ___(the
“Bank”), (a) the principal sum of Ten Million and No/100ths ($10,000,000.00)
Dollars, or, if less, (b) the aggregate unpaid principal amount of all Revolving
Line of Credit Advances (as defined in the Credit Agreement (as defined below))
made by the Bank to the Borrower pursuant to Section 2.05 of the Credit
Agreement. The Borrower further agrees to pay interest in like money to the Bank
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Sections 2.05(i) and 2.05(k) of the Credit
Agreement, subject to Section 2.11, 2.13, 2.14, 2.15, 2.17 and 2.29 of the
Credit Agreement and, in any event, all such payments shall be made no later
than the Revolving Line of Credit Maturity Date.
     This Revolving Line of Credit Note is one of the Revolving Line of Credit
Notes evidencing the Revolving Line of Credit Loan and referred to in that
certain Credit Agreement, dated as of February 7, 2007, among the Borrower, the
Bank and the other commercial, banking or financial institutions from time to
time parties thereto, and AgStar Financial Services, PCA, as agent (the “Agent”)
(such agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). This Revolving Line of
Credit Note is subject to the terms and provisions of the Credit Agreement. All
capitalized terms used and not defined herein shall have the meanings assigned
to them in the Credit Agreement.
     This Revolving Line of Credit Note is subject to prepayment as provided in
the Credit Agreement.
     This Revolving Line of Credit Note is secured and guaranteed as provided in
the Loan Documents. Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantee, and the terms
and conditions upon which the security interests and the guarantee were granted
and the rights of the Bank in respect thereof.
     Upon the occurrence and during the continuance of any one or more of the
Events of Default set forth in Section 6.01 of the Credit Agreement, all amounts
then remaining unpaid on this Revolving Line of Credit Note shall, at the option
of the Agent, be immediately due and payable, all as provided in the Credit
Agreement.
     The Borrower hereby waives demand, presentment, protest and notice of
nonpayment and dishonor of this Revolving Line of Credit Note.
     This Revolving Line of Credit Note shall be governed by and construed in
accordance with the laws of the State of Minnesota (without reference to the
choice of law principles thereof).
     The Borrower hereby submits to the jurisdiction of any Minnesota State
court sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or

 



--------------------------------------------------------------------------------



 



     proceeding arising out of or relating to this Revolving Line of Credit
Note, and the Borrower hereby agrees that claims in respect of such action or
proceeding may be heard and determined in such Minnesota State court or in such
Federal court. The Borrower hereby waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.

         
 
  US BIO PLATE VALLEY, LLC,
a Nebraska limited liability company    
 
       
 
 
 
By:    
 
  Its:    

 



--------------------------------------------------------------------------------



 



EXHIBIT_H
FORM OF TERM REVOLVING NOTE

      $                                           

     FOR VALUE RECEIVED, US BIO PLATTE VALLEY, LLC, a Nebraska limited liability
company (the “Borrower”), hereby promises to pay to the order of
                     (the “Bank”) (a) the principal sum of
                                         Dollars, or, if less (b) the aggregate
unpaid principal amount of all Term Revolving Advances (as defined in the Credit
Agreement (as defined below)) made by the Bank to the Borrower pursuant to
Section 2.04 of the Credit Agreement. The Borrower further agrees to pay
interest in like money to the Bank on the unpaid principal amount hereof from
time to time outstanding at the rates and on the dates specified in
Sections 2.04(i) and 2.04(k) of the Credit Agreement, subject to Sections 2.11,
2.13, 2.14, 2.15, 2.17, and 2.29 of the Credit Agreement and, in any event, all
such payments shall be made no later than the Term Revolving Loan Termination
Date.
     This Term Revolving Note is one of the Term Revolving Notes evidencing the
Term Revolving Loan and referred to in that certain Credit Agreement, dated as
of February 7, 2007, among the Borrower, the Bank and the other commercial,
banking or financial institutions from time to time parties thereto, and AgStar
Financial Services, PCA, as agent (the “Agent”) (such agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). This Term Revolving Note is subject to the terms and
provisions of the Credit Agreement. All capitalized terms used and not defined
herein shall have the meanings assigned to them in the Credit Agreement.
     This Term Revolving Note is subject to prepayment as provided in the Credit
Agreement.
     This Term Revolving Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantee, and the terms and
conditions upon which the security interests and the guarantee were granted and
the rights of the Bank in respect thereof.
     Upon the occurrence and during the continuance of any one or more of the
Events of Default set forth in Section 6.01 of the Credit Agreement, all amounts
then remaining unpaid on this Term Revolving Note shall, at the option of the
Agent, be immediately due and payable, all as provided in the Credit Agreement.
     The Borrower hereby waives demand, presentment, protest and notice of
nonpayment and dishonor of this Term Revolving Note.
     This Term Revolving Note shall be governed by and construed in accordance
with the laws of the State of Minnesota (without reference to the choice of law
principles thereof).
     The Borrower hereby submits to the jurisdiction of any Minnesota State
court sitting in Blue Earth County, Minnesota, or Federal court sitting in
Minneapolis, Minnesota, in any action or proceeding arising out of or relating
to this Term Revolving Note, and the Borrower hereby agrees that claims in
respect of such action or proceeding may be heard and determined in such
Minnesota State court or in such Federal court. The Borrower hereby waives, to
the fullest extent it may

24



--------------------------------------------------------------------------------



 



effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.

         
 
  US BIO PLATE VALLEY, LLC,
a Nebraska limited liability company    
 
       
 
 
 
By:    
 
  Its:    

25



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF LETTER OF CREDIT
IRREVOCABLE STANDBY
LETTER OF CREDIT NO. ___
(Date)
                                        
                                        
                                        
(Beneficiary)
Ladies and Gentlemen:
At the request of US Bio Platte Valley, LLC, we hereby establish our Irrevocable
Standby Letter of Credit in your favor in the amount of $___U.S. dollars.
We undertake that drawings under this Letter of Credit will be honored upon
presentation of your draft drawn on                                         ,
                    ,                     , ___, and the original of this Letter
of Credit prior to the expiration date set forth herein. All drafts submitted to
                     must indicate the number and date of this credit.
This Letter of Credit expires on                     ; provided that this Letter
of Credit will be automatically renewed for a one year period upon such
expiration date and upon each anniversary of such date, unless at least thirty
(30) days prior to such expiration date, or prior to any anniversary of such
date, we notify both you and your client in writing by registered mail that we
elect not to so renew this Letter of Credit, and provided that this Letter of
Credit will not extend beyond                      [the applicable maturity date
under the Credit Agreement]
Except as expressly stated herein, this undertaking is not subject to any
conditions or qualification. The obligation of                      under this
Letter of Credit shall be the individual obligation of                      and
in no way contingent upon reimbursement with respect thereto.
This credit is subject to the Uniform Customs and Practice for Documentary
Credits, 1993 Version, of the International Chamber of Commerce or any successor
publication.
Sincerely,

26



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF OPINION LETTER
[RESERVED]

27



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF BANK SUPPLEMENT
     THIS BANK SUPPLEMENT (this “Supplement”) to the Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of February 7, 2007, by and among US BIO PLATTE VALLEY,
LLC, a Nebraska limited liability company (“Borrower”), AGSTAR FINANCIAL
SERVICES, PCA (“AgStar”), the commercial, banking or financial institutions
listed in the Credit Agreement or which have become parties thereto pursuant to
Section 8.07 of the Credit Agreement (AgStar and such commercial, banking or
financial institutions are sometimes hereinafter collectively the “Banks” and
individually a “Bank”), and AGSTAR FINANCIAL SERVICES, PCA as Administrative
Agent (the “Agent”) for itself and the other Banks is made and entered into this
___day of                     , ___.
RECITALS
     A. The Credit Agreement provides that any bank, financial institution or
other entity may become a party to the Credit Agreement with the consent of the
Borrower and the Agent by executing and delivering to the Borrower and the Agent
a supplement to the Credit Agreement in substantially the form of this
Supplement; and
B. The undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
      1. The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
the Borrower and the Agent, become a Bank for all purposes of the Credit
Agreement to the same extent as if originally a party thereto.
      2. The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 5.01(c) thereof and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Supplement; (c) agrees that it has made and will, independently
and without reliance upon the Agent or any Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any instrument
or document furnished pursuant hereto or thereto as are delegated to the Agent
by the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Bank including,
without limitation, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to the terms of the Credit Agreement.
      3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

28



--------------------------------------------------------------------------------



 



[INSERT ADDRESS OF NEW BANK]
     IN WITNESS WHEREOF, the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

            [INSERT NAME OF NEW BANK]
      By:           Name:           Title:        

Accepted this ___day of
                                        , 20___

          BORROWER:    
 
        US BIO PLATTE VALLEY, LLC
a Nebraska limited liability company    
 
             
By:
       
 
       
Its:
       
 
       

Accepted this ___day of
                                        , 20___

          AGENT:    
 
        AGSTAR FINANCIAL SERVICES, PCA,
as Agent    
 
             
By:
       
 
       
Its:
       
 
       

29